Exhibit 10.1

Execution Version

MASTER TRANSACTION AGREEMENT

by and among

GNC HOLDINGS, INC.,

GENERAL NUTRITION CORPORATION,

GNC NEWCO PARENT, LLC,

NUTRA MANUFACTURING, LLC,

IVL, LLC,

IVL Holding, LLC

(solely for the limited purposes expressly set forth in Section 2.02),

and,

INTERNATIONAL VITAMIN CORPORATION

(solely for the limited purposes expressly set forth in Section 6.10 and
Section 6.15)

Dated as of March 1, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     6  

Section 1.01.

 

Definitions

     6  

Section 1.02.

 

Cross References

     19  

Section 1.03.

 

Interpretation

     23  

ARTICLE II INITIAL ACQUISITION

     24  

Section 2.01.

 

Contribution

     24  

Section 2.02.

 

Minority Purchase

     24  

Section 2.03.

 

Purchase and Sale

     24  

Section 2.04.

 

[RESERVED]

     24  

Section 2.05.

 

Initial Closing

     24  

Section 2.06.

 

Initial Closing Deliverables

     25  

Section 2.07.

 

Payment of Preliminary Purchase Price

     26  

Section 2.08.

 

Post-Closing Adjustment

     26  

Section 2.09.

 

Anderson Issuance

     29  

Section 2.10.

 

Anderson Sale

     29  

Section 2.11.

 

Use of Proceeds

     29  

Section 2.12.

 

Nutra Contributions

     29  

Section 2.13.

 

Withholding

     29  

ARTICLE III SUBSEQUENT PURCHASES AND SALES

     29  

Section 3.01.

 

Subsequent Purchases of the Remaining Interests

     29  

Section 3.02.

 

Subsequent Purchase Price

     30  

Section 3.03.

 

Subsequent Closing Statement

     30  

Section 3.04.

 

Subsequent Closing

     32  

Section 3.05.

 

Subsequent Closing Conditions

     32  

Section 3.06.

 

Subsequent Closing Deliverables

     33  

Section 3.07.

 

Use of Proceeds

     34  

Section 3.08.

 

Final Subsequent Closing

     35  

Section 3.09.

 

Termination of Obligations

     35  

Section 3.10.

 

Assignment of Obligations

     35  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF GNC, PARENT AND SELLER

     36  

Section 4.01.

 

Organization and Qualification

     36  

Section 4.02.

 

Authorization

     36  

Section 4.03.

 

Non-contravention

     37  

Section 4.04.

 

Governmental Authorization

     37  

Section 4.05.

 

Capitalization

     37  

Section 4.06.

 

Financial Statements; Internal Accounting Controls; Accounts Receivable and
Accounts Payable

     39  

Section 4.07.

 

Absence of Certain Developments

     40  

Section 4.08.

 

Compliance with Laws; Permits; Regulatory

     41  

 

i



--------------------------------------------------------------------------------

Section 4.09.

 

Solvency

     44  

Section 4.10.

 

Litigation

     44  

Section 4.11.

 

No Undisclosed Liabilities; Indebtedness and Transaction Expenses

     45  

Section 4.12.

 

Environmental Matters

     46  

Section 4.13.

 

Employee Matters

     47  

Section 4.14.

 

Employee Benefit Plans

     48  

Section 4.15.

 

Taxes

     49  

Section 4.16.

 

Intellectual Property

     51  

Section 4.17.

 

Material Contracts

     53  

Section 4.18.

 

Insurance

     55  

Section 4.19.

 

Customers and Suppliers; Returns and Credits; Promotions

     56  

Section 4.20.

 

Real Property

     57  

Section 4.21.

 

Title to Assets; Sufficiency of Assets

     58  

Section 4.22.

 

Related Party Transactions

     59  

Section 4.23.

 

Brokers

     59  

Section 4.24.

 

GNC Credit Facilities

     60  

Section 4.25.

 

DOJ NPA

     60  

Section 4.26.

 

Inventories

     60  

Section 4.27.

 

No Other Representations and Warranties

     60  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

     61  

Section 5.01.

 

Organization and Qualification

     61  

Section 5.02.

 

Authorization

     61  

Section 5.03.

 

Non-contravention

     62  

Section 5.04.

 

Governmental Authorization

     62  

Section 5.05.

 

Litigation

     62  

Section 5.06.

 

Financial Ability

     62  

Section 5.07.

 

Solvency

     62  

Section 5.08.

 

Brokers

     63  

Section 5.09.

 

Purchase for Investment

     63  

Section 5.10.

 

Acknowledgements by Buyer

     63  

Section 5.11.

 

No Intermediary Transaction Tax Shelter

     64  

Section 5.12.

 

No Other Representations

     64  

ARTICLE VI COVENANTS

     64  

Section 6.01.

 

Subsequent Closing Operating Covenants

     64  

Section 6.02.

 

Shared Contracts; Affiliate Transactions; Intercompany Balances

     65  

Section 6.03.

 

Third Party Approvals and Permits

     66  

Section 6.04.

 

Business Guarantees

     66  

Section 6.05.

 

Insurance

     66  

Section 6.06.

 

Seller Name and Marks

     67  

Section 6.07.

 

Legal Proceedings; Production of Witnesses; Privileged Matters

     67  

Section 6.08.

 

Retention of Business Records and Post-Closing Access

     69  

Section 6.09.

 

Confidentiality

     71  

Section 6.10.

 

Non-Solicitation; Non Hire

     72  

 

ii



--------------------------------------------------------------------------------

Section 6.11.

 

Public Announcements

     72  

Section 6.12.

 

Indemnification and Exculpation

     73  

Section 6.13.

 

Bankruptcy; GNC Credit Facilities

     74  

Section 6.14.

 

Further Assurances

     74  

Section 6.15.

 

Guaranty

     74  

Section 6.16.

 

General Release

     75  

Section 6.17.

 

Supplement Pack Technology

     77  

ARTICLE VII TAX MATTERS

     77  

Section 7.01.

 

Tax Treatment; Transfer Taxes

     77  

Section 7.02.

 

Tax Treatment, Tax Returns; Tax Refunds

     78  

Section 7.03.

 

Cooperation on Tax Matters

     80  

Section 7.04.

 

Buyer Covenants

     81  

Section 7.05.

 

Tax Sharing Agreements

     81  

Section 7.06.

 

Tax Indemnification

     81  

Section 7.07.

 

Procedures Relating to Indemnification of Tax Claims

     82  

Section 7.08.

 

Coordination with Article IX

     83  

ARTICLE VIII EMPLOYEE MATTERS

     83  

Section 8.01.

 

Employees

     83  

ARTICLE IX INDEMNIFICATION

     86  

Section 9.01.

 

Survival

     86  

Section 9.02.

 

Indemnification

     87  

Section 9.03.

 

Procedures

     88  

Section 9.04.

 

Limitations on Liability

     91  

Section 9.05.

 

Assignment of Claims

     95  

Section 9.06.

 

Exclusivity

     95  

Section 9.07.

 

Manner of Payment; Set-off

     96  

Section 9.08.

 

Characterization of Indemnity Payments

     96  

Section 9.09.

 

Waiver of Rights Against Nutra

     97  

ARTICLE X MISCELLANEOUS

     97  

Section 10.01.

 

Notices

     97  

Section 10.02.

 

Amendments and Waivers

     98  

Section 10.03.

 

Expenses

     99  

Section 10.04.

 

Governing Law; Jurisdiction; WAIVER OF JURY TRIAL

     99  

Section 10.05.

 

Assignment; Successors and Assigns; No Third Party Beneficiaries

     100  

Section 10.06.

 

Counterparts; Effectiveness

     100  

Section 10.07.

 

Entire Agreement

     100  

Section 10.08.

 

Severability

     100  

Section 10.09.

 

Specific Performance

     101  

Section 10.10.

 

Disclosure Schedule

     101  

Section 10.11.

 

Retention of Counsel

     102  

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit

     A     

Initial Contribution Agreement

Exhibit

     B     

Minority Interest Purchase Agreement

Exhibit

     C     

Anderson GNC Lease

Exhibit

     D     

Nutra LLC Agreement

Exhibit

     E     

Transition Services Agreement

Exhibit

     F     

Product Supply Agreement

Exhibit

     G     

Security Documents

Exhibit

     H     

Anderson Unit Purchase Agreement

Exhibit

     I     

Redemption Agreement

Exhibit

     J     

Anderson Transfer Documents

Exhibit

     K     

Sample Working Capital Calculation

 

 

iv



--------------------------------------------------------------------------------

MASTER TRANSACTION AGREEMENT

This MASTER TRANSACTION AGREEMENT (this “Agreement”), dated as of March 1, 2019,
is made and entered into by and among GNC Holdings, Inc., a Delaware corporation
(“GNC”), General Nutrition Corporation, a Pennsylvania corporation (“Parent”),
GNC Newco Parent, LLC, a Delaware limited liability company (“Seller”), and
Nutra Manufacturing, LLC, a Delaware limited liability company (“Nutra”), on the
one hand, and IVL, LLC, a Delaware limited liability company (“Buyer”), IVL
Holding, LLC, a Delaware limited liability company (“IVL Holding”) (solely for
the limited purposes expressly set forth in Section 2.02), and International
Vitamin Corporation, a Delaware corporation (“Guarantor”) (solely for the
limited purposes expressly set forth in Section 6.10 and Section 6.15), on the
other hand. Each of GNC, Parent, Seller, Nutra and Buyer is referred to herein
as a “Party” and collectively as the “Parties”. All references herein to “Nutra”
include its corporate predecessor, Nutra Manufacturing, Inc.

W I T N E S S E T H:

WHEREAS, Nutra is engaged, including at the Anderson Property (as defined below)
in the development, manufacture, distribution and sale of vitamins, herbs,
minerals, supplements, diet, health, and sports nutrition products as conducted
as of the date of this Agreement (the “Business”).

WHEREAS, Parent directly owns 100% of the outstanding equity interests of Nutra
and 100% of the outstanding membership interests of Seller;

WHEREAS, immediately following the execution of this Agreement but prior to the
Minority Purchase (as defined below) and in connection with the transactions
contemplated hereby, Parent shall contribute 100% of the equity interests of
Nutra to Seller, upon the terms and subject to the conditions set forth herein
and in the Initial Contribution Agreement (as defined below) (the
“Contribution”);

WHEREAS, immediately following the consummation of the Contribution but prior to
the Initial Closing (as defined below) and in connection with the transactions
contemplated hereby, IVL Holding shall purchase from Seller, and Seller shall
issue and sell to IVL Holding, 100% of the Seller Class B Interests (as defined
below) upon the terms and subject to the conditions set forth herein and in the
Minority Interest Purchase Agreement (as defined below) (the “Minority
Purchase”);

WHEREAS, Buyer desires to purchase the Initial Interests (as defined below),
which constitute 50% of the then-outstanding equity interests of Nutra from
Seller, and Seller desires to sell the Initial Interests, upon the terms and
subject to the conditions set forth herein (such purchase, the “Initial
Purchase”);

WHEREAS, Parent holds all of the leasehold interests in the Anderson Property;

WHEREAS, immediately following the Initial Closing, Buyer shall contribute the
Anderson Purchase Price (as defined below) to Nutra, and Nutra shall issue and
sell to Buyer, 200 Class A Units of Nutra (such that following such issuance,
Buyer shall own 57.14% of the outstanding equity interests of Nutra) (the
“Anderson Interests”), upon the terms and subject to the conditions set forth
herein and in the Anderson Unit Purchase Agreement (the “Anderson Issuance”);

 

5



--------------------------------------------------------------------------------

WHEREAS, immediately following the Anderson Issuance, Buyer and Seller shall
cause Nutra to enter into and consummate the Anderson Transfer Documents and the
Anderson GNC Lease (each as defined below), pursuant to which Nutra shall
acquire all of Parent’s leasehold rights in the Anderson Property in exchange
for the Anderson Purchase Price (the “Anderson Sale”) and Nutra shall lease back
to Parent a portion of the Anderson Property pursuant to the Anderson GNC Lease;
and

WHEREAS, on each of the first four (4) anniversaries of the Anniversary Date (as
defined below), Buyer desires to acquire 25% of the Class A Units of Nutra
retained by Seller following the Initial Closing (the “Remaining Interests”),
and Seller desires to sell the Remaining Interests to Buyer, upon the terms and
subject to the conditions set forth herein and in the Nutra LLC Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used herein, the following terms have the
following meanings:

“Access Agreements” means (a) the “Off-Site Access Agreement for Environmental
Investigations” between Nutra Manufacturing, Inc., Hollingsworth Funds, Inc. and
Verdae Properties, LLC dated September 5, 2008 as amended by the “First
Amendment to Off-Site Access Agreement for Environmental Investigations” between
Nutra Manufacturing, Inc., Hollingsworth Funds, Inc. and Verdae Properties, LLC
dated April 30, 2015; and (b) the Access Agreement between Verdae Owners
Association, Inc. and Nutra Manufacturing, Inc. dated April 30, 2015.

“Action” means any action, claim, suit, governmental audit, hearing, summons,
citations, inquiry or subpoena, investigation or other legal proceeding
(including mediation, administrative proceeding or arbitration proceeding)
whether civil, criminal regulatory or otherwise, at law or in equity, in each
case, commenced, brought, conducted or heard by or before any Governmental
Authority or arbitrator or mediator or other Person acting under authority of
Law.

“Actually Realized” means, with respect to any Tax Benefit, the time that any
refund of Taxes is actually received or applied against other Taxes due, or at
the time of the filing of a Tax Return on which a loss, deduction, credit or
increase in basis is applied to reduce the amount of Taxes that would otherwise
be payable.

 

6



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by Contract
or otherwise, and the terms “controlling”, “under common control with” and
“controlled” have correlative meanings.

“Anderson Property” means the property subject to that certain Lease Agreement
dated as of December 15, 1999 by and between General Nutrition Products, Inc.
and the County of Anderson, South Carolina, as assigned by Nutra Manufacturing,
Inc., as successor tenant by assignment and merger, to Parent pursuant to that
certain Assignment of Interest in Lease Agreement dated February 28, 2019.

“Anderson Purchase Price” means twenty five million dollars ($25,000,000).

“Anderson Transfer Documents” means the Assignment of Interest in Lease
Agreement between Parent, as assignor, and Nutra Manufacturing, LLC, as
assignee, in the form attached hereto as Exhibit J.

“Annual Cost Saving” has the meaning set forth in the Product Supply Agreement.

“Balance Sheet” means the unaudited combined statement of financial position of
Nutra as of the Balance Sheet Date.

“Balance Sheet Date” means January 31, 2019.

“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York, United States of America, are required
to or may be closed.

“Business Employee” means (i) each employee of Nutra as of immediately prior to
the Initial Closing and (ii) each employee listed on Schedule 1.01(a) whose
employment will be transferred to Nutra prior to the Initial Closing.

“Business Guarantees” means the guarantees, letters of credit, letters of
comfort, bonds (including both bid and performance bonds), sureties and other
credit support or assurances provided by GNC or any other GNC Party in support
of any obligation of Nutra or the Business, all of which are listed in Schedule
1.01(b).

“Business Records” means all files, documents, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, ledgers, journals,
technical documentation (design specifications, functional requirements,
operating instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), Tax Returns and other Tax work papers and files, in each case,
only to the extent relating to Nutra or the Business.

“Buyer Secretary’s Certificate” means a certificate of an authorized officer or
other authorized signatory of Buyer certifying that attached thereto are true
and complete copies of all resolutions adopted by sole member of Buyer
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents to which Buyer is a party and the consummation of
the transactions contemplated hereby and thereby, and that all such resolutions
are in full force and effect and are all resolutions adopted by Buyer in
connection with the consummation of the transactions contemplated hereby and
thereby.

 

7



--------------------------------------------------------------------------------

“Cash” of any Person as of any date means the cash and cash equivalents required
to be reflected as cash and cash equivalents on a balance sheet of such Person
as of such date prepared in accordance with Section 2.08(b). For the avoidance
of doubt, Cash will be calculated (i) net of issued but uncleared checks, wires
and drafts (but shall include deposits in transit), and (ii) net of restricted
Cash (including security, customer or other deposits, amounts held in escrow,
and amounts reserved in connection with any Liens or Liabilities (other than
Liens or Liabilities that will be released in connection with the Initial
Closing)).

“Certificate of Conversion” means that certain Certificate of Conversion of
Nutra Manufacturing, Inc., filed with the Delaware Secretary of State on
February 26, 2019 and effective as of the February 27, 2019.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company Group” means (a) any “affiliated group” (as defined in Section 1504(a)
of the Code without regard to the limitations contained in Section 1504(b) of
the Code) that, at any time on or before the Initial Closing Date, includes or
has included Nutra or (b) any direct or indirect predecessor of Nutra, or any
other group of corporations filing Tax Returns on a combined, consolidated,
unitary or similar basis that, at any time on or before the Initial Closing
Date, includes or has included Nutra or any direct or indirect predecessor of
Nutra.

“Competition Laws” means applicable supranational, national, federal, state,
provincial or local Laws designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolizing or restraining trade or
lessening competition of any country or jurisdiction, to the extent applicable
to the purchase and sale of the Equity Interests and the other transactions
contemplated by this Agreement, including without limitation, the HSR Act and
other similar competition or antitrust laws of any jurisdiction other than the
United States.

“Confidentiality Agreement” means that certain Mutual Nondisclosure Agreement
between Guarantor and Parent, dated December 19, 2017.

“Contaminants” means disabling codes or instructions and “back door,” “time
bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus” or other software
routines or hardware components that permit unauthorized access or the
unauthorized disruption, impairment, disablement or erasure of any Business IT
Assets or any information or data contained therein, except for such routines or
components intended to restrict unauthorized use of the Business IT Assets.

“Contract” means any contract, agreement, lease, sublease, license, sublicense,
sales order, purchase order, indenture, deed of trust, franchise, loan, note,
bond, mortgage, guarantee, undertaking, instrument or other commitment (in each
case, (i) including any extension, renewal, amendment or other modification
thereof and (ii) whether written or oral).

 

8



--------------------------------------------------------------------------------

“Copyrights” means copyrights (including for software in both source and object
code) and any intellectual property rights in databases, whether or not
registered, and registrations and applications for registration thereof, and all
rights therein provided by international treaties or conventions.

“Damages” means any and all losses, claims, injuries, diminution in value,
Taxes, demands, awards, penalties, fines, judgments, settlements, assessments,
damages, Liabilities, costs or expenses (including any cost of investigation and
court costs), including reasonable attorneys’, accounting, expert and advisory
fees.

“Disclosure Schedule” means the disclosure schedules delivered by GNC, Parent
and Seller to Buyer concurrently with the execution and delivery of this
Agreement and any other Transaction Document.

“DOJ NPA” means that certain non-prosecution agreement, dated December 7, 2016,
by and among, among others, the U.S. Department of Justice (Consumer Protection
Branch) and GNC.

“Domain Names” means domain names, internet addresses, uniform resource locators
(URLs), and any applicable registrations pertaining to the foregoing.

“Effect ” has the meaning set forth in the definition of Material Adverse
Effect.

“Employee Plan” means any “employee benefit plan” (as defined in Section 3(3) of
ERISA), and each other employee benefit or compensation plan, practice, program,
arrangement, agreement or policy, including any stock purchase, stock option,
restricted stock, stock appreciation right, equity-based compensation,
employment, severance, deferred compensation, retention, change in control,
retirement, welfare benefit, bonus, incentive or material fringe benefit plan,
practice, program, arrangement, agreement or policy (but excluding any statutory
plans or similar employee benefits required by Law).

“Environmental Laws” means any and all applicable Laws which regulate or relate
to the protection or clean-up of the indoor or outdoor environment; the use,
treatment, storage, transportation, handling, reporting, remediation,
monitoring, disposal or Release of Hazardous Substances; the preservation,
regulation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources; or the occupational health and
safety of Persons or property, including protection of the health and safety of
employees.

“Environmental Permits” means any Permit, identification number or other
authorization issued under any applicable Environmental Law.

“Equity Interests” means all of the issued and outstanding limited liability
company interests of, or other equity interests in, Nutra.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, with respect to any Person, each trade or business
(whether or not incorporated) under common control with, or otherwise treated as
a single employer with, such Person within the meaning of Section 414(b), (c),
(m) or (o) of the Code or Section 4001 of ERISA.

 

9



--------------------------------------------------------------------------------

“Estimated Initial Closing Cash” means $0, which is the GNC Parties’ good faith
estimate of Cash of Nutra as of immediately prior to the Initial Closing
(without giving effect to the transactions contemplated in connection with the
Initial Closing).

“Estimated Initial Closing Indebtedness” means $0, which is the GNC Parties’
good faith estimate of the aggregate amount of all Indebtedness of Nutra as of
immediately prior to the Initial Closing (without giving effect to the
transactions contemplated in connection with the Initial Closing).

“Estimated Initial Closing Net Working Capital” means $70,000,000, which is the
GNC Parties’ good faith estimate of the aggregate amount of the Net Working
Capital as of immediately prior to the Initial Closing (without giving effect to
the transactions contemplated in connection with the Initial Closing).

“Estimated Initial Closing Net Working Capital Adjustment Amount” means $0,
being the amount which may be positive or negative, equal to (i) Estimated
Initial Closing Net Working Capital, less (ii) $70,000,000.

“Estimated Unpaid Nutra Transaction Expenses” means $0, which is the GNC
Parties’ good faith estimate of the Unpaid Nutra Transaction Expenses as of
immediately prior to the Initial Closing (without giving effect to the
transactions contemplated in connection with the Initial Closing).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fraud” means (a) with respect to GNC, Parent or Seller, that (i) a
representation and warranty made by GNC, Parent or Seller, as applicable was
false when made, (ii) to the knowledge or belief of GNC, Parent or Seller, as
applicable, such representation and warranty was false when made, or was made
with reckless indifference to the truth (iii) GNC, Parent or Seller, as
applicable, had an intent to induce Buyer to act or refrain from acting in such
context and (iv) Buyer acted or failed to act in justifiable reliance on such
representation and warranty, and (b) with respect to Buyer, that (i) a
representation and warranty made by Buyer was false when made, (ii) to the
knowledge or belief of Buyer, such representation and warranty was false when
made or was made with reckless indifference to the truth, (iii) Buyer had an
intent to induce GNC, Parent or Seller to act or refrain from acting in such
context and (iv) GNC, Parent or Seller acted or failed to act in justifiable
reliance on such representation and warranty.

“Fundamental Representations” means the representations and warranties contained
in Section 4.01 (Organization and Qualification), Section 4.02 (Authorization),
Section 4.05 (Capitalization), Section 4.09 (Solvency), Section 4.23 (Brokers),
Section 4.24 (GNC Credit Facilities), and the representations and warranties
characterized or identified as “Fundamental Representations” in the Transfer
Documents.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

10



--------------------------------------------------------------------------------

“GNC Credit Facilities” means (i) that certain ABL Credit Agreement, dated as of
February 28, 2018, by and among GNC Corporation, General Nutrition Centers,
Inc., the lenders and other parties party thereto from to time, and JPMorgan
Chase Bank, N.A. as administrative and collateral agent, as may be amended,
supplemented or otherwise modified from time to time, and (ii) that certain
Amended and Restated Term Loan Credit Agreement, dated as of February 28, 2018,
by and among GNC Corporation, General Nutrition Centers, Inc., the lenders and
other parties party thereto from to time, and JPMorgan Chase Bank, N.A. as
administrative agent, as may be amended, supplemented or otherwise modified or
replaced from time to time.

“GNC Group Tax Return” means any Tax Return of a Company Group for any
Pre-Closing Tax Period, but excluding, for the avoidance of doubt, any Separate
Nutra Tax Return.

“GNC Parties” means GNC and its Subsidiaries, including Parent, Seller and,
prior to the Initial Closing, Nutra.

“GNC Plan” means each Employee Plan (other than a Nutra Plan) that is sponsored,
maintained or contributed to, or which is required to be contributed to, by GNC
or any Affiliate of GNC other than Nutra and (i) with respect to which Nutra has
or could reasonably be expected to have any Liability, or (ii) in which any
Business Employees participate.

“GNC Products” means vitamins, herbs, minerals, supplements, diet, health and
sports nutrition GNC-branded products, and any other GNC-branded products, in
each case that are manufactured by Nutra immediately prior to the Initial
Closing.

“GNC Purchaser” means GNC Supply Purchaser, LLC, a Delaware limited liability
company and direct, wholly-owned Subsidiary of Seller.

“GNC Secretary’s Certificate” means a certificate of an authorized officer or
other authorized signatory of each GNC Party certifying that attached thereto
are true and complete copies of all resolutions adopted by the proper
authorizing body of such GNC Party authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents to which such
GNC Party is a party and the consummation of the transactions contemplated
hereby and thereby, and that all such resolutions are in full force and effect
and are all resolutions adopted by such GNC Party in connection with the
consummation of the transactions contemplated hereby and thereby.

“Governmental Authority” means (a) any national, federal, state, county,
municipal, local or foreign or supranational government, or other political
subdivision thereof, (b) any entity exercising executive, legislative, judicial,
regulatory, tribunal, taxing or administrative functions of or pertaining to
government, and (c) any arbitrator or arbitral body or panel, department,
ministry, instrumentality, agency, court, commission or body of competent
jurisdiction.

“Greenville Property” means, collectively, the property (i) subject to that
certain Lease Agreement dated as of November 1, 1998 by and between General
Nutrition Products, Inc. and the County of Greenville, South Carolina and
(ii) the Greenville Owned Property.

“Greenville Transfer Documents” means, collectively, (i) the Assignment of
Interest in Lease Agreement between Parent as assignor, and Nutra Manufacturing,
LLC, as assignee, and (ii) the Limited Warranty Deed from Parent, as grantor,
and Nutra Manufacturing, LLC, as grantee, each to be effective prior to the
consummation of the transactions contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

“Hazardous Substances” means any man-made or naturally occurring pollutant,
contaminant, chemical, compound, toxic, infectious, carcinogenic, reactive,
corrosive, ignitable or flammable substance or material, or other substance,
material or waste, whether solid, liquid or gas, that is subject to regulation,
control or remediation under any Environmental Law, including any quantity of
asbestos in any form, urea formaldehyde, radon gas, crude oil or any fraction
thereof, all forms of natural gas, petroleum products or by-products or
derivatives and including mold, if such mold is present under such conditions as
to impair or inhibit the use of any structure, or portion thereof, for its
original intended purposes.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

“Income Tax” means any income, franchise, net profits, excess profits or similar
Taxes measured on the basis of net income.

“Indebtedness” of any Person as of any date or time means, without duplication:
(i) all obligations of such Person in respect of borrowed money and advances or
deposits of any kind or evidenced by bonds, debentures, notes or similar
instruments, together with accrued and unpaid interest thereon; (ii) obligations
of such Person under any interest rate, currency or other hedging agreement as
of such date; (iii) all capitalized lease obligations of such Person as of such
date; (iv) the deferred purchase price of any assets or services; (v) any
guarantees provided by such Person in respect of the indebtedness or obligations
referred to in clauses (i) through (iv) above of another Person; and (vi) with
respect to any indebtedness, obligation or liability of a type described in
clauses (i) through (v) above, all accrued and unpaid interest thereon and any
premiums, penalties, breakage costs, unwind costs, unpaid fees and expenses,
termination costs, redemption costs and other outstanding charges related
thereto provided, however, that Indebtedness shall not include (a) letters of
credit to the extent undrawn or uncalled or (b) any amounts included as current
liabilities in the computation of Net Working Capital.

“Intellectual Property” means all the following, and all other intellectual
property and proprietary rights throughout the world: (a) Patents; (b)
Trademarks; (c) Copyrights; (d) Domain Names; (e) intellectual property rights
in software; (f) trade secrets, and all other intellectual property rights in
confidential or proprietary information, including technical knowledge,
specifications, information, designs, formulae, methods, techniques, processes,
procedures, inventions, know-how (including, for the avoidance of doubt,
Manufacturing know-how), data and technology, and (g) intellectual property
rights in social media accounts.

“Intercompany Balances” means as of any date, all balances as of such date
between GNC, Parent, Seller or any other Subsidiaries (excluding Nutra) of GNC,
Parent or Seller, on the one hand, and Nutra, on the other hand, including
intercompany accounts receivable and intercompany accounts payable.

“IRS” means the U.S. Internal Revenue Service.

“knowledge of Seller”, “Seller’s knowledge” or any other similar knowledge
qualification in this Agreement means to the knowledge, assuming reasonable
inquiry of direct reports, of the Persons set forth in Schedule 1.01(c).

 

12



--------------------------------------------------------------------------------

“Law” means, with respect to any Person or such Person’s business, property or
assets, any United States or foreign federal, state or local law, constitution,
treaty, convention, ordinance, code, rule, regulation, direction, statute,
order, injunction, judgment, decree, arbitration award, agency requirement,
common law, ruling or other similar requirement enacted, adopted or promulgated
by a Governmental Authority that is binding upon or applicable to such Person or
such Person’s business, property or assets, as amended unless expressly
specified otherwise herein.

“Leased Real Property” means (i) the real property leased by Nutra as tenant,
(ii) the portion of the Anderson Property constituting leased property leased by
Parent as tenant, and (iii) the portion of the Greenville Property constituting
leased property leased by Parent as tenant.

“Liability” means any liability, cost, expense, debt or obligation of any kind,
character, or description, and whether known or unknown, accrued, fixed,
absolute, contingent, matured or unmatured, or otherwise, and regardless of when
asserted or by whom.

“Lien” means, with respect to any property, equity interest or asset, any
mortgage, deed of trust, hypothecation, lien, encumbrance, pledge, charge,
security interest, right of first refusal, right of first offer, lease, license,
right of way, adverse claim, judgment, voting trust, restriction on title or
transfer, title defect, encroachment, equitable interest, covenant or option in
respect of such property, equity interest or asset.

“LTM Gross Revenue” means, with respect to any Anniversary Date, subject to any
adjustments pursuant to Section 3.02(b), the gross revenue of Nutra resulting
from the manufacture and sale of GNC Products to GNC Purchaser (excluding, for
the avoidance of doubt, gross revenue from the manufacture and sale of products
to any third party) for the trailing twelve (12)-month period ending on such
Anniversary Date.

“Manufacture”, “Manufactured” or “Manufacturing” means all activities involved
in the manufacturing of a product, or any ingredient thereof, including
(a) manufacturing process development and validation, process improvements,
associated analytical development and validation, and the manufacture and
testing of stability or consistency lots (including process development,
qualification, QA, and test batches); and (b) manufacturing of a product for
commercialization, labeling and packaging a product, in-process and finished
product testing, quality assurance activities related to manufacturing and
release of a product, ongoing stability tests, and, as applicable, regulatory
activities related to any of the foregoing.

“Material Adverse Effect” means any change, event, occurrence, circumstance,
development or effect (each an “Effect”) that, individually or in the aggregate,
has had or could reasonably be expected to have, a material adverse effect on
(a) the business, condition (financial or otherwise), assets, liabilities or
results of operations of Nutra or the Business (taken as a whole) or (b) the
ability of GNC, Parent, Seller or Nutra to consummate the transactions
contemplated hereby; provided, however, that no Effect shall be considered when
determining whether a Material Adverse Effect with respect to clause (a) above
has occurred or could be reasonably expected to occur to the extent such Effect
resulted or arose from any of the following: (i) any action taken or omission to
act with the written consent or upon the written request of Buyer (including any
action taken or omission to act which is required or expressly permitted by the
Transaction Documents); (ii) any change or development in general economic
conditions in the industries, markets or

 

13



--------------------------------------------------------------------------------

geographies in which Nutra or the Business operates; (iii) any change in Law or
GAAP or the interpretation or enforcement of any of the foregoing; (iv) any
failure of Nutra or the Business to meet, with respect to any period or periods,
any internal forecasts or projections, estimates of earnings or revenues or
business plans; provided, that this clause (iv) shall not prevent a
determination that any Effect underlying such failure to meet forecasts or
projections has resulted in a Material Adverse Effect (to the extent such Effect
is not otherwise excluded from this definition of Material Adverse Effect); (v)
any natural disaster, act of war (whether or not declared), armed hostilities or
terrorism, change in political environment or any escalation or worsening
thereof or actions taken in response thereto; (vi) the execution, delivery,
performance, consummation or public announcement of this Agreement or the
transactions contemplated by this Agreement, including any Action resulting
therefrom or with respect thereto, and any adverse change in customer,
governmental, vendor, employee, union, supplier or similar relationships
resulting therefrom or with respect thereto, including as a result of the
identity of Buyer or any of its Affiliates; (vii) any change or development in
financial, credit, currency or securities markets, general economic or business
conditions, or political, social or regulatory conditions; or (viii) any
fluctuations in currency; provided, further that in the case of clauses (ii),
(iii), (v) and (vii), such Effects will only be excluded to the extent that such
Effects do not, individually or in the aggregate, have a disproportionate
adverse impact on Nutra or the Business relative to other Persons in the
industries in which Nutra or the Business operates.

“Net Working Capital” as of any date means (i) the current assets of the
Business as of such date (excluding (x) Cash and (y) deferred tax assets), minus
(ii) the current liabilities of the Business as of such date (excluding
(a) Indebtedness, (b) Unpaid Nutra Transaction Expenses, and (c) deferred tax
liabilities), in each case, as calculated in accordance with Section 2.08(b).
Net Working Capital shall be computed in accordance with Exhibit K attached
hereto, which sets forth the Net Working Capital as if the Initial Closing
occurred on January 31, 2019. For purposes of calculating Net Working Capital,
the only accounts receivables to be included are third-party accounts
receivables.

“Nutra Intellectual Property” means the Intellectual Property owned by Nutra.

“Nutra Plan” means each Employee Plan that is sponsored by Nutra or to which
Nutra is a party (other than solely as a participating employer along with other
Affiliates of GNC).

“Organizational Documents” means, as applicable, any charter, certificate of
formation, articles of incorporation, certificates or articles of organization,
declaration of partnership, articles of association, bylaws, operating
agreement, limited liability company agreement, partnership agreement or similar
formation or governing documents and instruments of any Person, in each case, as
amended, supplemented or otherwise modified.

“Owned Real Property” means the real property owned by Nutra (including that
certain portion of the Greenville Property owned by Parent (the “Greenville
Owned Property”)), together with all rights and fixtures appurtenant thereto.

“Patents” means patents, patent applications (including provisional patent
applications) and statutory invention registrations, including reissues,
divisionals, continuations, continuations-in-part, renewals, extensions and
re-examinations thereof, all patents which may issue on such applications, all
inventions disclosed therein and improvements thereto, and all rights therein
provided by international treaties or conventions.

 

14



--------------------------------------------------------------------------------

“Permits” means all permits, certificates, licenses, franchises, waivers,
exemptions, registrations, notices, approvals and authorizations from any
Governmental Authority.

“Permitted Liens” means (a) Liens for Taxes, assessments or other governmental
charges, in each case, not yet due and payable or the amount or validity of
which is being contested in good faith by appropriate proceedings, and for which
adequate reserves have been established on the Balance Sheet in accordance with
GAAP, (b) mechanics’, materialmens’, carriers’, workers’, repairers’ and similar
Liens arising or incurred in the ordinary course of business for amounts which
are not delinquent and which are not, individually or in the aggregate,
material, or the amounts or validity of which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
on the Balance Sheet in accordance with GAAP, (c) zoning and entitlement
regulations promulgated by any Governmental Authority to the extent the Real
Property is not in violation thereof, (d) other Liens, if any, that would not
reasonably be expected to result in material Liability or otherwise materially
interfere with the conduct of the Business at any Real Property in substantially
the manner currently conducted, (e) with respect to any Leased Real Property,
(i) the interests and rights of the respective landlords or lessors with respect
thereto, including any statutory landlord liens and any Lien thereon, (ii) any
Lien permitted under the applicable lease agreement and any ancillary documents
thereto, and (iii) subsequent to the Anderson Sale, the Anderson GNC Lease,
(f) covenants, conditions, restrictions, easements, rights of way, encumbrances,
defects, imperfections, irregularities of title or other similar Liens that
would be readily apparent upon any accurate survey of the Real Property, or that
are otherwise disclosed in any real property title commitments, title policies
and/or surveys that have been made available to Buyer, (g) Liens created by
Buyer or its successors and assigns, (h) Liens disclosed in Schedule 1.01(d),
and (i) Liens created in connection with the Security Documents.

“Person” means an individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, trust or other entity or organization of any kind, including a
Governmental Authority or similar entity.

“Plan” means each Nutra Plan and each GNC Plan.

“Post-Closing Tax Period” means any Tax period beginning after the Initial
Closing Date; and, with respect to a Straddle Tax Period, the portion of such
Tax period beginning after the Initial Closing Date.

“Pre-Closing Tax Period” means any Tax period ending on or before the Initial
Closing Date; and, with respect to a Straddle Tax Period, the portion of such
Tax period ending on the Initial Closing Date.

“Prime Rate” means the rate per annum published in The Wall Street Journal from
time to time as the prime lending rate prevailing during any relevant period or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Buyer) or any similar release by the Federal
Reserve Board (as determined by the Buyer). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.

 

15



--------------------------------------------------------------------------------

“Principal Representations” means Section 4.08(c) (FDA); Section 4.12
(Environmental); Section 4.13(b) (OSHA) and Section 4.25 (DOJ NPA).

“Prop 65 Matter” means the January 29, 2019 Notice of Violation matter under
Proposition 65.

“Real Property” means the Owned Real Property and Leased Real Property.

“Release” means any active or passive release, spill, emission, leaking,
pumping, pouring, emptying, escaping, leaching, dumping, injection, deposit,
disposal, discharge, dispersal, or migration into or through the environment,
including indoor or outdoor air, soil, soil gas, surface water or ground water.

“Representative” means, with respect to any Person, such Person’s directors,
legal representatives, officers, employees, counsel, financial advisors,
accountants, financing sources, auditors, agents and other authorized
representatives (whether third-party or otherwise).

“Retained Businesses” means all businesses now, previously or hereafter
conducted by GNC, Parent, Seller or any of their Subsidiaries or Affiliates,
other than Nutra and the Business.

“Separate Nutra Tax Return” means any Tax Return of Nutra for any Pre-Closing
Tax Period that is filed on a separate-company or standalone basis.

“Shared Contract” means any Contract to which GNC, Parent or any of their
Subsidiaries is a party with any non-Affiliated third party and which
(a) benefits both Nutra or the Business and any Retained Business, and
(b) pursuant to which GNC, Parent, Seller (in each case with respect to the
Business) or Nutra purchased or sold goods or services or leased equipment from
such third party in excess of $10,000 in the fiscal year ended December 31,
2018. For the avoidance of doubt, for purposes of this Agreement the definition
of “Shared Contract” shall exclude Employee Plans, which are addressed in
Section 4.14, insurance policies, which are addressed in Section 4.18 and other
corporate-level services provided by any GNC Party, which are addressed in the
Transition Services Agreement.

“Special Distribution” has the meaning set forth in the Nutra LLC Agreement.

“Straddle Tax Period” means a Tax period that begins on or before the Initial
Closing Date and ends thereafter.

“Subsidiary” or “subsidiary” means, with respect to any Person: (a) any other
Person of which such Person beneficially owns, either directly or indirectly,
more than fifty percent (50%) of (i) the total combined voting power of all
classes of voting securities of such other Person, (ii) the total combined
ownership interests of such other Person, or (iii) the capital or profit
interests of such other Person; or (b) any other Person of which such Person has
the power to vote, either directly or indirectly, without regard to the
occurrence of any contingency, sufficient securities to elect a majority of the
board of directors or similar governing body of such other Person, and with
respect to which entity such Person is not otherwise prohibited contractually or
by other legally binding authority from exercising control. The term
“Subsidiary” will include all Subsidiaries of such Subsidiary.

 

16



--------------------------------------------------------------------------------

“Target Gross Revenue” means $228,000,000.

“Tax” means any federal, state, local or foreign net income, gross income, gross
receipts, windfall profit, severance, property, production, sales, use, license,
excise, franchise, employment, payroll, alternative or add-on minimum, ad
valorem, value-added, transfer, stamp, occupation, premium, customs duties,
capital stock, profits, withholding, social security (or similar), unemployment,
disability, registration, estimated or environmental tax or any other any tax,
levy, tariff, duty, governmental fee or other similar assessment or charge of
any kind whatsoever (including withholding on amounts paid to or by any Person),
imposed by any Taxing Authority, together with any interest, penalty, addition
to tax or additional amount imposed by the Taxing Authority with respect
thereto.

“Tax Benefit” means the sum of the amount by which the actual Tax Liability
(after giving effect to any alternative minimum or similar Tax) of a party
entitled to indemnification pursuant to this Agreement is actually reduced by
the payment of the Damages upon which the claim for indemnity is based
(including by or as a result of a deduction, entitlement to refund, or credit),
taking into account the Tax treatment of the receipt of indemnification
payments.

“Tax Distributions” means distributions required to be made under Section 5.02
of the Nutra LLC Agreement.

“Tax Item” means any item of income, gain, loss, deduction or credit, or other
attribute that may have the effect of increasing or decreasing any Tax.

“Tax Liability” means any Liabilities related to Taxes.

“Tax Return” means any report, return, document, declaration, information return
or other filing supplied, or required to be supplied, to any Taxing Authority in
connection with the determination, assessment, or collection of Taxes, including
any attachment or schedule thereto or amendment thereof, or any declaration of
estimated Tax.

“Tax Sharing Agreements” means any Tax indemnity agreement, Tax sharing
agreement or Tax allocation agreement which obligates any Person to indemnify
another party to any such agreement for Tax obligations, other than (a) credit
agreements and other debt documents, (b) commercial agreements entered into in
the ordinary course of business not primarily about Taxes, and (c) agreements
pursuant to which Nutra is solely a beneficiary of, and not an obligor under,
the Tax indemnification, sharing or allocation provisions of such agreement.

“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

“Trademarks” means trademarks, service marks, trade names, trade dress, brand
names, product names, logos, designs, slogans, and all goodwill associated with
the foregoing, any and all common law rights therein, and registrations and
applications for registration thereof, all rights therein provided by
international treaties or conventions, and all extensions and renewals of any of
the foregoing.

 

17



--------------------------------------------------------------------------------

“Transfer Documents” means this Agreement, the Initial Contribution Agreement,
the Minority Interest Purchase Agreement, the Anderson Transfer Documents, the
Greenville Transfer Documents, the Security Documents, the Anderson Unit
Purchase Agreement and any other deed, bill of sale, endorsement, assignment,
certificate or other instrument of conveyance and assignment as executed and
delivered in connection with the transactions contemplated hereby and thereby.

“Transaction Documents” means this Agreement, the Initial Contribution
Agreement, the Minority Interest Purchase Agreement, the Anderson Transfer
Documents, the Greenville Transfer Documents, the Anderson GNC Lease, the Nutra
LLC Agreement, the Transition Services Agreement, the Product Supply Agreement,
the Security Documents, the Anderson Unit Purchase Agreement, the Redemption
Agreement and any other deed, bill of sale, endorsement, assignment, certificate
or other instrument of conveyance and assignment as executed and delivered in
connection with the transactions contemplated hereby and thereby.

“Treasury Regulations” means the rules and regulations promulgated by the U.S.
Treasury Department under the Code.

“Unpaid Nutra Transaction Expenses” means the aggregate amount of all fees,
costs and expenses incurred by Nutra in connection with the preparation,
negotiation, execution and performance of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby that
remain unpaid as of immediately prior to the Initial Closing, including
(i) costs, fees, expenses and disbursements of lawyers (including Latham &
Watkins LLP), accountants, investment bankers (including William Hood and
Company and Evercore Inc.), brokers and other advisors, experts, professionals
and service providers, (ii) the aggregate amount of any transaction bonuses,
transaction commissions, change of control, success, retention, phantom equity,
stay or similar compensatory payments owed by Nutra as a result of the
transactions contemplated hereby, (iii) accrued but unpaid bonuses or other
contingent compensation related to Nutra’s gain-share program, (iv) to the
extent payable by Nutra, any non-qualified deferred compensation or corporate
bonuses recorded with GNC, and (v) any social security, Medicare, unemployment
or other employment, withholding or payroll Taxes or similar Taxes payable by
Nutra, any amounts payable by Nutra to offset or gross-up any Person for any
excise Taxes or Income Taxes related to such amounts triggered in connection
with items (i) through (iv) above; provided, however, that Unpaid Nutra
Transaction Expenses shall exclude (x) costs and expenses paid by GNC, Parent,
Seller or any other Subsidiaries of GNC (including Nutra) prior to or as of the
Initial Closing, (y) costs and expenses contemplated to be paid by Buyer or its
Affiliates pursuant to this Agreement or any other Transaction Document, or
(z) costs and expenses incurred by Nutra after the Initial Closing.

“VCP” means that certain Voluntary Cleanup Contract, dated as of September 24,
2012, by and between General Nutrition Corporation d/b/a Nutra Manufacturing,
Inc. and the South Carolina Department of Health and Environmental Control as it
relates to the Greenville Property.

“VES” means the vapor extraction system operating at the Greenville Property
pursuant to the VCP.

 

18



--------------------------------------------------------------------------------

Section 1.02. Cross References. Each of the following terms is defined in the
Section set forth opposite such term:

 

A

  

AAA

  

Section 2.08(c)

Action

  

Section 1.01

Actually Realized

  

Section 1.01

Adjustment Amount

  

Section 2.08(d)

Affiliate

  

Section 1.01

Affiliate Transactions

  

Section 4.22(b)

Agreement

  

Preamble

Anderson GNC Lease

  

Section 2.06(a)(v)

Anderson Interests

  

Recitals

Anderson Issuance

  

Recitals

Anderson Property

  

Section 1.01

Anderson Purchase Price

  

Section 1.01

Anderson Sale

  

Recitals

Anderson Transfer Documents

  

Section 1.01

Anderson Unit Purchase Agreement

  

Section 2.06(b)(i)3)

Anniversary Date

  

Section 3.01

Annual Cost Saving

  

Section 1.01

Auditor

  

Section 2.08(c)

B

  

Balance Sheet

  

Section 1.01

Balance Sheet Date

  

Section 1.01

Base Purchase Price

  

Section 3.02(a)

Business

  

Recitals

Business Day

  

Section 1.01

Business Employee

  

Section 1.01

Business Guarantees

  

Section 1.01

Business IT Assets

  

Section 4.16(d)

Business Records

  

Section 1.01

Buyer

  

Preamble

Buyer Indemnitees

  

Section 9.02(a)

Buyer Secretary’s Certificate

  

Section 1.01

C

  

Cash

  

Section 1.01

Claim Notice

  

Section 9.03(a)

Class A Units

  

Section 2.01

Closing Balance Sheet

  

Section 2.08(a)(i)

Code

  

Section 1.01

Company Group

  

Section 1.01

Competition Laws

  

Section 1.01

Confidentiality Agreement

  

Section 1.01

Contaminants

  

Section 1.01

Contract

  

Section 1.01

Contribution

  

Recitals

Copyrights

  

Section 1.01

 

19



--------------------------------------------------------------------------------

D

  

D&O Indemnitees

  

Section 6.12(a)

Damages

  

Section 1.01

De Minimis Amount

  

Section 9.04(a)(i)

Deductible

  

Section 9.04(a)(ii)

Disclosure Schedule

  

Section 1.01

DOJ NPA

  

Section 1.01

Domain Names

  

Section 1.01

E

  

Effect

  

Section 1.01

Employee Plan

  

Section 1.01

Environmental Laws

  

Section 1.01

Environmental Permits

  

Section 1.01

Equity Interests

  

Section 1.01

ERISA

  

Section 1.01

ERISA Affiliate

  

Section 1.01

Estimated Initial Closing Cash

  

Section 1.01

Estimated Initial Closing Indebtedness

  

Section 1.01

Estimated Initial Closing Net Working Capital

  

Section 1.01

Estimated Initial Closing Net Working Capital Adjustment Amount

  

Section 1.01

Estimated Unpaid Nutra Transaction Expenses

  

Section 1.01

Exchange Act

  

Section 1.01

F

  

FDA

  

Section 4.08(b)

FDCA

  

Section 4.08(b)

Final Closing Statement

  

Section 2.08(a)(ii)

Final Purchase Price

  

Section 2.08(d)

Final Subsequent Purchase Price

  

Section 3.03(c)

FTC

  

Section 4.08(b)

Fundamental Representations

  

Section 1.01

G

  

GAAP

  

Section 1.01

GNC

  

Preamble

GNC Credit Facilities

  

Section 1.01

GNC Group Tax Return

  

Section 1.01

GNC Parties

  

Section 1.01

GNC Plan

  

Section 1.01

GNC Products

  

Section 1.01

GNC Purchaser

  

Section 1.01

GNC Receivables

  

Section 1.01

GNC Secretary’s Certificate

  

Section 1.01

Governmental Authority

  

Section 1.01

Guaranteed Obligations

  

Section 6.15(a)

H

  

Hazardous Substances

  

Section 1.01

HSR Act

  

Section 1.01

 

20



--------------------------------------------------------------------------------

I

  

Improvements

  

Section 4.20(b)

Income Tax

  

Section 1.01

Indebtedness

  

Section 1.01

Indemnified Party

  

Section 9.03(a)

Indemnifying Party

  

Section 9.03(a)

Information

  

Section 6.07(d)

Initial Closing

  

Section 2.05

Initial Closing Cash

  

Section 2.08(a)(ii)

Initial Closing Date

  

Section 2.05

Initial Closing Indebtedness

  

Section 2.08(a)(ii)

Initial Closing Net Working Capital

  

Section 2.08(a)(ii)

Initial Closing Unpaid Nutra Transaction Expenses

  

Section 2.08(a)(ii)

Initial Contribution Agreement

  

Section 2.01

Initial Interests

  

Section 2.03

Initial Purchase

  

Recitals

Intellectual Property

  

Section 1.01, Section 1.01

Intercompany Balances

  

Section 1.01

IRS

  

Section 1.01

IVL Holding

  

Preamble

K

  

knowledge of Seller

  

Section 1.01

L

  

Law

  

Section 1.01

Leased Real Property

  

Section 1.01

Leases

  

Section 4.20(c)

Liability

  

Section 1.01

Lien

  

Section 1.01

LTM Gross Revenue

  

Section 1.01

LTM Gross Revenue Adjustment

  

Section 3.02(b)

M

  

Manufacture

  

Section 1.01

Material Adverse Effect

  

Section 1.01

Material Contract

  

Section 4.17(a)

Material Customers

  

Section 4.19(a)

Material Suppliers

  

Section 4.19(b)

Minority Interest Purchase Agreement

  

Section 2.02

Minority Purchase

  

Recitals

N

  

Net Working Capital

  

Section 1.01

Nutra

  

Preamble

Nutra Designated Shared Contracts

  

Section 6.02(a)

Nutra LLC Agreement

  

Section 2.06(a)(vi)

Nutra Plan

  

Section 1.01

Nutra Replacement Contracts

  

Section 6.02(a)

O

  

Organizational Documents

  

Section 1.01

Overall Cap

  

Section 1.01(a)(c)(iv)

Owned Real Property

  

Section 1.01

 

21



--------------------------------------------------------------------------------

P

  

Parent

  

Preamble

Parties

  

Preamble

Party

  

Preamble

Patents

  

Section 1.01

Per Diem Taxes

  

Section 1.01(a)(b)(i)

Permits

  

Section 1.01

Permitted Liens

  

Section 1.01

Person

  

Section 1.01

Personal Property

  

Section 4.21(b)

Plan

  

Section 1.01

Post-Closing Tax Period

  

Section 1.01

Potential Contributor

  

Section 9.05

Pre-Closing Tax Period

  

Section 1.01

Preliminary Purchase Price

  

Section 2.07(a)

Prime Rate

  

Section 1.01

Principal Representations

  

Section 1.01

Privileged Information

  

Section 6.07(d)

Privileges

  

Section 6.07(d)

Product Supply Agreement

  

Section 2.06(a)(viii)

Proposed Subsequent Closing Date

  

Section 3.03(a)(iii)

R

  

Real Property

  

Section 1.01

Redemption Agreement

  

Section 3.06(a)(iv)

Reference Balance Sheet

  

Section 2.08(b)

Release

  

Section 1.01

Remaining Interests

  

Recitals

Representative

  

Section 1.01

Retained Businesses

  

Section 1.01

S

  

Sanctions

  

Section 4.08(e)

Scheduled Leased Real Property

  

Section 4.20(a)

Scheduled Owned Real Property

  

Section 4.20(a)

Scheduled Real Property

  

Section 4.20(a)

Security Documents

  

Section 2.06(a)(ix)

Seller

  

Preamble

Seller Class B Interests

  

Section 2.02

Seller Indemnitees

  

Section 9.02(b)

Seller Name and Marks

  

Section 6.06

Seller’s knowledge

  

Section 1.01

Separate Nutra Tax Return

  

Section 1.01

Shared Contract

  

Section 1.01

Special Distribution

  

Section 1.01, Section 1.01

Straddle Tax Period

  

Section 1.01

Subsequent Acquisition

  

Section 3.01

Subsequent Acquisition Share Portion

  

Section 3.01

Subsequent Auditor

  

Section 3.03(c)

 

22



--------------------------------------------------------------------------------

Subsequent Closing

  

Section 3.04

Subsequent Closing Balance Sheet

  

Section 3.03(a)(i)

Subsequent Closing Date

  

Section 3.04

Subsequent Closing Statement

  

Section 3.03(a)

Subsequent Determination Date

  

Section 3.03(c)

Subsequent Purchase Price

  

Section 3.02(a)

Subsidiary

  

Section 1.01

T

  

Target Gross Revenue

  

Section 1.01

Tax

  

Section 1.01

Tax Benefit

  

Section 1.01

Tax Claim

  

Section 7.07(a)

Tax Item

  

Section 1.01

Tax Liability

  

Section 1.01

Tax Refunds

  

Section 7.02(i)

Tax Return

  

Section 1.01

Tax Sharing Agreements

  

Section 1.01

Taxing Authority

  

Section 1.01

Third Party Claim

  

Section 9.03(a)

Trademarks

  

Section 1.01

Transaction Documents

  

Section 1.01, Section 1.01

Transfer Taxes

  

Section 1.01(a)(b)

Transition Services Agreement

  

Section 2.06(a)(vii)

Treasury Regulations

  

Section 1.01

U

  

Unaudited Financial Statements

  

Section 4.06(a)

Unpaid Nutra Transaction Expenses

  

Section 1.01

V

  

VCP

  

Section 1.01

Section 1.03. Interpretation. The table of contents, titles, headings and
captions contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Unless
otherwise indicated to the contrary herein by the context or use thereof:
(a) the words, “hereby,” “herewith,” “herein,” “hereto,” “hereof” and words of
similar import refer to this Agreement as a whole and not to any particular
Section or paragraph hereof; (b) the words “include,” “includes” or “including”
shall be deemed to be followed by the words “without limitation”; (c) masculine
gender shall also include the feminine and neutral genders, and vice versa;
(d) words importing the singular shall also include the plural, and vice versa;
(e) references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be to
Articles, Exhibits, Sections or Schedules of or to this Agreement; (f) all
Exhibits or Schedules of or to this Agreement are hereby incorporated in and
made a part of this Agreement as if set forth in full herein, and any
capitalized terms used in such Exhibits or Schedules and not otherwise defined
therein shall have the meaning set forth in this Agreement; (g) “writing,”
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form; (h) the sign
“$” means the lawful currency of the United States of America; (i) all
references to “days” mean calendar days and all references to time mean Eastern
Time in the

 

23



--------------------------------------------------------------------------------

United States of America, in each case unless otherwise indicated; (j) any
references in this Agreement to dollar amount thresholds shall not be deemed to
be evidence of a Material Adverse Effect or materiality; and (k) derivative
forms of defined terms will have correlative meanings. The Parties acknowledge
that each Party and its attorney has reviewed and participated in the drafting
of this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

ARTICLE II

INITIAL ACQUISITION

Section 2.01. Contribution. Simultaneous with the execution of this Agreement,
Parent and Seller shall enter into and consummate the Contribution and the other
transactions contemplated by the Contribution Agreement attached hereto as
Exhibit A (the “Initial Contribution Agreement”). Following the consummation of
the Contribution, Seller shall hold all of the then-outstanding Equity
Interests, consisting of all of the right, title and interest in and to one
thousand two hundred (1,200) Class A Units of Nutra (“Class A Units”), free and
clear of all Liens (other than those Liens that will be released in connection
with the Minority Purchase).

Section 2.02. Minority Purchase. Immediately following the Contribution, IVL
Holding and Seller shall enter into and consummate the Minority Purchase and the
other transactions contemplated by the Minority Interest Purchase Agreement
attached hereto as Exhibit B (the “Minority Interest Purchase Agreement”).
Following the consummation of the Minority Purchase, IVL Holding shall hold all
right, title and interest in 100% of the Class B limited liability company
interests of Seller (“Seller Class B Interests”), free and clear of all Liens.

Section 2.03. Purchase and Sale. At the Initial Closing, upon the terms and
subject to the conditions of this Agreement, Seller agrees to sell, assign,
transfer and convey to Buyer, free and clear of all Liens, and Buyer agrees to
purchase and acquire from Seller, all of Seller’s right, title and interest in
50% of the then-outstanding Equity Interests, constituting six hundred
(600) Class A Units (the “Initial Interests”).

Section 2.04. [RESERVED].

Section 2.05. Initial Closing. The closing (the “Initial Closing”) of the
purchase and sale of the Initial Interests contemplated hereby shall take place
at the offices of Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800,
Chicago, IL 60611, (or remotely via the exchange of documents and signatures) at
7:30 a.m. (Central time) on the date of this Agreement and immediately following
the consummation of the Contribution and the Minority Purchase. The date of the
Initial Closing is also referred to in this Agreement as the “Initial Closing
Date”.

 

24



--------------------------------------------------------------------------------

Section 2.06. Initial Closing Deliverables.

(a) Subject to the terms and conditions hereof, in connection with the Initial
Closing, GNC, Parent and Seller have delivered to Buyer:

(i) if any Initial Interests are certificated, the certificates representing
such Initial Interests being purchased hereunder, accompanied by stock powers or
instruments of transfer or assignment endorsed in blank and dated as of the
Initial Closing Date;

(ii) the duly executed Initial Contribution Agreement;

(iii) a duly executed counterpart to the Minority Interest Purchase Agreement;

(iv) duly executed counterparts to the Anderson Transfer Documents and the Unit
Purchase Agreement in the form attached as Exhibit H (the “Anderson Unit
Purchase Agreement””) to be effected immediately following the Initial Closing,
with respect to the Anderson Sale;

(v) a duly executed counterpart sublease agreement in the form attached as
Exhibit C (the “Anderson GNC Lease”), to be effected immediately following the
consummation of the Anderson Sale;

(vi) a duly executed counterpart to the Limited Liability Company Agreement of
Nutra in the form attached as Exhibit D (the “Nutra LLC Agreement”);

(vii) a duly executed counterpart to the transition services agreement in the
form attached as Exhibit E (the “Transition Services Agreement”);

(viii) a duly executed counterpart to the product supply agreement in the form
attached as Exhibit F (the “Product Supply Agreement”);

(ix) duly executed counterparts to the security documents in the form attached
as Exhibit G, pursuant to which Buyer will be granted a security interest in the
Remaining Interests to secure certain of Seller’s and GNC Purchaser’s
obligations under this Agreement, the Nutra LLC Agreement and the Product Supply
Agreement, as applicable, (the “Security Documents”);

(x) any documents, certificates or other deliverables required in connection
with the foregoing;

(xi) the resignations of all directors and officers of Nutra that are not
continuing as employees of Nutra after the Initial Closing from their director
and officer positions, as applicable;

(xii) a statement in accordance with the requirements of Treasury Regulation
Section 1.1445-2(b)(2) from Parent certifying that it is not a “foreign person”
as defined in Section 1445(f)(3) of the Code; and

(xiii) a duly executed GNC Secretary’s Certificate.

 

25



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions hereof, in connection with the Initial
Closing, Buyer has delivered:

(i) To GNC, Parent and Seller:

 

  (A)

the Preliminary Purchase Price, which Buyer shall pay in accordance with
Section 2.07(b);

 

  (B)

duly executed counterparts to the Minority Interest Purchase Agreement, the
Anderson Unit Purchase Agreement, the Anderson GNC Lease, the Anderson Transfer
Documents, the Nutra LLC Agreement, the Security Documents, the Product Supply
Agreement and the Transition Services Agreement; and

 

  (C)

a duly executed Buyer Secretary’s Certificate.

(ii) To the service providers and other parties identified in writing by the GNC
Parties prior to the Initial Closing, on behalf of and for the account of Nutra,
the Estimated Unpaid Nutra Transaction Expenses.

Section 2.07. Payment of Preliminary Purchase Price.

(a) The purchase price to be paid at the Initial Closing (the “Preliminary
Purchase Price”) shall equal (i) seventy six million Dollars ($76,000,000), plus
(ii) 57.14% multiplied by the Estimated Initial Closing Net Working Capital
Adjustment Amount, less (iii) the Estimated Initial Closing Indebtedness plus
(iv) 57.14% multiplied by the Estimated Initial Closing Cash, less (v) the
Estimated Unpaid Nutra Transaction Expenses.

(b) The Preliminary Purchase Price shall be paid by Buyer at the Initial Closing
to an account of Seller via wire transfer of immediately available funds in
accordance with written instructions delivered to Buyer prior to the date
hereof.

Section 2.08. Post-Closing Adjustment.

(a) Within seventy-five (75) days after the Initial Closing Date, Buyer shall
prepare and deliver to Seller:

(i) an unaudited balance sheet of Nutra (the “Closing Balance Sheet”) as of, and
at the close of business on the date immediately prior to, the Initial Closing
Date; and

(ii) a final closing statement (the “Final Closing Statement”), reflecting
Buyer’s calculation of (A) Net Working Capital (“Initial Closing Net Working
Capital”), (B) the aggregate amount of all Indebtedness of Nutra (“Initial
Closing Indebtedness”), (C) a calculation of Cash of Nutra (“Initial Closing
Cash”), (D) a calculation of Unpaid Nutra Transaction Expenses (“Initial Closing
Unpaid Nutra Transaction Expenses”), in each case, calculated as of immediately
prior to the Initial Closing (without giving effect to the transactions
contemplated in connection with the Initial Closing) consistent (except as
provided in this Section 2.08) with the Closing Balance Sheet, and (E) a
calculation of the Adjustment Amount.

 

26



--------------------------------------------------------------------------------

(b) The Closing Balance Sheet and Final Closing Statement shall be prepared in
accordance with GAAP applied in a manner consistent with the principles applied
in connection with the preparation of the most recent balance sheet included in
the Financial Statements (the “Reference Balance Sheet”); provided that (x) the
Closing Balance Sheet shall not give effect to the Initial Purchase, including
any payments of cash in respect of the Preliminary Purchase Price or any
financing transactions in connection therewith or, after the Initial Closing,
any other action or omission by Buyer or Nutra that is not in the ordinary
course of business consistent with past practice, (y) the treatment of leases as
capital leases or operating leases shall be identical to their treatment in the
Reference Balance Sheet, and (z) the Closing Balance Sheet shall not reflect any
expense or Liability for which Buyer is responsible under this Agreement.
Following the Initial Closing, Buyer shall provide Seller and its
Representatives reasonable access during normal business hours to the records,
properties, personnel and (subject to the execution of customary work paper
access letters if requested) auditors of Nutra relating to the preparation of
the Closing Balance Sheet and the Final Closing Statement and shall cause the
personnel of Nutra to reasonably cooperate with Seller in connection with its
review of the Closing Balance Sheet and the Final Closing Statement.

(c) If Seller shall disagree with such calculations of Initial Closing Net
Working Capital, Initial Closing Indebtedness, Initial Closing Cash or Initial
Closing Unpaid Nutra Transaction Expenses, it shall notify Buyer of such
disagreement in writing, setting forth in reasonable detail the particulars of
such disagreement, within thirty (30) days after its receipt of the Closing
Balance Sheet and Final Closing Statement. In the event that Seller does not
provide a notice of disagreement within such thirty (30)-day period, the GNC
Parties and Buyer shall be deemed to have agreed to the Closing Balance Sheet
and Final Closing Statement and the calculations of Initial Closing Net Working
Capital, Initial Closing Indebtedness, Initial Closing Cash, and Initial Closing
Unpaid Nutra Transaction Expenses delivered by Buyer, which shall be final,
binding and conclusive for all purposes hereunder. In the event any notice of
disagreement is timely provided, Buyer and Seller shall use reasonable best
efforts for a period of twenty (20) days (or such longer period as they may
mutually agree) to resolve any disagreements with respect to the calculations of
Initial Closing Net Working Capital, Initial Closing Indebtedness, Initial
Closing Cash or Initial Closing Unpaid Nutra Transaction Expenses. If, at the
end of such period, they are unable to resolve such disagreements in writing,
then any such remaining disagreements shall be resolved by an independent
accounting or financial consulting firm of recognized national standing as may
be mutually selected by Buyer and Seller (such firm, subject to the following
proviso, the “Auditor”); provided, that if Seller and Buyer cannot agree on the
Auditor, either party may request that the American Arbitration Association (the
“AAA”) choose the Auditor, in which case the AAA’s choice of the Auditor will be
binding and the expenses of the AAA will be shared 50% by Buyer and 50% by the
GNC Parties. Each of Buyer and Seller shall promptly provide their respective
assertions regarding Initial Closing Net Working Capital, Initial Closing
Indebtedness, Initial Closing Cash and Initial Closing Unpaid Nutra Transaction
Expenses and, to the extent relevant thereto, the Closing Balance Sheet in
writing to the Auditor and to each other. The Auditor shall be instructed to
render its determination with respect to such disagreements as soon as
reasonably possible (which the Parties agree should not be later than thirty
(30) days following the

 

27



--------------------------------------------------------------------------------

day on which the disagreement is referred to the Auditor). The Auditor shall
base its determination solely on (i) the written submissions of the Parties and
shall not conduct an independent investigation and (ii) the extent (if any) to
which Initial Closing Net Working Capital, Initial Closing Indebtedness, Initial
Closing Cash or Initial Closing Unpaid Nutra Transaction Expenses require
adjustment (only with respect to the remaining disagreements submitted to the
Auditor) in order to be determined in accordance with Section 2.08(b) (including
the definitions of the defined terms used in Section 2.08(b)). The determination
of the Auditor shall be final, conclusive and binding on the parties. All fees
and expenses of the Auditor relating to the work, if any, to be performed by the
Auditor hereunder shall be borne pro rata as between Buyer, on the one hand, and
Seller, on the other hand, in proportion to the allocation of the dollar value
of the amounts in dispute as between Buyer and Seller (set forth in the written
submissions to the Auditor) made by the Auditor such that the party prevailing
on the greater dollar value of such disputes pays the lesser proportion of the
fees and expenses. For example, if Seller challenges items underlying the
calculations of Initial Closing Net Working Capital, Initial Closing
Indebtedness, Initial Closing Cash and Initial Closing Unpaid Nutra Transaction
Expenses in the net amount of $1,000,000, and the Auditor determines that Buyer
has a valid claim for $400,000 of the $1,000,000, Buyer shall bear 60% of the
fees and expenses of the Auditor and the GNC Parties shall bear the remaining
40% of the fees and expenses of the Auditor.

(d) The “Adjustment Amount,” which may be positive or negative, shall mean (i)
57.14% multiplied by (the Initial Closing Net Working Capital (as finally
determined in accordance with Section 2.08(c)), minus Estimated Initial Closing
Net Working Capital), plus (ii) the Estimated Initial Closing Indebtedness,
minus Initial Closing Indebtedness (as finally determined in accordance with
Section 2.08(c))), plus (iii) 57.14% multiplied by (the Initial Closing Cash (as
finally determined in accordance with Section 2.08(c)), minus Estimated Initial
Closing Cash), plus (iv) Estimated Unpaid Nutra Transaction Expenses, minus
Initial Closing Unpaid Nutra Transaction Expenses (as finally determined in
accordance with Section 2.08(c)). If the Adjustment Amount is a positive number,
then the Preliminary Purchase Price shall be increased by the Adjustment Amount,
and if the Adjustment Amount is a negative number, then the Preliminary Purchase
Price shall be decreased by the absolute value of the Adjustment Amount (such
adjusted Preliminary Purchase Price, the “Final Purchase Price”). The Adjustment
Amount shall be paid in accordance with Section 2.08(e) and shall be deemed an
adjustment for Tax purposes to the Preliminary Purchase Price.

(e) If the Adjustment Amount is a negative number, the GNC Parties shall
promptly (but in any event within five (5) Business Days) pay or cause to be
paid such amount to Buyer (or its designee(s)), in cash. If the Adjustment
Amount is a positive number, subject to Section 9.07, Buyer shall promptly (but
in any event within five (5) Business Days) pay such amount to Seller (or its
designee(s)), in cash. Any payment pursuant to this Section 2.08(e) shall be
made by Buyer or the GNC Parties, as the case may be, by wire transfer of
immediately available funds within five (5) Business Days of the final
determination of the Adjustment Amount in accordance with Section 2.08(c) to
such account or accounts of such other Party as may be designated by such other
Party in writing. In the event of a failure to timely make such payment,
interest shall accrue on such amount for the period commencing on the payment
due date through the date on which such payment is made calculated at the Prime
Rate. Such interest shall be payable at the same time as the payment to which it
relates and shall be calculated daily on the basis of a year of three hundred

 

28



--------------------------------------------------------------------------------

and sixty-five (365) days and the actual number of days elapsed. Further, in the
event of a failure by the GNC Parties to make such payment, Buyer shall have the
right to withhold an amount equal to the aggregate dollar value of such
Adjustment Amount against any future Special Distributions or any Final
Subsequent Purchase Price on a dollar-for-dollar basis.

Section 2.09. Anderson Issuance. Immediately following the Initial Closing,
Buyer and Nutra shall enter into and consummate the Anderson Issuance and the
other transactions contemplated by the Anderson Unit Purchase Agreement.

Section 2.10. Anderson Sale. Immediately following the Anderson Issuance, Parent
and Nutra shall enter into and consummate the Anderson Sale and the other
transactions contemplated by the Anderson Transfer Documents and the Anderson
GNC Lease.

Section 2.11. Use of Proceeds. The GNC Parties hereby agree that they shall,
promptly upon receipt of the Preliminary Purchase Price and any Adjustment
Amount in favor of the GNC Parties pursuant to this Article II, use or cause to
be used all of such funds to first repay the amounts owed by Seller to Parent
pursuant to the Initial Contribution Agreement and then, upon receipt by Parent
of such funds as a result of Seller’s payment pursuant to the Initial
Contribution Agreement, use or cause to be used all of such funds to repay the
amounts owed under the GNC Credit Facilities. Parent hereby agrees that it
shall, promptly upon receipt of the Anderson Purchase Price in connection with
the Anderson Sale, use all of such funds to repay the amounts owed under the GNC
Credit Facilities. The GNC Parties shall promptly provide Buyer with reasonable
written evidence of such payments.

Section 2.12. Nutra Contributions. Promptly following the Initial Closing, each
of Seller and Buyer shall make a Capital Contribution (as defined in and made in
accordance with the Nutra LLC Agreement) to Nutra of $10,715,000 and
$14,285,000, respectively (the “Seller Closing Contribution” and the “Buyer
Closing Contribution”).

Section 2.13. Withholding. Each of Buyer, its Affiliates and, effective upon the
Initial Closing, Nutra and any of their agents shall be entitled to deduct and
withhold from any amount otherwise payable pursuant to this Agreement such
amounts as it is required to deduct and withhold with respect to the making of
such payment under any provision of federal, state, local or foreign law. If any
amount is so withheld, such withheld amounts shall be treated for all purposes
of this Agreement as having been paid to the Person with respect to which such
deduction or withholding was imposed.

ARTICLE III

SUBSEQUENT PURCHASES AND SALES

Section 3.01. Subsequent Purchases of the Remaining Interests. Subject to the
terms and conditions of this Agreement, within sixty (60) days (subject to
extension to the extent required in the event of a dispute pursuant to and in
accordance with Section 3.03(c)) of each of the first four (4) anniversaries of
December 31, 2018 (each such date, an “Anniversary Date”), Seller shall sell,

 

29



--------------------------------------------------------------------------------

assign, transfer and convey to Buyer, free and clear of all Liens, and Buyer
shall purchase and acquire from Seller, all of Seller’s right, title and
interest in one hundred fifty (150) Class A Units (such amount to be equitably
adjusted from time to time as a result of stock distributions, stock splits,
recapitalizations and similar events in order to ensure that such amount
represents 25% of the Remaining Interests and that, upon consummation of the
fourth and final Subsequent Closing (as defined below), Buyer will own all of
the Remaining Interests) (such Class A Units, the “Subsequent Acquisition Share
Portion” and each such purchase and sale, a “Subsequent Acquisition”).

Section 3.02. Subsequent Purchase Price.

(a) The purchase price for the Subsequent Acquisition Share Portion with respect
to each Subsequent Acquisition (the “Subsequent Purchase Price”) shall be
eighteen million seven hundred and fifty thousand Dollars ($18,750,000) (the
“Base Purchase Price”); provided that if, as of any Anniversary Date, the LTM
Gross Revenue is less than 97% or greater than 105% of the Target Gross Revenue,
then the Subsequent Purchase Price shall be an amount equal to (i) the Base
Purchase Price, multiplied by (ii) a fraction, the numerator of which is the LTM
Gross Revenue as of such Anniversary Date and the denominator of which is the
Target Gross Revenue.

(b) In any calculation of the Subsequent Purchase Price pursuant to
Section 3.02(a) for the third and fourth Subsequent Acquisition, the LTM Gross
Revenue will be adjusted (the “LTM Gross Revenue Adjustment”) to include gross
revenue of Nutra that otherwise would have been earned by Nutra in the
applicable period if not solely for the existence of the Annual Cost Saving. The
LTM Gross Revenue Adjustment for such Subsequent Acquisition shall be mutually
agreed to by Buyer and GNC pursuant to this Section 3.02(b).

Section 3.03. Subsequent Closing Statement.

(a) No later than forty-five (45) days after each Anniversary Date, Buyer shall
prepare and deliver to Seller the following (the “Subsequent Closing
Statement”):

(i) an unaudited balance sheet of Nutra (the “Subsequent Closing Balance Sheet”)
as of and at the close of business on such Anniversary Date;

(ii) a statement of income for the trailing twelve (12)-month period immediately
preceding such Anniversary Date; and

(iii) a statement setting forth (A) a proposed closing date for such Subsequent
Acquisition the (a “Proposed Subsequent Closing Date”), which date must be no
more than sixty (60) days following the applicable Anniversary Date (provided
that, in the event of a dispute in accordance with Section 3.03(c) below, such
date will be automatically amended to be two (2) Business Days following the
Subsequent Determination Date), (B) the LTM Gross Revenue as of such Anniversary
Date, (C) with respect to the third and fourth Subsequent Acquisitions, the LTM
Gross Revenue Adjustment, and (D) the applicable Subsequent Purchase Price.

 

30



--------------------------------------------------------------------------------

(b) Each Subsequent Closing Balance Sheet and Subsequent Closing Statement shall
be prepared in accordance with the principles set forth in Section 2.08(b),
applied mutatis mutandis. Buyer shall deliver reasonable supporting
documentation together with each Subsequent Closing Statement. Following
delivery of a Subsequent Closing Statement to Seller, Buyer shall provide Seller
and its Representatives reasonable access during normal business hours to the
records, properties, personnel and (subject to the execution of customary work
paper access letters if requested) auditors of Nutra relating to the preparation
of such Subsequent Closing Balance Sheet and Subsequent Closing Statement and
shall cause the personnel of Nutra to reasonably cooperate with Seller in
connection with its review of the Subsequent Closing Balance Sheet and
Subsequent Closing Statement.

(c) If Seller shall disagree with the calculations of LTM Gross Revenue, the LTM
Gross Revenue Adjustment (if applicable) or the Subsequent Purchase Price
included in a Subsequent Closing Statement, it shall notify Buyer of such
disagreement in writing, setting forth in reasonable detail the particulars of
such disagreement, within fifteen (15) days after its receipt of such Subsequent
Closing Statement. In the event that Seller does not provide a notice of
disagreement within such fifteen (15)-day period, the GNC Parties and Buyer
shall be deemed to have agreed to such Subsequent Closing Statement and the
calculations of LTM Gross Revenue, the LTM Gross Revenue Adjustment or the
Subsequent Purchase Price delivered by Buyer, which shall be final, binding and
conclusive for all purposes hereunder. In the event any notice of disagreement
is timely provided, Buyer and Seller shall use reasonable best efforts for a
period of ten (10) days (or such longer period as they may mutually agree) to
resolve any disagreements with respect to the calculations of LTM Gross Revenue,
the LTM Gross Revenue Adjustment (if applicable) or the Subsequent Purchase
Price. If, at the end of such period, they are unable to resolve such
disagreements in writing, then any such remaining disagreements shall be
resolved by an independent accounting or financial consulting firm of recognized
national standing as may be mutually selected by Buyer and Seller (such firm,
subject to the following proviso, the “Subsequent Auditor”); provided, that if
Seller and Buyer cannot agree on a substitute Subsequent Auditor, either party
may request that the AAA choose the Auditor, in which case the AAA’s choice of
the Auditor will be binding and the expenses of the AAA will be shared 50% by
Buyer and 50% by the GNC Parties. Each of Buyer and Seller shall promptly
provide their respective assertions regarding LTM Gross Revenue, the LTM Gross
Revenue Adjustment (if applicable) and the Subsequent Purchase Price and, to the
extent relevant thereto, the Subsequent Closing Balance Sheet in writing to the
Subsequent Auditor and to each other. The Subsequent Auditor shall be instructed
to render its determination with respect to such disagreements as soon as
reasonably possible (which the parties hereto agree should not be later than
twenty (20) days following the day on which the disagreement is referred to the
Subsequent Auditor). The Subsequent Auditor shall base its determination solely
on (i) the written submissions of the parties and shall not conduct an
independent investigation and (ii) the extent (if any) to which LTM Gross
Revenue, the LTM Gross Revenue Adjustment (if applicable) or the Subsequent
Purchase Price require adjustment (only with respect to the remaining
disagreements submitted to the Auditor) in order to be determined in accordance
with Section 3.03(b) (including the definitions of the defined terms used in
Section 3.03(b)). The determination of the Subsequent Auditor shall be final,
conclusive and binding on the parties. The date on which LTM Gross Revenue, the
LTM Gross Revenue Adjustment (if applicable) and the Subsequent Purchase Price
are finally determined in accordance with this Section 2.08(c) is hereinafter
referred to as a “Subsequent Determination

 

31



--------------------------------------------------------------------------------

Date.” All fees and expenses of the Subsequent Auditor relating to the work, if
any, to be performed by the Subsequent Auditor hereunder shall be borne pro rata
as between Buyer, on the one hand, and the GNC Parties, on the other hand, in
proportion to the allocation of the dollar value of the amounts in dispute as
between Buyer and Seller (set forth in the written submissions to the Subsequent
Auditor) made by the Auditor such that the party prevailing on the greater
dollar value of such disputes pays the lesser proportion of the fees and
expenses. For example, if Seller challenges items underlying the calculations of
LTM Gross Revenue, the LTM Gross Revenue Adjustment (if applicable) and the
Subsequent Purchase Price in the net amount of $1,000,000, and the Subsequent
Auditor determines that Buyer has a valid claim for $400,000 of the $1,000,000,
Buyer shall bear 60% of the fees and expenses of the Subsequent Auditor and the
GNC Parties shall bear the remaining 40% of the fees and expenses of the
Subsequent Auditor. A final Subsequent Purchase Price as determined pursuant to
this Section 3.03(c) shall be referred to as the “Final Subsequent Purchase
Price”.

(d) Subject to Section 9.07, each Final Subsequent Purchase Price shall be paid
by Buyer at the applicable Subsequent Closing to an account of Seller in
accordance with written instructions delivered to Buyer prior to such Subsequent
Closing (which written instructions will be designated by Seller in writing at
least three (3) Business Days prior to the applicable Subsequent Closing Date).

Section 3.04. Subsequent Closing. Each closing of a Subsequent Acquisition of a
Subsequent Acquisition Share Portion (each, a “Subsequent Closing”) contemplated
hereby shall take place at the offices of Latham & Watkins LLP, 330 North Wabash
Avenue, Suite 2800, Chicago, IL 60611, (or remotely via the exchange of
documents and signatures) at 7:30 a.m. (Central time) on the later of (a) the
applicable Proposed Subsequent Closing Date, (b) two (2) Business Days following
the Subsequent Determination Date or (c) such other date as may be mutually
agreed by the Parties. The actual date of a Subsequent Closing is also referred
to in this Agreement as the “Subsequent Closing Date”. All actions to be taken
and all documents to be delivered by all Parties at each Subsequent Closing
shall be deemed have been taken and executed and delivered simultaneously, and
no action shall be deemed taken nor any document executed or delivered until all
have been taken, executed and delivered.

Section 3.05. Subsequent Closing Conditions.

(a) Conditions Precedent to the Obligation of Buyer to Effect the Subsequent
Closings. The obligation of Buyer to consummate each purchase of the Subsequent
Acquisition Share Portions on each Subsequent Closing Date pursuant to this
Article III is subject to the satisfaction on or prior to each Subsequent
Closing Date of the following conditions, any of which may be waived in whole or
in part by the written consent of Buyer:

(i) No Law shall have been enacted by any Governmental Authority to enjoin,
restrain or prohibit this Agreement or the transactions contemplated hereby, if
such Law would make it unlawful to consummate such transactions;

(ii) The representations made by Seller with respect to GNC, Parent or Seller
contained in Section 4.01, Section 4.02, Section 4.05(c), and Section 4.09,
shall be true and correct in all material respects as of the applicable
Subsequent Closing Date as though such representations and warranties were then
made, and each party shall have delivered to the other party an officer’s
certificate to the effect that such condition is satisfied in all respects;

 

32



--------------------------------------------------------------------------------

(iii) GNC, Parent and Seller shall have performed and complied in all material
respects with the covenants and agreements contained in Section 2.11,
Section 3.07 and Section 6.13; and

(iv) GNC, Parent and Seller shall have delivered to Buyer the Subsequent Closing
deliverables pursuant to Section 3.06(a).

(b) Conditions Precedent to the Obligation of GNC, Parent and Seller to Effect
the Subsequent Closings. The obligation of GNC, Parent and Seller to consummate
each sale of the Subsequent Acquisition Share Portion Interests on each
Subsequent Closing Date pursuant to this Article III is subject to the
satisfaction on or prior to each Subsequent Closing Date of the following
conditions, any of which may be waived in whole or in part by the written
consent of GNC, Parent and Seller:

(i) No Law shall have been enacted by any Governmental Authority to enjoin,
restrain or prohibit this Agreement or the transactions contemplated hereby, if
such Law would make it unlawful to consummate such transactions;

(ii) subject to Section 9.07, Buyer shall have delivered the applicable Final
Subsequent Purchase Price, which Buyer shall pay in accordance with
Section 3.03(d); and

(iii) Buyer shall have delivered to GNC, Parent and Seller the Subsequent
Closing deliverables pursuant to Section 3.06(b).

Section 3.06. Subsequent Closing Deliverables.

(a) Subject to the terms and conditions hereof, in connection with each
Subsequent Closing, GNC, Parent and Seller shall deliver to Buyer:

(i) if any Remaining Interests in the applicable Subsequent Acquisition Share
Portion are certificated, the certificates representing such Remaining Interests
being purchased hereunder, accompanied by stock powers or instruments of
transfer or assignment endorsed in blank and dated as of such Subsequent Closing
Date;

(ii) a certificate dated as of such Subsequent Closing Date signed by an officer
of Seller to the effect that (A) all representations made by Seller with respect
to GNC, Parent or Seller contained in Section 4.01, Section 4.02,
Section 4.05(c) and Section 4.09 are true and correct in all material respects
at and as of such Subsequent Closing Date as though such representations were
made at and as of the Subsequent Closing Date (except in the case of any
representation or warranty that by its terms addresses matters only as of
another specified date, which shall be so true and correct only as of such
specified date) and (B) GNC, Parent and Seller have performed and complied in
all material respects with the covenants and agreements contained in
Section 2.11, Section 3.07 and Section 6.13;

 

33



--------------------------------------------------------------------------------

(iii) a statement in accordance with the requirements of Treasury Regulation
Section 1.1445-2(b)(2) from Parent certifying that it is not a “foreign person”
as defined in Section 1445(f)(3) of the Code;

(iv) with respect to the fourth and final Subsequent Closing Date, an executed
counterpart to the redemption agreement substantially in the form attached as
Exhibit I (the “Redemption Agreement”); and

(v) with respect to the fourth and final Subsequent Closing Date, the purchase
price for the redemption of the Seller Class B Interests as set forth in the
Redemption Agreement, which GNC, Parent and/or Seller shall pay or cause to be
paid via wire transfer of immediately available funds to an account or accounts
designated by Buyer.

(b) Subject to the terms and conditions hereof, in connection with each
Subsequent Closing, Buyer shall deliver to GNC, Parent and Seller:

(i) a certificate dated as of such Subsequent Closing Date signed by an officer
of Buyer to the effect that all representations made by Buyer contained in
Section 5.01, Section 5.02 and Section 5.09 are true and correct in all material
respects at and as of such Subsequent Closing Date as though such
representations were made at and as of the Subsequent Closing Date (except in
the case of any representation or warranty that by its terms addresses matters
only as of another specified date, which shall be so true and correct only as of
such specified date);

(ii) with respect to the fourth and final Subsequent Closing Date, an executed
counterpart to the Redemption Agreement; and

(iii) with respect to the fourth and final Subsequent Closing Date, if any
Seller Class B Interests are certificated, the certificates representing such
Seller Class B Interests being purchased redeemed pursuant to the Redemption
Agreement, accompanied by stock powers or instruments of transfer or assignment
endorsed in blank and dated as of such Subsequent Closing Date.

Section 3.07. Use of Proceeds. The GNC Parties hereby agree that they shall,
until no further amounts are owed to Parent by Seller pursuant to the Initial
Contribution Agreement and promptly upon receipt of any Final Subsequent
Purchase Price pursuant to this Article III, use or cause to be used all of such
funds to first pay the amounts owed pursuant to the Initial Contribution
Agreement and then, upon receipt by Parent of such funds as a result of Seller’s
payment pursuant to the Initial Contribution Agreement, use or cause to be used
all of such funds to pay the amounts owed under the GNC Credit Facilities (to
the extent amounts are still owed thereunder). The GNC Parties shall promptly
provide Buyer with reasonable written evidence of such payments.

 

34



--------------------------------------------------------------------------------

Section 3.08. Final Subsequent Closing.

(a) Concurrently with the fourth and final Subsequent Closing, subject to
Section 9.07, Buyer shall cause Nutra to pay to Seller in accordance with the
terms of the Nutra LLC Agreement all GNC Accrued Special Distributions (as
defined in the Nutra LLC Agreement) as of such date. Further, following the
fourth and final Subsequent Closing and in accordance with the timing and
procedures set forth in the Nutra LLC Agreement, Buyer shall cause Nutra to pay
an amount equal to Seller’s Special Distribution for the then-current Fiscal
Quarter (as defined in the Nutra LLC Agreement), calculated as of the day
immediately prior to the applicable Subsequent Closing Date (without giving
effect to the return of any Unreturned Seller Closing Contribution (as defined
below)), and the applicable Tax Distribution (which distribution shall be
subject to the true up provisions in the second sentence of Section 5.02 of the
Nutra LLC Agreement). For the avoidance of doubt, for purposes of the preceding
sentence, the calculation of such Special Distribution shall be based on Nutra’s
Available Free Cash Flow (as defined in the Nutra LLC Agreement) at the
applicable time (without giving effect to the return of any Unreturned Seller
Closing Contribution) in accordance with the Nutra LLC Agreement; provided that
in the event the applicable Tax Distribution would exceed the amount of
Available Cash (as defined in the Nutra LLC Agreement) at the applicable time,
then Buyer shall, or shall cause an Affiliate of Buyer to, contribute funds to
Nutra sufficient to allow Nutra to pay the Tax Distribution to GNC.

(b) To the extent there exists any unreturned Seller Closing Contribution (the
“Unreturned Seller Closing Contribution”) immediately prior to the fourth and
final Subsequent Closing, then, in addition to any amounts paid to GNC pursuant
to Section 3.08(a) and concurrently with the fourth and final Subsequent
Closing, Buyer shall cause Nutra to return the Unreturned Seller Closing
Contribution to Seller via wire transfer of immediately available funds to an
account designated by Seller. In the event Nutra’s Available Cash at such time
is less than Unreturned Seller Closing Contribution, Buyer shall, or shall cause
an Affiliate of Buyer to, contribute funds to Nutra sufficient to allow Nutra to
return the Unreturned Seller Closing Contribution to Seller in accordance with
the foregoing sentence.

Section 3.09. Termination of Obligations. Buyer’s obligations under this
Article III shall terminate in the event that Buyer has acquired all of the
Remaining Interests pursuant to the terms of the Nutra LLC Agreement.

Section 3.10. Assignment of Obligations. It is understood and agreed that Buyer
may assign all or any portions of its and obligations with respect to the
purchase of the Remaining Interests (i) to one or more Affiliates upon prior
written notice to, and (ii) with the consent (which consent shall not be
unreasonably withheld, delayed or conditioned) of Seller (it being understood
that Seller may reasonably withhold its consent to any assignment to a GNC
Competitor (as defined in the Nutra LLC Agreement)), and in each case subject to
the execution and delivery by such Person(s) of a joinder agreement to this
Agreement in form and substance reasonably satisfactory to Seller and Buyer and,
upon the acquisition of any Remaining Interests by such assignee, to the Nutra
LLC Agreement in the form attached to the Nutra LLC Agreement.

 

35



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF GNC, PARENT AND SELLER

GNC, Parent and Seller represent and warrant to Buyer as of the Initial Closing
Date (and, with respect to the representations made by GNC, Parent and Seller
with respect to GNC, Parent and Seller contained in Section 4.01, Section 4.02,
Section 4.05(c) and Section 4.09 in connection with any Subsequent Closing, as
of the applicable Subsequent Closing Date) that the statements contained in this
Article IV are true and correct as follows, except as set forth in the
Disclosure Schedules to this Article IV (but subject to Section 10.10):

Section 4.01. Organization and Qualification.

(a) Each of GNC, Parent and Seller is duly organized, validly existing and
(where such concept is applicable) in good standing (or local equivalent) under
the Laws of its jurisdiction of organization, formation or incorporation, as
applicable. Nutra is duly organized, validly existing and in good standing under
the Laws of the State of Delaware. Each of GNC, Parent, Seller and Nutra has
full company power and authority and all Permits necessary to own or lease and
operate their respective properties (including the Anderson Property and the
Greenville Property) and assets and to carry on their respective business
(including the Business) as presently conducted in all material respects,
except, in the case of GNC, Parent and Seller, as would not reasonably be
expected, individually or in the aggregate, to interfere with, prevent or
materially delay the ability of GNC, Parent and Seller to enter into and perform
their obligations under this Agreement or the other Transaction Documents to
which they are a party or consummate the transactions contemplated by this
Agreement or such other Transaction Documents.

(b) Each of GNC, Parent, Seller and Nutra is duly qualified to do business
(where such concept is applicable) in each jurisdiction where the nature or
conduct of their respective business or the ownership of their respective
properties (including the Anderson Property and the Greenville Property) and
assets makes such qualification necessary, except where the failure to be so
qualified (i) in the case of GNC, Parent and Seller, would not reasonably be
expected, individually or in the aggregate, to interfere with, prevent or
materially delay the ability of GNC, Parent and Seller to enter into and perform
their obligations under this Agreement or the other Transaction Documents to
which they are a party or consummate the transactions contemplated by this
Agreement or such other Transaction Documents, and (ii) otherwise would not
reasonably be expected to have a Material Adverse Effect. The copies of the
Organizational Documents of Nutra previously made available by Parent to Buyer
or its Representatives were true, correct and complete prior to the adoption and
effectiveness of the Certificate of Conversion and the Nutra LLC Agreement. The
copy of the Certificate of Conversion previously made available by Parent to
Buyer or its Representatives is true, correct and complete. None of GNC, Parent,
Seller or Nutra is in violation of any provision of its Organizational
Documents.

Section 4.02. Authorization. Each of GNC, Parent, Seller and Nutra has all
requisite corporate or equivalent organizational powers and authority to enter
into, execute and deliver this Agreement and each other Transaction Document to
be executed by such Party and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated on its part hereby
and thereby. This Agreement and each Transaction Document to be executed by each
of GNC, Parent, Seller or Nutra has been duly, authorized, executed and
delivered by such Party and no other Action or approvals on the part of any such
GNC Party is necessary to authorize the execution, delivery, or performance of
its obligations hereunder or thereunder. Assuming that this Agreement and each
other Transaction Document has been duly and validly authorized, executed and
delivered by Buyer, this Agreement and each other Transaction Document
constitutes legal, valid and binding agreements of GNC, Parent, Seller and Nutra
(as applicable), enforceable against

 

36



--------------------------------------------------------------------------------

such Party in accordance with its terms, except as limited by Laws affecting the
enforcement of creditors’ rights generally, by general equitable principles or
by the discretion of any Governmental Authority before which any Action seeking
enforcement may be brought (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 4.03. Non-contravention. The execution, delivery and performance of this
Agreement and the other Transaction Documents to be executed by GNC, Parent,
Seller, or Nutra, the consummation of the transactions contemplated hereby and
thereby, and the fulfillment of and the performance by GNC, Parent, Seller and
Nutra of their obligations hereunder and thereunder will not (a) violate,
conflict with or result in any breach of any provision of the Organizational
Documents of GNC, Parent, Seller or Nutra, (b) violate or result in a breach of,
or constitute a default or require a consent under or give rise to any right of
termination, cancellation, payment or acceleration of any right or obligation or
to a loss of any benefit to which GNC, Parent, Seller or Nutra is entitled
under, any provision of any Contract to which such Person is party or by which
any of their respective property or assets may be subject, (c) assuming
compliance with the matters referred to in Section 4.04, violate or result in a
breach of any Law or Permit applicable to GNC, Parent, Seller, Nutra or the
Business, or (d) result in the creation or imposition of any Lien (other than
Permitted Liens) on any property or asset (including equity interests) of, GNC,
Parent, Seller or Nutra, except, with respect to clauses (b), (c) and (d): (i)
in the case of GNC, Parent and Seller, as would not reasonably be expected,
individually or in the aggregate, to interfere with, prevent or materially delay
the ability of GNC, Parent and Seller to enter into and perform their
obligations under this Agreement or the other Transaction Documents to which
they are a party or consummate the transactions contemplated by this Agreement
or such other Transaction Documents, (ii) as would not reasonably be expected,
individually or in the aggregate, to prevent or materially delay or interfere
with the ability of Nutra to conduct the Business following the Initial Closing
as currently conducted, (iii) otherwise as would not reasonably be expected to
result in, individually or in the aggregate, a material Liability to Nutra or
the Business.

Section 4.04. Governmental Authorization. Except as set forth on Schedule 4.04,
the execution, delivery and performance by each GNC Party of this Agreement and
other Transaction Documents to which they are a party and the consummation of
the transactions contemplated hereby and thereby require no action by or in
respect of, consent from, filing with, notice to, or the obtaining of any Permit
of any Governmental Authority, other than (a) compliance with any applicable
requirements of the HSR Act, any other Competition Laws and the Exchange Act,
(b) compliance with the regulatory requirements set forth in Schedule 4.04, and
(c) any such action or filing the failure of which to be made or obtained
(i) would not reasonably be expected, individually or in the aggregate, to
interfere with, prevent or materially delay the ability of GNC, Parent, Seller
and Nutra to enter into and perform their obligations under this Agreement or
the other Transaction Documents or consummate the transactions contemplated by
this Agreement or the other Transaction Documents and (ii) otherwise would not
reasonably be expected to result in, individually or in the aggregate, a
material Liability to Nutra or the Business, taken as a whole.

Section 4.05. Capitalization.

(a) All of the Equity Interests are owned beneficially and of record by Seller,
free and, upon the consummation of the Minority Purchase, clear of any Liens
other than transfer restrictions imposed thereon by Law, and Seller has good and
valid title to such Equity Interests. As of the

 

37



--------------------------------------------------------------------------------

date of this Agreement, 1,200 Class A Units are issued and outstanding. None of
the Equity Interests have been issued in violation of, or are subject to, any
preemptive or subscription rights. All of the Equity Interests are duly
authorized, validly issued, fully paid and non-assessable. Nutra does not have
any other Equity Interests or securities containing any equity features
authorized, issued or outstanding, and there are no agreements, options,
warrants or other rights or other Contracts existing or outstanding which
provide for the sale or other disposition or issuance of any of the foregoing by
Nutra. Other than this Agreement, there are no outstanding (i) options,
warrants, purchase rights, subscription rights, preemptive rights, conversion
rights, exchange rights, calls, puts, rights of first refusal or other Contracts
that require Nutra or any GNC Party to issue, sell or otherwise cause to become
outstanding or to acquire, repurchase or redeem any Equity Interests or other
equity interests of Nutra, (ii) securities convertible into or exchangeable into
Equity Interests, (iii) Equity Interests of Nutra that are reserved for
issuance, (iv) bonds, debentures, notes or other Indebtedness having the right
to vote on any matters on which the equityholders of Nutra may vote, or
(v) stock appreciation, phantom stock, profit participation or similar rights
with respect to Nutra.

(b) Upon consummation of the Initial Closing, (i) Seller will transfer to Buyer,
and Buyer will be vested with, good and valid title to the Initial Interests,
free and clear of any Liens other than transfer restrictions imposed thereon by
Law and (ii) neither Seller nor any other GNC Party nor any of their Affiliates
shall own, of record or beneficially, or have, by conversion, warrant, option or
otherwise, any right to, interest in or agreement to acquire any Equity Interest
or any other securities of Nutra other than the Remaining Interests. Upon the
consummation of the Anderson issuance, Nutra will issue to Buyer, and Buyer will
be vested with, good and valid to the Anderson Interests, free and clear of any
Liens other than transfer restrictions imposed thereon by Law.

(c) Following the Initial Closing and until the applicable Subsequent Closing
Date, all the Remaining Interests will be owned beneficially and of record by
Seller, free and clear of all Liens other than transfer restrictions imposed
thereon by Law, by the Security Documents, by the Nutra LLC Agreement and by
Buyer, until such Remaining Interests are purchased by Buyer pursuant to the
terms hereof or the Nutra LLC Agreement. As of each Subsequent Closing Date,
Seller will be the beneficial and record owner of the Subsequent Acquisition
Share Portion to be sold to Buyer at such Subsequent Closing, free and clear of
all Liens other than transfer restrictions imposed thereon by Law, by the
Security Documents, by the Nutra LLC Agreement and by Buyer. Upon the
consummation of each Subsequent Closing, Seller will transfer to Buyer, and
Buyer will be vested with, good and valid title to the applicable Subsequent
Acquisition Share Portion, free and clear of any Liens other than transfer
restrictions imposed thereon by Law. Upon consummation of the final Subsequent
Closing, neither Seller nor any other GNC Party nor any of their Affiliates
shall own, of record or beneficially, or have, by conversion, warrant, option or
otherwise, any right to, interest in or agreement to acquire any Equity
Interests or any other securities of Nutra.

(d) There are no Subsidiaries of Nutra. Nutra does not have any right in any
options, warrants, purchase rights, subscription rights, preemptive rights,
conversion rights, exchange rights, calls, puts, rights of first refusal or
other Contracts that require Nutra or grant Nutra the right to acquire any
equity interest in any Person.

 

38



--------------------------------------------------------------------------------

Section 4.06. Financial Statements; Internal Accounting Controls; Accounts
Receivable and Accounts Payable.

(a) The GNC Parties have made available to Buyer true, complete and correct
copies of the unaudited balance sheets of Nutra for the twelve (12)-month
periods ended as of December 31, 2017 and December 31, 2018, and the related
unaudited statements of income for the twelve (12)-month periods ended as of
December 31, 2017 and December 31, 2018 (the “Unaudited Financial Statements”),
true and complete copies of which are set forth in Schedule 4.06(a). The
Unaudited Financial Statements (A) have been prepared from, are in accordance
with, and accurately reflect the books and records of Nutra and the Business in
all material respects (except as may be indicated in the notes thereto), (B)
fairly present in all material respects the financial position and results of
operations of Nutra and the Business as of the respective dates or for the
respective time periods set forth therein, (C) have been prepared in accordance
with GAAP consistently applied throughout the period involved (except for normal
and recurring year-end adjustments clearly set forth in the Unaudited Financial
Statements) and (D) present on a consistent basis the balance sheet and income
statement of Nutra and the Business included as part of the consolidated audited
financial statements of GNC as filed with the SEC. This Section 4.06(a) is
qualified by the fact that the Business has not operated as a separate “stand
alone” entity within GNC. As a result, the Business has been allocated charges
and credits with respect to workers compensation, long distance phone charges,
airfare for business-related travel and other similar costs and charges for
purposes of the preparation of the Financial Statements. Such allocations of
charges and credits do not necessarily reflect the amounts that would have
resulted from arm’s length transactions or the actual costs that would be
incurred if the Business operated as an independent enterprise. Neither GNC,
Parent, Seller nor their independent certified public accounting firms have
identified or been made aware of (x) any fraud, whether or not material, that
involves any of Nutra or the Business’ management or other employees or other
Persons who have a role in the preparation of financial statements or in the
internal accounting controls utilized by Nutra or the Business (y) any claim or
allegation regarding the foregoing. Since the date of its formation, Nutra has
only engaged in business or operations that are substantially consistent with
the Business and has not conducted or engaged in any other business or
operations.

(b) GNC has implemented and maintained a system of “internal controls over
financial reporting” (as defined in the Exchange Act) sufficient to provide
reasonable assurance (i) regarding the reliability of its Subsidiaries’
(including Nutra’s) financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP, (ii) that receipts and
expenditures of GNC and its Subsidiaries (including Nutra) are being made only
in accordance with the authorization of GNC or its Subsidiaries’ management and
directors (as applicable) and (iii) regarding prevention or timely detection of
the unauthorized acquisition, use or disposition of GNC’s and its Subsidiaries’
assets that could have a material effect on the GNC’s and its Subsidiaries’
(including Nutra’s) financial statements. Since January 1, 2016, there have been
no changes in the “internal controls over financial reporting” of GNC that have
materially affected, or would reasonably be likely to materially affect, the
internal controls over financial reporting of Nutra.

 

39



--------------------------------------------------------------------------------

(c) Neither GNC nor its auditors has identified any significant deficiencies or
material weaknesses in GNC’s and its Subsidiaries’ internal controls and, to
Seller’s knowledge, nothing has come to the attention of GNC that has caused GNC
to believe that there are or may be material weaknesses or significant
deficiencies in such internal controls. Since January 1, 2016, no complaints
from any source regarding accounting, internal controls or auditing matters have
been received by GNC regarding Nutra or Business, which, if the allegations
underlying such complaints were true, would, individually or in the aggregate,
be reasonably likely to be material Nutra or Business, and GNC has not received
any complaints through either GNC’s whistleblower hotline or equivalent systems
for receipt of employee concerns regarding possible violations of Law with
respect to Nutra or Business.

(d) All accounts receivable, credit card receivables, notes and other amounts
receivable of the Business from any Person, including clients or customers,
whether or not in the ordinary course of business, together with any unpaid
financing charges accrued thereon (the “Accounts Receivable”), together with the
aging of all such Accounts Receivable, are reflected properly on the Business’
books and records, and represent valid obligations arising, in the ordinary
course of business, from sales actually made, or services actually performed, by
the Business and from bona fide arms’ length transactions, except as would not
reasonably be expected, individually or in the aggregate, to materially
interfere with the collectability of the Accounts Receivable or otherwise
materially diminish their value. All accounts payable of the Business (the
“Accounts Payable”), together with the aging of all such Accounts Payable, are
reflected properly on the Business’ books and records, and represent valid
obligations arising, in the ordinary course of business from purchases actually
made, or services actually received, by the Business and from bona fide arms’
length transactions, except as would not reasonably be expected, individually or
in the aggregate, to result in material Liability to Nutra or the Business.

Section 4.07. Absence of Certain Developments. Except as set forth on Schedule
4.07, from the Balance Sheet Date through the date of this Agreement, (a) there
has not been any Effect which has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (b) the Business
has been conducted in the ordinary course consistent with past practice in all
material respects, and (c) neither GNC, Parent, Seller (in each case with
respect to the Business) nor Nutra has taken any of the following actions:

i. suffered any damage, destruction or loss, whether or not covered by
insurance, with respect to the property and assets of the Business having a
replacement cost of more than $10,000 for any single Damage or $25,000 for all
such Damages;

ii. made any capital expenditure (or series of related capital expenditures)
either involving more than $10,000 outside the ordinary course of business;

iii. made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans, and acquisitions) either involving more than $10,000 outside
the ordinary course of business;

iv. issued any note, bond, or other debt security or created, incurred, assumed,
or guaranteed any Indebtedness for borrowed money or capitalized lease
obligation either involving more than $10,000 individually or $25,000 in the
aggregate;

v. delayed or postponed the payment of accounts payable and other Liabilities
outside the ordinary course of business;

 

40



--------------------------------------------------------------------------------

vi. declared, set aside, or paid any dividend or made any distribution with
respect to Nutra’s securities (whether in cash or in kind) or redeemed,
purchased, or otherwise acquired any of Nutra’s securities;

vii. made any loan to, or entered into any other transaction with, any of
Nutra’s directors, officers, employees, Representatives, owners, equity holders,
members, managers, divisions, successors and assigns of each of the foregoing;

viii. hired, retained or terminated the employment or services of any employee
or independent contractor whose annual compensation exceeds or is expected to
exceed $150,000;

ix. other than in the ordinary course of business increased or agreed to
increase any bonus, wage, salary or compensation payable or to become payable by
it to any director, officer, employee or independent contractor of Nutra (or any
other Business Employee) or adopted, amended or terminated any Nutra Plan
(including without limitation any Contract relating to any Nutra Plan);

x. with respect to Nutra only and excluding any matters that relate to a Company
Group (and not specifically to Nutra): (i) made, changed or rescinded any
material Tax election, (ii) adopted or changed any material accounting method in
respect of Taxes, (iii) settled or compromised any Action in respect of any
material Taxes, (iv) surrendered any material claim for a refund, offset or
other reduction in Tax liability or (v) filed any material amended Tax Return;

xi. amended or modified in any material respect or terminated any Material
Contract, or otherwise waived or released any material rights, claims or
benefits;

xii. cancelled any insurance policy or materially reduced the amount of any
insurance coverage provided under available insurance policies;

xiii. modified its (A) policies, calculations or treatment of working capital or
(B) current cash management practices or policies, including any acceleration of
the collection of accounts receivable or any delay in the payment of accounts
payable or other accrued expenses or payables, except, in each case, in the
ordinary course consistent with past practice;

xiv. acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity security in or material portion of the assets of, any
business or Person or division thereof; or

xv. committed to do any of the foregoing.

Section 4.08. Compliance with Laws; Permits; Regulatory.

(a) Except with respect to (i) compliance with Law concerning employee matters
(as to which certain representations and warranties are made pursuant to
Section 4.13 and Section 4.14), (ii) compliance with Environmental Laws (as to
which certain representations and warranties are made pursuant to Section 4.11),
(iii) compliance with Law concerning Taxes (as to which certain representations
and warranties are made pursuant to Section 4.15), and (iv) compliance with Law
concerning Intellectual Property (as to which certain representations and

 

41



--------------------------------------------------------------------------------

warranties are made pursuant to Section 4.16) each of GNC, Parent, and Seller
(in each case with respect to the Business) and Nutra is in compliance with, and
at all times during the last three (3) years has complied in all material
respects with Laws. None of GNC, Seller, Parent (in each case with respect to
the Business) or Nutra has received any written or oral notice of any violation
or alleged violation of any Law from any Governmental Authority or other Person.
Each of GNC, Seller, and Parent (in each case with respect to the Business) and
Nutra is not in conflict with, default under or violation of, or to Seller’s
knowledge is being investigated for, or is to Seller’s knowledge charged by any
Governmental Authority with a violation of, any Law or Permit applicable to it
or by which any property (including the Anderson Property and the Greenville
Property) or asset of Nutra or the Business is bound or affected, except for
conflicts, defaults, violations, investigations or charges that, individually or
in the aggregate, have not resulted and would not reasonably be expected to
result in material Liability to Nutra or the Business (taken as a whole). There
is no judgment, decree, injunction, rule or order of any Governmental Authority
outstanding against GNC, Seller, or Parent (in each case with respect to the
Business) or Nutra, except for such orders that, individually or in the
aggregate, have not resulted and would not reasonably be expected to result in
material Liability to Nutra or the (taken as a whole) or otherwise materially
interfere with the conduct of the Business in substantially the manner currently
conducted. To Seller’s knowledge, no investigation or review by any Governmental
Authority with respect to Nutra or the Business is pending or threatened, nor,
to Seller’s knowledge, has any Governmental Authority indicated an intention to
conduct any such investigation or review, except for such investigations or
reviews, the outcomes of which if determined adversely to Nutra or the Business,
individually or in the aggregate, have not resulted and would not reasonably be
expected to result in material Liability to Nutra or the Business (taken as a
whole) or otherwise materially interfere with the conduct of the Business in
substantially the manner currently conducted.

(b) Each of GNC, Parent, Seller and Nutra possesses all Permits that are
required to be obtained for the operation of the Business and to own, lease and
operate its properties (including the Anderson Property and the Greenville
Property) subject to renewal in the ordinary course of business, except where
the failure to possess such Permit would not reasonably be expected,
individually or in the aggregate, to result in material Liability to Nutra or
the Business (taken as a whole) or otherwise materially interfere with the
conduct of the Business in substantially the manner currently conducted. All
such Permits are in full force and effect, and there are no Actions pending or
threatened in writing or, to the Seller’s knowledge, otherwise threatened by any
Governmental Authority that seek the revocation, cancellation, suspension or
adverse modification thereof, except as would not reasonably be expected,
individually or in the aggregate, to result in material Liability to Nutra or
the Business or otherwise materially interfere with the conduct of the Business
in substantially the manner currently conducted. Each of GNC, Parent, Seller and
Nutra is in material compliance with all such Permits. Neither GNC, Parent,
Seller nor Nutra is in default, and to the knowledge of Seller, no condition
exists that with notice or lapse of time or both would constitute a default,
under such Permits, except as would not reasonably be expected, individually or
in the aggregate, to result in material Liability to Nutra or the Business or
otherwise materially interfere with the conduct of the Business in substantially
the manner currently conducted.

 

42



--------------------------------------------------------------------------------

(c) Since the date that is three (3) years prior to the Initial Closing Date,
all products manufactured in connection with the Business and Nutra’s and the
Business’ related operations (the “Business Products & Operations”) have been
and are in material compliance with all applicable sections of the Federal Food,
Drug and Cosmetic Act (“FDCA”), as amended by the Federal Food Safety
Modernization Act, the Dietary Supplement Health and Education Act and all
implementing regulations, except as would not reasonably be expected,
individually or in the aggregate, to result in material Liability to Nutra or
the Business, taken as a whole. None of the Business Products & Operations are
adulterated or misbranded as defined in the applicable provisions of the FDCA
and relevant regulations. Since the date that is three (3) years prior to the
Initial Closing Date, the Business Products & Operations are and have been in
material compliance with all relevant Laws and regulations of the Federal Food
and Drug Administration (“FDA”), and the Federal Trade Commission (“FTC”)
relating to the formulation, labeling, advertising, promotion, product
descriptions, and claims for the Business Products & Operations. The GNC Parties
have not received written notice of and, to the Seller’s knowledge, there is no
written claim filed by the FDA, FTC or OSHA against any GNC Party alleging any
material violation of any of the Laws implemented by those agencies. To the
Seller’s knowledge, all manufacturing operations conducted by Nutra or at the
Scheduled Real Property or for Nutra’s benefit or otherwise in connection with
the Business have been and are being conducted in compliance with, as
applicable, FDA current Good Manufacturing Practice regulations set forth at 21
C.F.R. Parts 110 and 111 and FDA Hazard Analysis and Critical Control Point
(HACCP) systems and acidified food process requirements, where relevant. Except
as set forth in Schedule 4.08(b), the GNC Parties have not received written
notice that such manufacturing operations have been the subject of any warning
letter, notice of violation, seizure, recall, injunction, regulatory enforcement
action, or criminal action issued, initiated, threatened in writing, or to the
Seller’s knowledge, otherwise threatened by the FDA or any comparable state or
foreign Governmental Authority. Each of GNC, Parent, Seller (in each case with
respect to the Business) and Nutra is in compliance in all material respects
with all applicable Laws enforced by FDA including FDA facility registration
requirements, prior import notice and recordkeeping requirements of the Public
Health Security and Bioterrorism Preparedness and Response Act of 2002, the
allergen disclosure requirements of the Food Allergen Labeling and Consumer
Protection Act of 2004, the Organic Foods Production Act, the Sanitary Food
Transportation Act, all comparable state and foreign Laws, and each of their
applicable implementing regulations.

(d) Neither GNC, Seller, Nutra or Parent, nor any director, officer, agent,
employee or other Person acting for or on behalf of GNC, Seller, Parent (in each
case with respect to the Business) or Nutra has taken any action in violation of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act
of 2010 or any other anti-bribery or anti-corruption laws applicable to Nutra or
the Business.

(e) Neither GNC, Seller, Nutra or Parent, nor any director, officer, agent,
employee or other Person acting for or on behalf of GNC, Seller, Parent (in each
case with respect to the Business) or Nutra is a Person that is, or is owned or
controlled by Persons that are: (A) the target of any sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, the U.S. Department of State, or other relevant sanctions authority
(collectively, “Sanctions”), or (B) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions,
including Crimea, Cuba, Iran, North Korea and Syria. GNC, Parent, Seller (in
each case with respect to the Business) and Nutra are, and have been for the
last five (5) years, in compliance with United States and other applicable
Sanctions, export and import controls, including applicable regulations of the
U.S. Department of Commerce, the U.S. Department of Treasury, and the U.S.
Department of State, customs laws, anti-boycott laws, including those
administered by the U.S. Department of Commerce and the U.S. Department of
Treasury.

 

43



--------------------------------------------------------------------------------

(f) In the past three (3) years, GNC, Seller, and Parent (with respect to the
Business) and Nutra, have not (a) recalled any products or (b) received any
written notice of any claim arising from any material bodily injury, death or
other disability caused by any product designed, manufactured, distributed or
sold by Nutra or the Business. There is no Action pending or threatened in
writing or, to the Seller’s knowledge, otherwise threatened, relating to any
alleged hazard or alleged defect in design, labeling, testing, manufacture,
materials or workmanship, including, without limitation, any failure to warn or
alleged breach of express or implied warranty or representation, relating to any
product manufactured, distributed or sold by or on behalf of Nutra or the
Business, except as would not reasonably be expected, individually or in the
aggregate, to result in material Liability to Nutra or the Business, taken as a
whole.

Section 4.09. Solvency. The GNC Parties are not entering into this Agreement or
the other Transaction Documents or the transactions contemplated hereby and
thereby with the intent to hinder, delay or defraud present or future creditors
of any GNC Party. Assuming (i) that the representations and warranties set forth
in Article V are true and correct in all material respects (except to the extent
such representation or warranty is already qualified by materiality or something
similar thereto, in which case, it shall be true and correct in all respects),
and (ii) performance by Buyer of its obligations hereunder, immediately after
giving effect to the transactions contemplated by this Agreement and the other
Transaction Documents, at and immediately after the Initial Closing, each of
Parent and Seller (a) will be solvent (in that both the fair value of their
assets will not be less than the sum of its Liabilities (including a reasonable
estimate of any contingent Liabilities) and that the present fair saleable value
of its assets will not be less than the amount required to pay its Liabilities
as they mature or become due), (b) will have adequate capital and liquidity with
which to engage in its business and to pay all claims and other obligations in
the ordinary course as and when they come due, and (c) will not have incurred
and does not plan to incur Liabilities in the ordinary course of business beyond
its ability to pay as such Liabilities mature or become due.

Section 4.10. Litigation.

(a) There are no, and at all times over the past four (4) years there have been
no, Actions pending, threatened in writing or, to the Seller’s knowledge,
otherwise threatened against GNC, Parent, Seller or Nutra or any of their
respective Affiliates, that challenge the validity or enforceability of this
Agreement or any of the Transaction Documents to which GNC, Parent, Seller or
Nutra is a party or seeks to enjoin or prohibit the consummation of, or seeks
other material equitable relief with respect to, the transactions contemplated
hereunder or thereunder or that would reasonably be expected, individually or in
the aggregate, to interfere with, prevent or materially delay the ability of
GNC, Parent, Seller or Nutra ability to enter into and perform their obligations
under this Agreement or the other Transaction Documents or consummate the
transactions contemplated by this Agreement or the other Transaction Documents.

 

44



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.10(b), there are no, and at all times over
the past four (4) years, there have been no, Actions pending or threatened in
writing, or to the knowledge of Seller, otherwise threatened against (i) GNC,
Parent, Seller or any of their respective Affiliates or any of their respective
properties or assets, directors, officers or employees (in each case relating to
the Business) or relating to this Agreement or the other Transaction Documents
or the transactions contemplated hereby or thereby (ii) Nutra or any of its
properties or assets or any of its directors, officers or employees (in each
case in their capacity as such) or relating to this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby that
(A) would reasonably be expected, individually or in the aggregate, to interfere
with, prevent or materially delay the ability of GNC, Parent, Seller or Nutra
ability to enter into and perform their obligations under this Agreement or the
other Transaction Documents or consummate the transactions contemplated by this
Agreement or the other Transaction Documents, or (B) would reasonably be
expected, individually or in the aggregate, to result in material Liability to
Nutra or the Business (taken as a whole) or otherwise materially interfere with
the conduct of the Business in substantially the manner currently conducted. As
of the date hereof, there is no pending or outstanding material order, writ,
judgment, award, ruling, injunction, decree or consent decree entered by or with
any Governmental Authority, (i) to which Nutra or the Business is subject or
(ii) purporting to enjoin or restrain the execution, delivery and performance by
GNC, Parent, Seller and Nutra of the transactions contemplated hereby or by the
other Transaction Documents.

Section 4.11. No Undisclosed Liabilities; Indebtedness and Transaction Expenses.
(a) Nutra does not have any Liabilities required to be reflected in, reserved
against or otherwise described in the Balance Sheet in accordance with GAAP,
except for any such Liabilities, (a) incurred in the ordinary course of business
after the Balance Sheet Date (none of which results from, arises out of, relates
to, is in the nature of, or was caused by any breach of Contract, breach of
warranty, tort, infringement or violation of Law or arising out of any Action),
(b) incurred under this Agreement, the other Transaction Documents or in
connection with the transactions contemplated hereby or thereby, (c) disclosed
in this Agreement or Schedule 4.11(a), or (d) set forth on, or reserved against
in, the Balance Sheet.

(b) Except as will be paid by a GNC Party (excluding Nutra) in connection with
the Initial Closing, as of immediately prior to the Initial Closing, Nutra will
have no Indebtedness or Unpaid Nutra Transaction Expenses.

(c) With respect to Nutra or the Business, there are no material Liabilities for
product returns other than those arising in the ordinary course of business.
There are no material claims pending or threatened in writing, to the Seller’s
knowledge, otherwise threatened for (a) product returns, (b) warranty
obligations or (c) product services other than in the ordinary course of
business. To Seller’s knowledge, there do not presently exist any circumstances
that would constitute a valid basis for any voluntary or governmental recall of
any product sold or distributed by Nutra or the Business.

 

45



--------------------------------------------------------------------------------

Section 4.12. Environmental Matters.

(a) Except as set forth on Schedule 4.12, and except as has not had or would not
reasonably be expected to have, individually or in the aggregate, a material
Effect on Nutra or the Business, at all times over the past 5 years, and at
present: (a) each of GNC, Seller and Parent (in each case with respect to the
Business) and Nutra and their predecessors are and at all times have been in
compliance with applicable Environmental Laws and Environmental Permits and each
has, or has applied for, all Environmental Permits necessary for the conduct and
operation of their respective businesses as now being conducted, and all such
Environmental Permits are in good standing or subject to renewal in the ordinary
course of business (b) each of GNC, Seller and Parent (in each case with respect
to the Business) and Nutra and their predecessors have not received any written
notice, demand, letter or claim alleging that any one of them is in violation
of, or liable under, any Environmental Law or Environmental Permit or liable to
pay for or to conduct any investigation or cleanup of Hazardous Substances at
any location, or to remove or reduce any Hazardous Substances in any products;
(c) each of GNC, Seller and Parent (in each case with respect to the Business)
and Nutra and their predecessors have not entered into or agreed to any consent
decree or order or are subject to any judgment, decree or judicial order or
other agreement relating to compliance with Environmental Laws, or Environmental
Permits; (d) each of GNC, Seller and Parent (in each case with respect to the
Business) and Nutra and their predecessors are not undertaking any
investigation, sampling, monitoring, treatment, remediation, removal,
detoxification or cleanup of Hazardous Substances, including reduction or
removal of Hazardous Substances in products, and to the knowledge of Seller, no
Action is pending or threatened in writing with respect thereto; (e) each of
GNC, Seller and Parent (in each case with respect to the Business) and Nutra
have not agreed by contract, nor assumed by operation of Law, any Liability or
responsibility for obligations or Damages under Environmental Laws arising
against any other Person, including any lenders, landlords or predecessors in
interest; (f) each of GNC, Seller and Parent (in each case with respect to the
Business) and Nutra have provided complete and accurate copies of all material
Environmental Permits and all material audits, Phase I/Phase II environmental
site assessments, capital management plans for compliance under Environmental
Laws, environmental management system documents, operating plans, pollution or
waste minimization plans and other material documents, reports evaluating or
concerning environmental matters; (g) except as set forth in the Reference
Balance Sheet there are no liabilities under Environmental Laws, including with
respect to claims against products, exceeding $100,000 and there are no
Hazardous Substances at any Real Property in excess of levels or standards that
pose a risk above commercial clean up standards to any Person, including any
Business Employees; and (h) there has been no Release of Hazardous Substances,
nor any exposure to Hazardous Substances for which either GNC, Seller, Parent
(in each case with respect to the Business) or Nutra have any Liability.

(b) At all times over the last five (5) years, all products Nutra has
manufactured, distributed or sold, are, and have been, in material compliance
with The Safe Drinking Water and Toxic Enforcement Act of 1986, California
Health & Safety Code Sections 25249.5 et seq. (“Proposition 65”). Since
August 30, 2018, the GNC Parties have been in material compliance with the
online “safe harbor” warning regulations of Proposition 65. Cal. Code. Regs.
tit. 27, § 25602(b) (effective August 30, 2018). At all times over the last five
(5) years neither GNC nor any product manufactured, distributed or sold by Nutra
or the Business, are, or have been, subject to any notice of violation, or any
lawsuit, or any material investigation or other claim threatened in writing,
under Proposition 65 that is likely to result in material Liability to the GNC
Parties, Nutra or the Business. At all times over the last five (5) years no GNC
product manufactured, distributed or sold by Nutra or the Business was or is the
subject of any consent judgment or out of court settlement under Proposition 65
that is likely to result in material Liability to the GNC Parties, Nutra or the
Business.

 

46



--------------------------------------------------------------------------------

(c) Solely with respect to the Greenville Property: (i) the GNC Parties have
complied with the VCP at all times, in all material respects, since the
execution of the VCP; (ii) the VCP has not been modified or amended since the
date of its execution and the GNC Parties have provided Buyer with a true,
complete and correct copy of the VCP and the work plan in place as of the date
of this Agreement and as approved by the South Carolina Department of Health and
Environmental Control (“SCDHEC”); (iii) the GNC Parties have not received any
written notice from SCDEHC that any GNC Party has failed to execute its
obligations under the VCP, or that additional work beyond that set forth in
current work plan is or will be required at the site, except with respect to
additional investigation and potential enhancements to the VES as noted in the
Semi-Annual 2018 Investigation Report and Data Transmittal dated January 2019
provided to Buyer; (iv) the GNC Parties have not received any written complaints
by any third party respecting the work being conducted under the VCP; (v) the
GNC Parties have secured Access Agreements to investigate offsite contamination
and has not paid any sums to any Person in aid of access to conduct the work
under the current work plan; and (vi). the GNC Parties have paid all oversight
costs of SCDEHC and all vendors invoiced prior to the Initial Closing.

Section 4.13. Employee Matters.

(a) With respect to the Business Employees, Nutra and, as applicable, each of
GNC and its other Subsidiaries, are, and at all times in the prior three
(3) years have been, in material compliance with all applicable Laws respecting
employment, employment practices, the federal Worker Adjustment and Retraining
Notification Acts and equivalent state and local laws (“WARN”), labor, terms and
conditions of employment, wages and hours, employment standards, human rights,
non-discrimination (including Executive Order 11246 and requirements of the
Office of Federal Contract Compliance Programs), workers’ compensation, language
of work and plant closings. There are no complaints, lawsuits or other
proceedings pending or threatened in writing or, to the knowledge of Seller,
otherwise threatened against Nutra, GNC or any of its other Subsidiaries brought
by or on behalf of any current or former Business Employee, relating to any such
Laws which would reasonably be expected, individually or in the aggregate, to
result in material Liability to Nutra or otherwise materially interfere with the
conduct of the Business in the manner currently conducted. Except as otherwise
set forth in Schedule 4.13(a), (i) there is no Business Employee who does not
provide substantially all of his or her services to Nutra or the Business, and
(ii) other than with respect to Business Employees, no individual who is
employed by GNC or any of its Affiliates (other than Nutra) provides
substantially all of his or her services to Nutra or the Business.

(b) With respect to the Business Employees, Nutra and, as applicable, each of
GNC and its other Subsidiaries, are, and at all times in the prior three
(3) years have been, in material compliance with all applicable Laws respecting
occupational safety and health, including, but not limited to, the federal
Occupational Safety and Health Act, its state counterparts, and the regulations
promulgated thereunder.

 

47



--------------------------------------------------------------------------------

(c) The terms and conditions of employment of the Business Employees are not
subject to any labor contract entered into with a union, labor organization or
works council governing the terms and conditions of employment of any Business
Employee and there are no labor unions representing any Business Employee or, to
the knowledge of Seller, engaged in any organizing activity with respect to
representing any Business Employee. During the twelve (12)-month period ending
on the date hereof, there has not been and, to the knowledge of Seller there is
not presently pending, existing, or threatened, any material strike, slowdown,
picketing, or work stoppage by Business Employees.

Section 4.14. Employee Benefit Plans.

(a) Schedule 4.15(a)(i) lists each Plan and indicates whether such Plan is a
Nutra Plan or a GNC Plan. No Nutra Plan is intended to be qualified under
Section 401(a) of the Code or is subject to ERISA. GNC has made available to
Buyer for each Nutra Plan listed in Schedule 4.14(a)(i) true and complete copies
of, as applicable (i) each plan document and all amendments thereto (or, in the
case of any unwritten Nutra Plan, a description of the material terms and
conditions thereof), (ii) each trust agreement, insurance contract or other
funding arrangement, (iii) each current summary plan description and any
summaries of material modifications thereto, and (iv) any material, non-routine
correspondence to or from a Governmental Authority regarding such Nutra Plan.
GNC has made available to Buyer for each GNC Plan listed in Schedule 4.14(a)(i)
true and complete copies of, as applicable (i) each plan document and all
amendments thereto, or summaries of the material terms of such GNC Plan, and
(ii) the most recent Internal Revenue Service determination or opinion letter
for any GNC Plan that is intended to be qualified under Section 401(a) of the
Code.

(b) None of the Plans are subject to Section 302 or Title IV of ERISA or
Section 412 of the Code, and Nutra does not have, and could not reasonably be
expected to have, any Liability (including on account of any of its ERISA
Affiliates) under Section 302 or Title IV of ERISA or Section 412 of the Code.
The transactions contemplated by this Agreement shall not trigger or otherwise
result in any Liability for Buyer or Nutra (including on account of any ERISA
Affiliate of Nutra) under Section 302 or Title IV of ERISA or Section 412 of the
Code with respect to any Employee Plan.

(c) Each Plan which is intended to be qualified under Section 401(a) of the Code
has received a favorable determination letter, or is entitled to rely on an
opinion letter, or has pending or is within the remedial amendment period in
which to file, an application for such determination or opinion from the IRS. No
circumstances exist that could reasonably be expected to adversely affect the
tax-qualification of any Plan or result in a material liability to Nutra.

(d) Each Plan has been maintained and administered in material compliance with
its terms and with any applicable Law, including ERISA and the Code. None of the
Nutra Plans are presently, or have been during the past three (3) years, under
audit, investigation or examination (nor has notice of any potential audit,
investigation or examination been received or threatened) by any Governmental
Authority. Other than routine claims for benefits, there are no material
proceedings or claims pending or, to the knowledge of Seller, threatened with
respect to (i) any Nutra Plan or (ii) any GNC Plan that could reasonably be
expected to result in a Liability to Nutra. Except as could not reasonably be
expected to result in Liability for Nutra, all contributions to, and payments
from or in connection with, the Plans have been made timely and in accordance in
all respects with the terms of the Plans and applicable Contract or Law. Except
as could not

 

48



--------------------------------------------------------------------------------

reasonably be expected to result in a Liability for Nutra or any Business
Employee, each Plan that is subject to Section 409A of the Code has been
administered, operated and maintained in all respects according to the
requirements of Section 409A of the Code. Nutra does not have any Liability
(including on account of indemnification obligations) under Chapter 43 of the
Code or related to a breach of fiduciary duties with regard to any Plan.

(e) No Nutra Plan provides, or has any obligation to provide, any current or
former employee (or any dependent thereof) with, and no GNC Plan provides for
any Business Employee to be eligible to receive, welfare benefits (including
medical and life insurance benefits) after such person’s termination of
employment, except for the coverage continuation requirements of Part 6 of
Subtitle B of Title I of ERISA or Section 4980B of the Code or other applicable
Law. Except as could not reasonably be expected to result in Liability for
Nutra, no Plan is a “multiple employer welfare arrangement” (within the meaning
of Section 3(40)(A) of ERISA). Nutra does not have any Liability (including on
account of any of its ERISA Affiliate) on account of any violation of the health
care requirements of Part 6 of Subtitle B of Title I of ERISA or Section 4980B
of the Code or any similar Law.

(f) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will or could reasonably be expected to
(either alone or in conjunction with any other event, such as a termination of
employment) (i) result in any payment (including, without limitation, severance,
parachute or otherwise) becoming due to any Business Employee under any Nutra
Plan or otherwise, (ii) materially increase any benefits otherwise payable under
any Nutra Plan, or (iii) result in the acceleration of the time of payment or
vesting of any material benefits. The transactions contemplated by this
Agreement will not cause a “change in ownership” of GNC within the meaning of
Section 280G of the Code. Nutra does not have any obligation to make a
“gross-up” or similar payment to any Business Employee in respect of any Taxes
that may become payable under Sections 409A or 4999 of the Code.

Section 4.15. Taxes.

(a) All income and other material Tax Returns required to have been filed by
each of GNC, Parent, Seller (in each case with respect to the Business) and
Nutra have been timely filed (taking into account any applicable extensions to
file) with the appropriate Taxing Authority and all such Tax Returns are
accurate and complete in all material respects. No extension of time within
which to file any such Tax Return is in effect, other than automatic extensions
of time not requiring the consent of any Taxing Authority, and no written
request for such a waiver is outstanding.

(b) All Taxes (whether or not shown on any Tax Return) due and payable by GNC,
Parent, Seller (in each case with respect to the Business) or Nutra have been
timely paid.

(c) No assessments or deficiencies for Taxes have been claimed, assessed or
proposed in writing against GNC, Parent, Seller (in each case with respect to
the Business) or Nutra (other than solely as a result of its membership in a
Company Group) by any Taxing Authority that have not been paid in full or
otherwise settled. There are no ongoing or pending audits, examinations or other
Actions for or relating to any Tax Liability of GNC, Parent, Seller (in each
case with respect to the Business) or Nutra (other than solely as a result of
its membership in a Company

 

49



--------------------------------------------------------------------------------

Group). Neither GNC, Parent, Seller (in each case with respect to the Business)
or Nutra (other than solely as a result of its membership in a Company Group)
has waived any statute of limitations in respect of any Taxes or agreed to any
extension of time with respect any Tax assessment or deficiency which waiver has
not expired or been terminated.

(d) No Taxing Authority (whether within or without the United States) in which
Nutra, or GNC with respect to Nutra, has not filed a particular type of Tax
Return or paid a particular type of Tax has asserted that Nutra, or GNC with
respect to Nutra, is required to file such Tax Return or pay such type of Tax in
such taxing jurisdiction.

(e) There are no Liens for Taxes upon the Scheduled Real Property or the assets
of Nutra other than Permitted Liens.

(f) All material Taxes that each of GNC, Parent, Seller (in each case with
respect to the Business) and Nutra was required to withhold or collect have been
duly withheld or collected and have been paid, to the extent required by
applicable Law, to the proper Taxing Authority. Each of GNC, Parent, Seller (in
each case with respect to the Business) and Nutra has complied in all material
respects with the rules and regulations relating to the withholding and
remittance of Taxes.

(g) Nutra is not the subject of, or a party to any Tax rulings, requests for
rulings, or closing agreements relating to Taxes that may be binding on Nutra
with respect to tax positions taken in any Tax period beginning after the
Initial Closing Date.

(h) Nutra will not be required to include or accelerate the recognition of any
item in income, or exclude or defer any deduction or other tax benefit, in each
case in any Tax period (or portion thereof) beginning after the Initial Closing,
as a result of any change in method of accounting, closing agreement,
intercompany transaction, installment sale, the receipt of any prepaid amount,
in each case prior to the Initial Closing.

(i) Nutra Manufacturing, Inc., a Delaware corporation, was at all times from the
date of its incorporation until the date of its conversion to Nutra, a member of
the U.S. federal income tax consolidated group of GNC. Nutra has not been a
member of any Company Group other than each Company Group of which it is
presently a member, and Nutra does not presently have and has not had any direct
or indirect ownership interest in any corporation, partnership, joint venture or
other entity.

(j) Nutra does not have any Liability for the Taxes of any Person (other than a
GNC Party) (i) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign Law), (ii) as a transferee or successor, or
(iii) under any Tax Sharing Agreement.

(k) Neither GNC, Parent, Seller (in each case with respect to the Business) nor
Nutra has engaged in any “listed transactions” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2).

(l) Any powers of attorney granted by Nutra prior to the Initial Closing Date
relating to Taxes will terminate and be of no effect following the Initial
Closing Date, other than powers

 

50



--------------------------------------------------------------------------------

of attorney (i) of a Company Group that will, as to Nutra, be limited to
Straddle Tax Periods and other Pre-Closing Tax Periods or (ii) granted to a
third-party service provider under an existing Contract with Nutra entered into
in the ordinary course of business to enable such service provider to complete
tax reporting obligations of Nutra in connection with the services provided by
such third-party pursuant to such Contract.

(m) Nutra is not, nor has it been, a United States shareholder (within the
meaning of Section 951(b) of the Code) of a controlled foreign corporation
(within the meaning of Section 957 of the Code).

(n) Nutra has never had a permanent establishment in any country other than the
country of its organization.

(o) Nutra is in compliance in all material respects with all applicable transfer
pricing Laws, including the execution and maintenance of contemporaneous
documentation substantiating the transfer pricing practice and methodology. The
prices for any property or services (or for the use of any property) provided by
Nutra are arm’s length prices for purposes of the relevant transfer pricing
Laws, including the Treasury Regulations promulgated under Section 482 of the
Code and any comparable provisions of any state, local or foreign Laws.

(p) There are no Tax credits, grants or similar amounts that are or could be
subject to clawback or recapture as a result of the transactions contemplated by
this Agreement.

(q) Nutra is not required to be treated as the owner of any property for income
Tax purposes for which legal title is held by another Person for non-income Tax
purposes.

(r) Nutra has not participated in or cooperated with an international boycott,
within the meaning of Section 999 of the Code, nor has Nutra had operations
which are or may hereafter become reportable under Section 999 of the Code.

(s) The representations in this Section 4.15 are the sole and exclusive
representations made by the GNC Parties with respect to any matters relating to
Taxes and, except for Sections 4.15(h) and (j), are made only with respect to
Tax periods (or portions thereof) ending on or prior to the Initial Closing
Date. Except for Sections 4.15(h) and (j), the representations and warranties
set forth in this Section 4.15 shall not be construed as a representation or
warranty, and shall not be relied upon for any claim of indemnification with
respect to, any Taxes of Buyer or its Affiliates (including Nutra) attributable
to any Tax period (or portion thereof) beginning after the Initial Closing Date
or any Tax positions taken by Buyer or its Affiliates (including Nutra) in any
Tax period (or portion thereof) beginning after the Initial Closing Date.

Section 4.16. Intellectual Property.

(a) Schedule 4.16(a) sets forth a correct and complete list of all domestic and
foreign: (i) Patents, (ii) registrations of and application to register
Trademarks, (iii) registered Copyrights, and (iv) registered Domain Names, in
all cases that are included in the Nutra Intellectual Property and including (as
applicable) all information related to ownership, application or registration
numbers and titles.

 

51



--------------------------------------------------------------------------------

(b) Except as otherwise set forth on Schedule 4.16(b), the delivery and
performance of this Agreement and the other Transaction Documents to be executed
by GNC, Parent, Seller and/or Nutra, the consummation of the transactions
contemplated hereby and thereby, and the fulfillment of and the performance by
GNC, Parent, Seller or Nutra of its obligations hereunder and thereunder will
not result in the loss, forfeiture, termination or impairment of, or give rise
to a right of any Person to limit, terminate or consent to the continued use of,
any rights in any Nutra Intellectual Property or other Intellectual Property
used in and material to the Business as of the Initial Closing Date. Following
the consummation of the transactions contemplated under this Agreement and the
other Transaction Documents, Nutra will possess the Manufacturing-related
Intellectual Property necessary to operate the Business as currently conducted,
and to perform its obligations under the Product Supply Agreement with respect
to the Manufacture of all products in existence as of the Initial Closing Date,
except as would not reasonably be expected, individually or in the aggregate, to
result in material Liability to Nutra or the Business, taken as a whole, or
otherwise materially interfere with the conduct of the Business in substantially
the manner currently conducted.

(c) The conduct of the Business does not infringe, misappropriate, dilute or
otherwise violate any Intellectual Property rights of any third party in any
material respect. Except as otherwise set forth in Schedule 4.16(c), none of the
GNC Parties have received any charge, complaint, claim, demand or notice during
the past three (3) years alleging any infringement, misappropriation, dilution
or other violation of the Intellectual Property of any third party related to
the conduct of the Business. To the knowledge of Seller, no Person is
infringing, misappropriating, diluting or otherwise violating any Nutra
Intellectual Property in any material respect.

(d) Except as otherwise set forth in Schedule 4.15(d), to the extent relevant to
Nutra or the Business, the GNC Parties have written agreements with past and
present employees and independent contractors requiring such employees and
contractors to (i) assign all rights, title and interest in Intellectual
Property to the GNC Parties (to the extent such Intellectual Property does not
automatically vest by operation of law) and (ii) maintain the confidentiality of
material, non-public information and trade secrets of the GNC Parties. No
current or former employees or independent contractors of the GNC Parties owns
or otherwise holds any right, title or interest in or to any Nutra Intellectual
Property, or has asserted any claim in writing to any right, title or interest
in or to any such Intellectual Property.

(e) The computers, servers, workstations, routers, hubs, switches, circuits,
networks, and other information technology equipment (the “Business IT Assets”)
owned or controlled by Nutra have been maintained in accordance with standards
prevalent in the relevant industries and under applicable Law. To the extent
that any Business IT assets are controlled by third parties and are used in
connection with Nutra’s Business pursuant to Contracts with such third parties,
Nutra has contractually required such third parties to maintain such Business IT
Assets in accordance with the foregoing standards and applicable Law.
Commercially reasonable steps have been taken to keep the Business IT Assets
owned or controlled by Nutra free from Contaminants and to provide for the
protection, back-up and recovery of data and information related to Nutra or the
Business, and to Seller’s knowledge, such Business IT Assets owned or controlled
by Nutra contain no Contaminants.

 

52



--------------------------------------------------------------------------------

(f) To the extent that GNC, Parent, Seller, their Subsidiaries and Nutra own or
have the right to use any Intellectual Property used in connection with the
Business as of the Initial Closing Date, such Intellectual Property will
continue to be available for use by Nutra in connection with the Business
following the Initial Closing Date, subject, as applicable, to the terms of the
Transaction Documents; provided, however, the foregoing is subject to the
limitation that certain transfers, assignments, licenses, sublicenses, leases
and subleases, as the case may be, of Contracts and Permits, and any claim or
right or benefit arising thereunder or resulting therefrom, may require consent
of a Person or Governmental Authority, which has not been obtained, and that
such matters are addressed elsewhere in this Agreement (including Section 4.03
and Section 4.04) and the other Transaction Documents.

Section 4.17. Material Contracts.

(a) Schedule 4.17(a) sets forth a true, correct and complete list of all
Contracts of the type described below to which Nutra is a party or by which the
Business’ assets or properties (including the Scheduled Real Property) are bound
(not including, for the avoidance of doubt, Contracts between a third party and
a GNC Party (other than Nutra) pursuant to which such GNC Party provides
products to such third party that are manufactured by Nutra, provided that such
Contracts will not be transferred to Nutra pursuant to this Agreement) that are
in effect on the date of this Agreement (each Contract that is listed or
required to be listed in Schedule 4.17(a), being a “Material Contract”):

(i) Each Contract that Nutra reasonably anticipates will involve payments or
consideration furnished by or to Nutra or the Business of more than $100,000
annually or $200,000 in the aggregate;

(ii) Each Contract relating to Indebtedness of Nutra or the Business involving
$100,000 or greater;

(iii) Each Contract under which Nutra or the Business directly or indirectly
guarantees Indebtedness or Liabilities or obligations of any Person;

(iv) Each Contract under which Nutra or the Business has, directly or
indirectly, made any advance, loan, extension of credit or capital contribution
to, or other investment in, any Person (other than Nutra and excluding ordinary
course travel and expense advances);

(v) Each Contract (A) relating to the disposition or acquisition by Nutra or the
Business of any business enterprise, equity or a material amount of assets,
whether via merger, stock or asset purchase or otherwise over the past five
(5) years (or prior to such period if Nutra or the Business has any remaining
right, obligation or liability thereunder), excluding Contracts relating to the
acquisition or disposition of inventory made in the ordinary course of business
consistent with past practice or (B) granting to any Person any preferential
rights (including rights of first refusal, right of first offer, and right of
first negotiation) with respect to sale of Nutra or the Business or any equity
or material assets of Nutra and/or the Scheduled Real Property;

 

53



--------------------------------------------------------------------------------

(vi) Each lease, rental or occupancy agreement, real property license,
installment and conditional sale agreement or other Contract that, in each case,
(x) provides for the ownership of, leasing of, title to, use of, occupancy of or
any leasehold or other interest in any real or personal property and
(y) involves annual payments in excess of $100,000;

(vii) any Contract (other than a Nutra Plan) currently in effect with current or
former agents, advisors, sales representatives, distributors, dealers,
franchisees or similar representatives;

(viii) Each joint venture Contract, partnership agreement, limited liability
company agreement with a third party or similar agreements or any Contract
involving a sharing of profits, losses, costs, or liabilities by Nutra or the
Business with any other Person (other than any Nutra Plan or any Contract set
forth in clause (vii) above);

(ix) Each Contract providing for capital expenditures with an outstanding amount
of unpaid obligations and commitments in excess of $100,000;

(x) Each Contract that (A) expressly restricts, or purports to restrict or
otherwise place a material restriction on, the freedom of Nutra or the Business
to engage in any line of business or operations, including each Contract with
(x) non-solicitation or (y) non-competition restrictions granted by Nutra or the
Business in favor of a third party in any business or operations in any
geographical area, or (B) contains exclusivity, minimum purchase or supply
requirements or similar provisions in favor of a third party;

(xi) Each Contract pursuant to which Nutra or the Business (A) licenses material
Intellectual Property or software from a third party, other than click-wrap,
shrink-wrap and off-the-shelf software licenses, and any other software licenses
that are available on standard terms to the public generally with license,
maintenance, support and other annual fees less than $100,000 per year, or
(B) grants any other Person a right to use any material Nutra Intellectual
Property, other than non-exclusive licenses granted to third parties in the
ordinary course of business;

(xii) Each Contract for the employment of any officer, individual employee or
other individual Person on a full-time, consulting or other basis providing for
compensation in excess of $200,000 per annum;

(xiii) Each Contract under which Nutra or the Business has, directly or
indirectly, made (or agreed to make) advances, loans, extensions of credit or
capital contributions to, or other investment in, any other Person;

(xiv) Each Contract (A) that requires Nutra or the Business to provide other
parties “most favored nation” terms and conditions (including with respect to
pricing) or (B) whereby Nutra or the Business grants any right of first refusal
or right of first offer or similar right to a third party;

 

54



--------------------------------------------------------------------------------

(xv) Each Contract involving any interest rate, currency or commodity derivative
or hedging transaction;

(xvi) Each Contract (other than purchase or sales orders) with a Material
Customer;

(xvii) Each Contract (other than purchase or sales orders) with a Material
Supplier;

(xviii) Each Contract with any Governmental Authority;

(xix) Each Contract providing for the settlement of any Action or threatened
Action, in each case, involving outstanding payments or consideration by Nutra
in excess of $100,000 or for which Nutra or the Business has any remaining or
ongoing material obligations; and

(xx) Any other Contract that was entered into outside the ordinary course of
business or that is otherwise material to Nutra or the Business.

(b) Each Material Contract is in full force and effect and is a valid, legal and
binding agreement of Nutra or the Business, as applicable, and, to Seller’s
knowledge, of each other party thereto, enforceable in accordance with its
terms, except as limited by Laws affecting the enforcement of creditors’ rights
generally and by general equitable principles, and except as would not
reasonably be expected, individually or in the aggregate, to result in material
Liability to Nutra or the Business, taken as a whole, or otherwise materially
interfere with the conduct of the Business in substantially the manner currently
conducted. Neither Nutra or the Business, nor, to Seller’s knowledge, any other
party to a Material Contract, is in breach or default of, or has received any
written notice (or, to Seller’s knowledge, any other notice) of any actual or
alleged default or event that, with notice or lapse of time, or both, in each
case which would reasonably be expected to constitute a breach or default under,
any Material Contract or would cause the acceleration of any material obligation
under any Material Contract, the loss of any material rights under any Material
Contract, or the creation of any material Lien (other than Permitted Liens) upon
any assets of Nutra or the Business, except in each case as would not reasonably
be expected, individually or in the aggregate, to result in material Liability
to Nutra or otherwise materially interfere with the conduct of the Business in
substantially the manner currently conducted. Nutra has not, and to Seller’s
knowledge no other party to any of the Material Contracts has, exercised any
termination rights with respect thereto or given notice of any significant
dispute with respect to any Material Contract.

Section 4.18. Insurance. All policies of property, liability, workers’
compensation, fire, casualty and other forms of insurance owned or held by GNC
or its Subsidiaries on behalf of the Business (not including any Nutra Plan) or
by Nutra (the “Insurance Policies of the Business”), are listed on Schedule
4.18. All Insurance Policies of the Business are in full force and effect as of
immediately prior to the Initial Closing. Except as would not reasonably be
expected, individually or in the aggregate, to result in material Liability to
Nutra or the Business or otherwise materially

 

55



--------------------------------------------------------------------------------

interfere with the conduct of the Business in substantially the manner currently
conducted, (a) all premiums with respect to the Insurance Policies of the
Business covering all periods up to and including the Initial Closing Date will
have been paid to the extent payment of such premiums was due prior to the
Initial Closing Date, (b) GNC, its Subsidiaries and Nutra are in compliance in
all material respects with the terms of the Insurance Policies of the Business,
(c) no written notice of cancellation, termination or non-renewal or default has
been received by GNC, its Subsidiaries or Nutra with respect to any Insurance
Policy of the Business, (d) there is no existing default with respect to any
Insurance Policy of the Business, and (e) there is no material claim by GNC,
Seller, Parent or Nutra pending under any Insurance Policy of the Business as to
which coverage has been denied or disputed by the underwriters of such policy or
in respect of which such underwriters have reserved their rights. All
appropriate insurers under the Insurance Policies of the Business have been
notified of all pending litigation and legal matters, and no such insurer has
informed any GNC Party of any denial of coverage or reservation of rights
thereto or termination, revocation or change to the applicable coverage. In the
past four (4) years, no claims made under any current or former Insurance Policy
of the Business has been denied by the insurer thereunder, and the GNC Parties
have not for any reason been denied insurance applied for related to Nutra or
the Business.

Section 4.19. Customers and Suppliers; Returns and Credits; Promotions.

(a) Schedule 4.19(a) sets forth the names of the 10 largest (based upon
revenues) customers and other Persons (the “Material Customers”) from whom the
Business derived revenues for the 12 month period ended January 31, 2019, and
the amounts that each such Material Customer was invoiced during such period.

(b) Schedule 4.19(b) sets forth the names of the 10 largest (based upon payments
made) suppliers, vendors or other providers of goods or services (the “Material
Suppliers”) to the Business that received payments from the Business during the
12 month period ended January 31, 2019, and the amounts that each such Material
Supplier invoiced the Business during such period.

(c) Except as set forth on Schedule 4.19(c), there has been no actual or
threatened in writing, to the Seller’s knowledge, otherwise threatened
termination, cancellation or limitation of, or any adverse modification or
adverse change in, the relationship of the Business with any Material Customer
or Material Supplier. No material and adverse Effect has occurred in the
business relationship of the Business with any customers and suppliers required
to be listed on Schedule 4.19(a) or Schedule 4.19(b). In the past six months, no
GNC Party has received any written or, to Seller’s knowledge, verbal notice from
any such Material Customer or Material Supplier that such Material Customer or
Material Supplier (i) has terminated or ceased, or has significantly modified
(A) the volume, amount or pricing of its business with the Business or (B) the
types of services or products or margin on services or products, in each case
whether because of the Initial Closing or otherwise, or (ii) intends to
(A) refuse to do business with the Business on substantially the same terms and
conditions as it did business with the Business before the Initial Closing, or
(B) significantly modify (x) the volume, amount or pricing of, its business with
the Business, or (y) the types of services or products or margin on services or
products, whether because of the Initial Closing or otherwise.

 

56



--------------------------------------------------------------------------------

(d) Credits to Retailers. Since the Balance Sheet Date, except in the ordinary
course of business consistent with past practice, neither Nutra nor the Business
has granted any credits to retailers, and no credits have been granted that were
not accrued for as of the Balance Sheet Date.

Section 4.20. Real Property.

(a) Schedule 4.20(a)(i) sets forth an accurate and complete list of the Owned
Real Property (the “Scheduled Owned Real Property”). Schedule 4.20(a)(ii) sets
forth an accurate and complete list of the Leased Real Property (the “Scheduled
Leased Real Property” and, together with the Scheduled Owned Real Property, the
“Scheduled Real Property”). Other than the Contracts pursuant to which Nutra
leases or owns any Scheduled Leased Real Property, Nutra is not obligated or
bound by any other Contract to acquire, sell or lease real property. Other than
the Contracts pursuant to which Parent or Nutra leases the Scheduled Leased Real
Property, except as set forth on Schedule 4.02(a)(iii), neither GNC, Seller,
Parent nor Nutra has received written notice of any, and to the knowledge of
Seller, there is no default under any recorded encumbrances affecting the Real
Property, except for such defaults as would not adversely affect in any material
respect the use of the applicable Real Property for the purposes for which it is
currently being used.

(b) The Scheduled Real Property constitutes all the Real Property that is used
or held for use primarily in the conduct of the Business as currently conducted.
No Person other than GNC, Seller, Parent (in each case with respect to the
Business) and Nutra (other than pursuant to a Permitted Lien) has any right
(whether as tenant, subtenant, licensee, or otherwise) in the Scheduled Real
Property and there are no shared facilities or services at the Scheduled Real
Property which are used in connection with any Retained Business. There are no
pending or threatened in writing or, to the knowledge of Seller, otherwise
threatened condemnation proceedings with respect to any portion of the Scheduled
Real Property. Excluding easements for utilities, no other Person has the legal
right to use or access any of the Real Property, or portion thereof. There are
no Liabilities to any Person with respect to any formerly owned property. All
buildings, structures, facilities and other improvements located on the
Scheduled Real Property, including any buildings, structures, facilities and
improvements which are under construction (collectively, “Improvements”), comply
in all material respects with valid and current certificates of occupancy or
similar permits to the extent required by Law for the use thereof, and conform
in all material respects with all Laws. The Improvements are in all material
respects (i) in good operating condition and repair (ordinary wear and tear
excepted) and (ii) suitable and adequate for continued use in the manner in
which they are presently being used to conduct the Business. True and complete
copies of the most recent title policies or commitments (and underlying
documents), surveys, appraisals, SNDAs and estoppels with respect to the
Scheduled Real Property in the possession or control of Seller, GNC, Parent, and
Nutra have been made available to Buyer. To the knowledge of Seller, without any
additional duty of inquiry or discovery but shall include a reasonable review of
files under Seller’s control, none of the Scheduled Real Property contains
federal or state designated wetlands or other habitat-protected protected areas.

 

57



--------------------------------------------------------------------------------

(c) Schedule 4.20(c) sets forth an accurate and complete list of any Contract
under which GNC, Seller, Parent (in each case with respect to the Business)
and/or Nutra is lessee, sublessee or licensee of, or holds, uses or operates,
any real property that is owned by any third Person (the “Leases”). Each Lease
is a valid and binding agreement of GNC, Seller, Parent and/or Nutra,
enforceable against such Person in accordance with its terms, except as limited
by Laws affecting the enforcement of creditors’ rights generally, by general
equitable principles or by the discretion of any Governmental Authority before
which any Action seeking enforcement may be brought, and except as would not
reasonably be expected, individually or in the aggregate, to result in material
Liability to Nutra or the Business, taken as a whole, or otherwise materially
interfere with the conduct of the Business in substantially the manner currently
conducted at the Scheduled Leased Real Property. None of GNC, Seller, Parent or
Nutra is in default of, or has received any written notice of any default or
event that, with notice or lapse of time, or both, would constitute a default by
such Person under any Lease, except as would not reasonably be expected,
individually or in the aggregate, to result in material Liability to Nutra or
the Business or otherwise materially interfere with the conduct of the Business
in substantially the manner currently conducted at the Scheduled Leased Real
Property. To the knowledge of Seller, no other party to a Lease is in default of
such Lease, except for any such defaults that would not reasonably be expected,
individually or in the aggregate, result in material Liability to Nutra or the
Business or otherwise materially interfere with the conduct of the Business in
substantially the manner currently conducted at the Scheduled Leased Real
Property.

Section 4.21. Title to Assets; Sufficiency of Assets.

(a) Nutra has or, following the consummation of the Anderson Sale and the
transactions contemplated by the Greenville Transfer Documents, will have, good,
marketable and valid title to, valid leasehold interests in, or a valid license
to occupy, all of the material real property (including the Anderson Property
and the Greenville Property) and tangible assets used in the conduct of the
Business as currently conducted, including all material properties and assets
reflected on the Balance Sheet and Unaudited Financial Statements or acquired
after the Balance Sheet Date (including, without limitation, the Real Property
(including the Anderson Property and the Greenville Property), other than assets
or properties disposed of in the ordinary course of business), in each case,
free and clear of all Liens other than Permitted Liens, except as would not
reasonably be expected, individually or in the aggregate, to result in material
Liability to Nutra or the Business (taken as a whole) or otherwise materially
interfere with the conduct of the Business in substantially the manner currently
conducted. All such properties and assets (i) are free from any material
defects, (ii) have been maintained in all material respects substantially
consistent with normal industry practice, (iii) are in good operating condition
and repair (subject to normal wear and tear consistent with the age and use of
such properties and assets) and (iv) are sufficient in all material respects to
enable the operation and conduct of the Business as currently conducted.

(b) Nutra has good, marketable and valid title to, or valid and enforceable
right to use, all of the buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and all other items of tangible personal property
(“Personal Property”) currently used or held for use in connection with the
Business (including at the Anderson Property and the Greenville Property), in
each case, free and clear of all Liens other than Permitted Liens, except as
would not reasonably be expected, individually or in the aggregate, to result in
material Liability to Nutra or the Business (taken as a whole) or otherwise
materially interfere with the conduct of the Business in substantially the
manner currently conducted. All such Personal Property is in good operating
condition and repair (subject to normal wear and tear consistent with the age
and use of such properties). The Personal Property is sufficient in all material
respects to conduct the Business as currently conducted. This representation
does not apply to Intellectual Property or intangibles, which are covered
elsewhere.

 

58



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 4.21(c), the assets, properties, rights,
titles and interests of Nutra, together with (i) the Nutra Designated Shared
Contracts, and (ii) any assets, properties, rights, titles and interests made
available to Nutra following the Initial Closing pursuant to any Transaction
Document executed at the Initial Closing for the benefit of Nutra, including the
Transition Services Agreement and the Product Supply Agreement, (x) constitute
all of the assets, properties, rights, titles and interests owned or held by
GNC, Parent, Seller and their Subsidiaries and necessary for the continued
conduct and operation of the Business following the Initial Closing in
substantially the manner conducted prior to Initial Closing and (y) there are no
rights, properties or other assets (of any nature or kind whatsoever) that are
used in the operation of the Business other than those held by GNC, Parent,
Seller and their Subsidiaries and Nutra (as applicable); provided, however, the
foregoing is subject to the limitation that certain transfers, assignments,
licenses, sublicenses, leases and subleases, as the case may be, of Contracts
and Permits, and any claim or right or benefit arising thereunder or resulting
therefrom, may require consent of a Person or Governmental Authority, which has
not been obtained, and that such matters are addressed elsewhere in this
Agreement (including Section 4.03 and Section 4.04)and the other Transaction
Documents.

Section 4.22. Related Party Transactions.

(a) Schedule 4.22(a)(i) sets forth the Shared Contracts, other than
(i) confidentiality agreements and (ii) employment, retention or similar
agreements in the ordinary course of business consistent with past practice.
Except as set forth on Schedule 4.22(a)(ii), no current or former executive
officer director, manager, employee or equityholder (or any relative of any of
the foregoing) of Nutra (i) is party to any Contract or other business
arrangement (other than employment, retention or similar agreements in the
ordinary course of business and Nutra Plans) with Nutra or (ii) owns any
material assets, property or right, tangible or intangible, which is used by
Nutra.

(b) There are no agreements, arrangements, understandings, or Contracts between
GNC, Parent, Seller, or any of their respective Affiliates or any current or
former executive officer, director, manager, employee or equityholder (or any
relative of any of the foregoing) of any of the foregoing, on the one hand, and
Nutra, on the other hand that are material to the operation of the Business
(“Affiliate Transactions”), other than (i) those agreements, arrangements or
understandings that are expressly contemplated by this Agreement and the other
Transaction Documents, including the Transition Services Agreement, or
(ii) intercompany loans or agreements related to Indebtedness or other
Intercompany Balances set forth on Schedule 4.22(b) which will be terminated
(subject to Section 6.02(b)) prior to or at the Initial Closing.

Section 4.23. Brokers. Except for fees payable to William Hood and Company and
Evercore Inc., whose fees shall be paid by GNC, Parent and Seller, no Person is
or will be entitled to a broker’s, finder’s, investment banker’s, financial
adviser’s or any other commission or similar fee from GNC, Parent or Seller or
any Person acting on their behalf related to, arising out of or in connection
with this Agreement or any of the transactions contemplated hereby, and Nutra
has no Liability or obligation for such commissions or fees.

 

59



--------------------------------------------------------------------------------

Section 4.24. GNC Credit Facilities.

Upon consummation of the transactions contemplated by this Agreement and the
other Transaction Documents, (a) none of Nutra, Seller or GNC Purchaser will be
an obligor, a borrower or a guarantor under, any GNC Credit Facility, and none
of the assets of any of them will be subject to any Lien pursuant to any GNC
Credit Facility, and (b) Nutra will not be subject to any restrictions under any
GNC Credit Facility.

Section 4.25. DOJ NPA. The DOJ NPA is not a binding agreement on Nutra or the
Business or any of their respective assets or properties, and, after the Initial
Closing Date, neither Nutra nor the Business shall have any Liability (whether
resulting from required compliance with the DOJ NPA, as a result of an
injunction brought by any Governmental Authority, or otherwise) with respect to
the DOJ NPA. The execution, delivery and performance of this Agreement and the
other Transaction Documents, the consummation of the transactions contemplated
hereby and thereby, and the fulfillment of and the performance by the parties of
their respective obligations hereunder and thereunder will not violate or result
in a breach of, or constitute a default or require a consent under or give right
to any right of termination, cancellation payment or acceleration of any right
or obligation or to a loss of any benefit under, the DOJ NPA.

Section 4.26. Inventories. Except as has not resulted and would not reasonably
be expected to result in material Liability to Nutra or Business (taken as a
whole) or otherwise materially interfere with the conduct of the Business in
substantially the manner currently conducted, (a) the inventories of the
Business consist of raw materials and supplies, manufactured and purchased
parts, goods in process, and finished goods, all of which is merchantable and
fit for the purpose for which it was procured or manufactured, and none of which
is slow-moving, obsolete, damaged, or defective, subject only to the reserve for
inventory write-down set forth on the face of or otherwise recorded on the
Balance Sheet, (b) all slow-moving, obsolete, damaged, defective or excess items
of inventories as of the Balance Sheet Date have been written down, written off
or otherwise provided for in accordance with GAAP, and (c) such inventories
existing as of the Balance Sheet Date were carried at amounts which reflect
valuations at the lower of cost (based on standard cost) or market, and have
been determined in accordance with GAAP applied on a consistent basis. Since the
Balance Sheet Date, the inventories of the Business have been purchased or
produced in the ordinary course of business consistent with past practice and
the reasonably anticipated requirements of the Business.

Section 4.27. No Other Representations and Warranties. Except for the specific
representations and warranties contained in this Article IV (in each case as
modified by the Disclosure Schedules hereto) and the other Transaction
Documents, none of GNC, Parent, Seller, or Nutra or any other Person makes any
express or implied representation or warranty, including with respect to GNC,
Nutra, Parent or Seller, or their respective Subsidiaries or the transactions
contemplated by this Agreement, and GNC, Parent, Nutra and Seller disclaim any
other representations or warranties, whether made by GNC, Parent, Nutra or
Seller, any of their respective Affiliates or any of their respective officers,
directors, managers, employees, agents or other Representatives.

 

60



--------------------------------------------------------------------------------

EXCEPT FOR THE SPECIFIC REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE
IV AND THE OTHER TRANSACTION DOCUMENTS, GNC, PARENT, SELLER AND NUTRA HEREBY
DISCLAIM ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY,
PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR FURNISHED
(ORALLY OR IN WRITING) TO BUYER OR ITS AFFILIATES OR REPRESENTATIVES (INCLUDING
ANY OPINION, INFORMATION, PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO BUYER BY ANY DIRECTOR, OFFICER, MANAGER, EMPLOYEE, AGENT,
CONSULTANT, OR REPRESENTATIVE OF GNC, PARENT OR SELLER OR ANY OF THEIR
RESPECTIVE AFFILIATES).

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Parent and Seller as of the Initial Closing
Date (and, with respect to Section 5.01, Section 5.02 and Section 5.09 in
connection with any Subsequent Closing, as of the applicable Subsequent Closing
Date) that the statements contained this Article V are true and correct as
follows:

Section 5.01. Organization and Qualification. Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware. Buyer is duly qualified to do business (where such concept is
applicable) in each jurisdiction where the nature of its business or the
ownership of its properties and assets makes such qualification necessary,
except where the failure to be so licensed or qualified would not reasonably be
expected, individually or in the aggregate, to interfere with, prevent or
materially delay the ability of Buyer to enter into and perform its obligations
under this Agreement or the other Transaction Documents or consummate the
transactions contemplated hereby and thereby. Buyer has full company power and
authority necessary to own or lease its properties and assets and to carry on
its business as presently conducted in all material respects.

Section 5.02. Authorization. Buyer has all requisite corporate or equivalent
organizational powers and authority to execute and deliver this Agreement and
each other Transaction Document to be executed by Buyer and to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated on its part hereby and thereby. This Agreement and each Transaction
Document to be executed by Buyer has been duly authorized, executed and
delivered by Buyer and, assuming that this Agreement has been duly and validly
authorized, executed and delivered by GNC, Parent, Seller and Nutra, constitutes
a legal, valid and binding agreement of Buyer, enforceable against Buyer in
accordance with its terms, except as limited by Laws affecting the enforcement
of creditors’ rights generally, by general equitable principles or by the
discretion of any Governmental Authority before which any Action seeking
enforcement may be brought (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

61



--------------------------------------------------------------------------------

Section 5.03. Non-contravention. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which Buyer is a
party, and the consummation of the transactions contemplated hereby and thereby,
and the fulfillment of and the performance by Buyer of its obligations hereunder
and thereunder do not and will not (a) violate, conflict with or result in any
breach of any provision of the Organizational Documents of Buyer, (b) violate or
result in a breach of, or constitute a default under or require a consent under
or give rise to any right of termination, cancellation, payment or acceleration
by any Person under, any provision of any Contract to which Buyer is party,
(c) assuming compliance with the matters referred to in Section 5.04, violate or
result in a breach of any Law of any Governmental Authority applicable to Buyer,
or (d) result in the creation or imposition of any material Lien on any asset of
Buyer (except, in the case of clauses (b), (c) and (d), as would not reasonably
be expected, individually or in the aggregate, to interfere with, prevent or
materially delay the ability of Buyer to enter into and perform its obligations
under this Agreement or consummate the transactions contemplated by this
Agreement and the other Transaction Documents).

Section 5.04. Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement and other Transaction Documents to which
it is a party and the consummation of the transactions contemplated hereby and
thereby require no material consent from, or material filing with or material
notice to, any Governmental Authority, other than (a) compliance with any
applicable requirements of the HSR Act and other Competition Laws, or
(b) compliance with any applicable requirements of a payment-in-lieu-of-taxes or
other similar arrangement with a Governmental Authority relating to the Real
Property.

Section 5.05. Litigation. As of the date hereof, there are no Actions pending
or, to the knowledge of Buyer, threatened against Buyer by or before any
Governmental Authority, except for such Actions as would not reasonably be
expected, individually or in the aggregate, to materially interfere with,
prevent or materially delay the ability of Buyer to enter into and perform its
obligations under this Agreement or the other Transaction Documents or
consummate the transactions contemplated hereby or thereby. There is no order,
writ, judgment, award, ruling injunction, decree or consent decree entered by or
with any Governmental Authority challenging the validity or enforceability of,
or purporting to enjoin or restrain the execution, delivery and performance by
Buyer of, or seeking other material equitable relief with respect to, this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or that would reasonably be expected, individually or in the aggregate,
to materially interfere with, prevent or materially delay the ability of Buyer
enter into and perform its obligations under this Agreement or the other
Transaction Documents or consummate the transactions contemplated hereby or
thereby.

Section 5.06. Financial Ability. Buyer has, and will have at the Initial Closing
and each Subsequent Closing, cash on hand or undrawn amounts immediately
available under existing credit facilities necessary to consummate the
transactions contemplated by this Agreement, including (a) paying the
Preliminary Purchase Price at the Initial Closing, (b) paying each Subsequent
Purchase Price and (c) paying all related fees and expenses of Buyer.

Section 5.07. Solvency. Buyer is not entering into this Agreement or the
transactions contemplated hereby with the actual intent to hinder, delay or
defraud present or future creditors of Buyer. Assuming (i) that the
representations and warranties set forth in Article IV are true and correct in
all material respects (except to the extent such representation or warranty is
already qualified by materiality or something similar thereto, in which case, it
shall be true and correct in all respects), (ii) performance by GNC, Parent and
Seller of their respective obligations under this

 

62



--------------------------------------------------------------------------------

Agreement, and (iii) any estimates, projections and/or forecasts of Nutra that
have been provided to Buyer or its representatives have been prepared in good
faith and upon reasonable assumptions and beliefs and the books and records of
Nutra, immediately after giving effect to the transactions contemplated by this
Agreement, at and immediately after the Initial Closing, Buyer (a) will be
solvent (in that both the fair value of its assets will not be less than the sum
of its Indebtedness (including a reasonable estimate of any contingent
Liabilities) and that the present fair saleable value of its assets will not be
less than the amount required to pay its Liabilities as they mature or become
due), (b) will have adequate capital and liquidity with which to engage in its
business and to pay all claims and other obligations in the ordinary course as
and when they come due, and (c) will not have incurred and does not plan to
incur Liabilities in the ordinary course of business beyond its ability to pay
as such Liabilities mature or become due.

Section 5.08. Brokers. Except for fees payable to Ernst & Young whose fees shall
be paid by Buyer, no Person is or will be entitled to a broker’s, finder’s,
investment banker’s, financial adviser’s or similar fee from Buyer or any Person
acting on its behalf in connection with this Agreement or any of the
transactions contemplated hereby.

Section 5.09. Purchase for Investment. Buyer is purchasing the Initial Interests
and the Remaining Interests for investment for its own account and not with a
view to, or for sale in connection with, any distribution thereof. Buyer (either
alone or together with its advisors) has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Equity Interests and is capable of bearing the
economic risks of such investment. Buyer acknowledges that the Equity Interests
have not been registered under any federal, state or foreign securities Laws and
that the Equity Interests may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is registered under any
federal, state or foreign securities Laws or is effected pursuant to an
exemption from registration under any federal, state or foreign securities Laws.

Section 5.10. Acknowledgements by Buyer.

(a) Buyer acknowledges and agrees that it has conducted its own independent
review and analysis of the Business and Nutra and its assets, financial
condition, results of operations and prospects. Buyer is an informed and
sophisticated purchaser, and has engaged expert advisors and Representatives,
experienced in the evaluation and purchase of companies, property and assets
such as the Business and Nutra and its properties and assets and the Equity
Interests as contemplated hereunder. Buyer has undertaken such investigation and
has been provided with and has evaluated such documents and information as it
has deemed necessary to enable it to make an informed and intelligent decision
with respect to the execution, delivery and performance of this Agreement and
has relied solely upon its own investigation and the express representations and
warranties set forth in this Agreement and the other Transaction Documents.
Buyer acknowledges that Parent and Seller have given Buyer access to the
employees, documents and facilities of the Business and Nutra for the purpose of
evaluating the transactions contemplated by the Transaction Documents. The
foregoing, however, does not limit or modify the representations or warranties
of GNC, Parent and Seller set forth in this Agreement or the other Transaction
Documents or the right of Buyer to rely upon such representations or warranties.

 

63



--------------------------------------------------------------------------------

(b) Buyer acknowledges and agrees that none of Seller, Parent, Nutra or its or
their Affiliates or any other Person acting on behalf of them (i) has made any
representation or warranty, express or implied, including any implied
representation or warranty as to the condition, merchantability, suitability or
fitness for a particular purpose of any assets of or held by the Business or
Nutra, or (ii) has made any representation or warranty, express or implied, as
to the accuracy or completeness of any information regarding the Business or
Nutra, in each case except as expressly set forth in this Agreement and in the
other Transaction Documents.

(c) In connection with Buyer’s investigation of the Business and Nutra, Buyer
has received certain projections, including projected statements of operating
revenues and income from operations of the Business and Nutra and certain budget
and business plan information. Buyer acknowledges and agrees that there are
uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, and that Buyer is familiar with such uncertainties
and that Buyer is taking full responsibility for making its own evaluation of
the adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it, including the reasonableness of the assumptions
underlying such estimates, projections and forecasts. Accordingly, Buyer
acknowledges and agrees that none of Parent, Nutra or Seller make any
representation or warranty with respect to such estimates, projections and other
forecasts and plans, including the reasonableness of the assumptions underlying
such estimates, budgets, projections and forecasts (or any component thereof).

Section 5.11. No Intermediary Transaction Tax Shelter. Buyer has no plan or
intention to take any action with respect to Nutra subsequent to the Initial
Closing that would cause the transaction contemplated hereby to constitute part
of a transaction that is the same as, or substantially similar to, the
“Intermediary Transaction Tax Shelter” described in Internal Revenue Service
Notices 2001-16 and 2008-111.

Section 5.12. No Other Representations. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY CONTAINED IN THIS ARTICLE V OR THE OTHER TRANSACTION
DOCUMENTS TO WHICH BUYER IS A PARTY, AND EXCEPT IN THE EVENT OF ANY ACTION
ARISING OUT OF, INVOLVING OR OTHERWISE IN RESPECT OF FRAUD, BUYER MAKES NO
REPRESENTATION OR WARRANTY TO GNC, PARENT, SELLER OR NUTRA, EXPRESS OR IMPLIED.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 5.12, THIS SECTION 5.12
SHALL NOT AMEND, TERMINATE, WAIVE OR CHANGE ANY OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE IV OR ANY OF BUYER’S RIGHTS UNDER THIS AGREEMENT
(INCLUDING PURSUANT TO ARTICLE IX).

ARTICLE VI

COVENANTS

Section 6.01. Subsequent Closing Operating Covenants. Until the consummation of
the fourth Subsequent Acquisition, or such other time as Seller ceases to own
any portion of the Remaining Interests, Buyer shall, and shall cause Nutra to,
(a) not take any affirmative action to intentionally circumvent the consummation
of any Subsequent Acquisition or Nutra’s ability to make Special Distributions
to Seller, (b) take any action that decreases the LTM Gross Revenue for any
period with the sole intent and purpose (without any underlying business
rationale) of

 

64



--------------------------------------------------------------------------------

decreasing the applicable Subsequent Purchase Price; and (c) maintain the books
and records (including accounting records) of Nutra in a manner and in a level
of detail reasonably sufficient to permit the calculation of each Subsequent
Purchase Price. Notwithstanding the foregoing, the GNC Parties agree that Buyer
will maintain sole operational and strategic control over Nutra (subject to the
terms of the Nutra LLC Agreement) and may make from time to time such business
decisions as it deems appropriate in the conduct of the business, activities and
the operation of Nutra, including actions that may have an impact on LTM Gross
Revenue (provided such actions are not undertaken for the sole intent and
purpose of decreasing the applicable Subsequent Purchase Price). The GNC Parties
shall not have any right to claim any lost or reduced Subsequent Purchase Price
as a result of such decisions.

Section 6.02. Shared Contracts; Affiliate Transactions; Intercompany Balances.

(a) The Parties shall, and shall cause their respective Subsidiaries to,
cooperate and shall use their commercially reasonable efforts to cause any
Shared Contracts that are required or requested by Nutra after the Initial
Closing to be replaced with separate contracts of Nutra or Buyer and its
Affiliates (such Shared Contracts, the “Nutra Designated Shared Contracts”), and
such separate replacement contracts,the “Nutra Replacement Contracts”) intended
to provide Nutra or the Business with contract rights and obligations that are
substantially similar in the aggregate (taking into account changes in volume
and similar pricing metrics, as well as the needs of Nutra and the Business) to
those contract rights and obligations utilized in the conduct of the Business
prior to the Initial Closing. Nutra shall be solely responsible for any
additional costs or fees arising from and under a Nutra Replacement Contract, or
in connection with any arrangement with respect thereto described in this
Section 6.02(a). The Parties shall cooperate and provide each other with
reasonable assistance in effecting such separation of the Nutra Designated
Shared Contracts for a period of one hundred eighty (180) following the Initial
Closing. If the Parties are not able to effect the separation of a Nutra
Designated Shared Contract prior to the Initial Closing, then, until the date
that is one hundred eighty (180) days following the Initial Closing or the
earlier date on which such Nutra Designated Shared Contract is separated, to the
extent permissible under Law and under the terms of such Nutra Designated Shared
Contract, (i) at the sole cost and expense of Nutra, Parent or the GNC Party
shall continue to perform the obligations under such Nutra Designated Shared
Contract relating to the Business, (ii) Parent or the applicable GNC Party shall
hold in trust for the benefit of Nutra, and shall promptly forward to Nutra, any
monies or other benefits received pursuant to such Nutra Designated Shared
Contract relating to the Business, (iii) the Parties shall use commercially
reasonable efforts to institute alternative arrangements intended to put Nutra
in a substantially similar economic position as if such Nutra Designated Shared
Contract were separated. Nutra shall be solely responsible for replacing any
Nutra Designated Shared Contracts to the extent such Shared Contracts are not
separated or transitioned hereunder and (iv) the Parties shall use commerciallly
reasonable efforts to transfer fully-paid perpetual software licenses
historically used solely by Nutra or the Business. With respect to Liabilities
pursuant to, under or relating to a given Nutra Designated Shared Contract, such
Liabilities shall, unless otherwise allocated pursuant to this Agreement or a
Nutra Replacement Contract, be allocated from time to time between Parent and
GNC Parties, on the one hand, and Nutra, on the other hand, as the case may be,
based on the relative proportions of total benefits received (to the extent the
Liabilities relate to a specific period, over such period, and otherwise over
the term of the applicable Nutra Designated Shared Contract, measured up to the
date of the allocation, without duplication) by

 

65



--------------------------------------------------------------------------------

Parent and the Subsidiaries of GNC, on the one hand, or Nutra, on the other
hand, under the relevant Nutra Designated Shared Contract. Notwithstanding the
foregoing, each Party shall be solely responsible for any and all Liabilities to
the extent arising out of or relating to such Party’s (or its Subsidiaries’)
breach of any such Nutra Designated Shared Contract.

(b) Except as contemplated by this Agreement and the other Transaction
Documents, including the Transition Services Agreement, the GNC Parties shall,
and Buyer acknowledges and agrees the GNC Parties shall, terminate all Affiliate
Transactions, and all rights and obligations of Nutra and/or the Business under
Contracts with respect thereto, at or prior to the Initial Closing, with no
further Liability or cost to Buyer or Nutra or the Business with respect
thereto.

(c) The GNC Parties shall cause all Intercompany Balances with respect to Nutra
and/or the Business to be eliminated by discharge or otherwise in their entirety
effective on or prior to the Initial Closing.

Section 6.03. Third Party Approvals and Permits. Except as may be determined in
accordance with Article IX as a result of a breach of the representations and
warranties set forth in in this Agreement, Buyer agrees that the GNC Parties
shall not have any Liability whatsoever to Buyer arising out of or relating to
the failure to obtain any such consents or waivers that may be required in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents. After the Initial Closing, the GNC Parties shall
cooperate with Buyer in obtaining any consents or waivers that may not have been
obtained as of the Initial Closing; provided, however, that such cooperation
shall not include any requirement of the GNC Parties to expend money, commence,
defend or participate in any Action, offer or grant any accommodation (financial
or otherwise) to any third Person, or suffer the loss of any right or benefit.

Section 6.04. Business Guarantees. If any Business Guarantee has not been
released as of the Initial Closing Date, then the Parties shall use their
respective commercially reasonable efforts after the Initial Closing to cause
each such unreleased Business Guarantee to be released promptly. Notwithstanding
anything to the contrary herein, the Parties acknowledge and agree that at any
time on or after the Initial Closing Date, the GNC Parties may, in such Person’s
sole discretion and at such Person’s sole cost, take any action to terminate,
obtain release of or otherwise limit their Liability under any and all
outstanding Business Guarantees. Subject to Article IX (including the
limitations set forth therein), Buyer shall indemnify and hold harmless Parent
and its Subsidiaries from and after the Initial Closing for any Liabilities
arising out of or relating to any Business Guarantees as a result default or
breach of any obligation by Nutra in connection with such Business Guarantee.

Section 6.05. Insurance.

(a) Except as otherwise provided by this Section 6.05 or in the other
Transaction Documents, Buyer acknowledges that from and after the Initial
Closing neither Buyer nor Nutra shall have access to any insurance policies of
any GNC Party or any of their respective self-insurance programs, regardless of
whether such policies were applicable to the Business prior to the Initial
Closing; provided, however, that insurance policies (i) obtained solely by
Nutra, or (ii) obtained by any GNC Party (and on which Nutra is named as an
additional insured) with respect to a Scheduled Real Property shall remain in
effect. GNC agrees that GNC will continue to self-insure

 

66



--------------------------------------------------------------------------------

with respect to acts, omissions, events or circumstances relating to Nutra or
the Business that occurred or existed prior to the Initial Closing and that were
historically covered by GNC’s self-insured workers’ compensation program. Nutra
may make claims under such self-insured workers’ compensation program subject to
the terms and conditions of such self-insured workers’ compensation program.

(b) GNC agrees that with respect to acts, omissions, events or circumstances
relating to Nutra or the Business that occurred or existed prior to the Initial
Closing and that are covered by third party occurrence-based insurance policies
under which Nutra or the Business are insured on or prior to Initial Closing,
Nutra may make claims under such occurrence-based policies subject to the terms
and conditions of such occurrence-based policies and this Agreement; provided,
that Nutra (i) shall notify the risk management department of GNC in writing of
all such covered claims and (ii) except as otherwise provided by this Agreement,
shall exclusively bear, and neither Parent, Seller nor any of other GNC Party
shall have any obligation to repay or reimburse Nutra for, the amount of any
deductibles, self-insured retentions or other out-of-pocket expenses incurred in
connection therewith associated with claims under such occurrence-based
policies, and shall be liable for all uninsured or uncollectible amounts of such
claims.

Section 6.06. Seller Name and Marks. Notwithstanding any inference or prior
course of conduct to the contrary and except as provided below, in no event
shall Buyer, Nutra, or any Subsidiary or other Affiliate of Buyer or Nutra,
acquire or have any right to use or any other right, title or interest in or to
the corporate name of Seller or any of its Affiliates in any jurisdiction, or
any Trademark of Seller or any of its Affiliates, including any which include
any form of the words “GNC” or “General Nutrition Corporation” (collectively the
“Seller Name and Marks”), or anything confusingly similar thereto, all rights to
which, and the goodwill represented thereby, shall be retained by Seller or its
Affiliates, as applicable. As soon as practicable following the Initial Closing,
but not later than one hundred eighty (180) days after the Initial Closing Date,
Buyer shall remove and change signage, change and substitute promotional or
advertising material in whatever medium, change stationery and packaging and
take all such other steps as may be required or appropriate to cease use of the
Seller Name and Marks; provided, however, that Buyer shall not be deemed to have
violated this Section 6.06 by reason of (i) its use after the Initial Closing of
any finished goods inventory in the legal possession of Nutra as of the Initial
Closing Date, (ii) the appearance of the Seller Name and Marks in or on any
tools, dies, equipment, engineering/manufacturing drawings, manuals, work
sheets, operating procedures, other written materials or other assets of Nutra
that are used for internal purposes only in connection with the Business;
provided that Buyer and Nutra endeavor to remove such appearances of the Seller
Name and Marks in the ordinary course of the operation of the Business, or
(iii) the appearance of the Seller Name and Marks in or on any third party’s
publications, marketing materials, brochures, instruction sheets, equipment or
products that Seller or any of its Affiliates distributed in the ordinary course
of business prior to the Initial Closing Date, and that generally are in the
public domain, or any other similar uses by any such third party over which
Buyer or Nutra has no control.

Section 6.07. Legal Proceedings; Production of Witnesses; Privileged Matters.

(a) Subject to Article IX, following the Initial Closing Date, (i) Nutra shall
have exclusive authority and control over the investigation, prosecution,
defense and appeal of all Actions with respect to all Liabilities of Nutra or
the Business, and may settle or compromise, or

 

67



--------------------------------------------------------------------------------

consent to the entry of any judgment with respect to any such Action, without
the consent of GNC or any of its Affiliates (except as set forth in the Nutra
LLC Agreement), (ii) GNC shall have exclusive authority and control over the
investigation, prosecution, defense and appeal of all Actions with respect to
all Liabilities solely impacting the Retained Businesses and may settle or
compromise, or consent to the entry of any judgment with respect to any such
Action without the consent of Buyer or Nutra, and (iii) GNC and Nutra shall
jointly share authority and control and cooperate in good faith with respect to
the investigation, prosecution, defense and appeal of all Actions that relate to
both (A) Liabilities relating to the Retained Business, and (B) Liabilities of
Nutra ; provided, that if any Party seeks to assert a claim for indemnification
with respect to any Action, the Parties shall comply with the provisions of
Section 9.03 instead of this Section 6.07(a) with respect to such Action. In
addition, the GNC Parties, on the one hand, and Nutra, on the other hand, may
require that certain Business Records be preserved for longer than the period
specified in Section 6.08 by advising the other in writing that such Business
Records remain potentially discoverable in any Actions.

(b) From and after the Initial Closing, the GNC Parties, on the one hand, and
Nutra, on the other hand, shall, and shall cause their respective Affiliates to,
use commercially reasonable efforts to make available to each other, upon
reasonable written request, their (and their Affiliates’) respective officers,
directors, employees, agents and other Representatives for fact finding,
consultation and interviews and as witnesses to the extent that any such Person
may reasonably be required in connection with any Actions in which the
requesting Party may from time to time be involved relating to Nutra or the
conduct of the Business or the Retained Businesses, prior to or after the
Initial Closing. Access to such Persons shall be granted during normal business
hours at a location and in a manner reasonably calculated to minimize disruption
to such Persons, Nutra, the Business and the Retained Businesses, as applicable.
Each Party agrees to reimburse each other for reasonable out-of-pocket expenses,
including attorneys’ fees, but excluding officers’ or employees’ compensation,
incurred by the other Party in connection with providing individuals and
witnesses pursuant to this Section 6.07(b). Notwithstanding anything in this
Section 6.07 to the contrary, if any Party seeks to assert a claim for
indemnification in connection with any Action, the Parties shall comply with the
provisions of Section 9.03 instead of this Section 6.07(b) with respect to such
Action.

(c) Notwithstanding the foregoing, the provisions of Article VII shall govern
with respect to Tax-related matters to the extent any provision in Article VII
is in conflict with Section 6.07(a) or Section 6.07(b). For the avoidance of
doubt, neither Party shall have an obligation to cooperate, make available
personnel or disclose any documents or other information pursuant to
Section 6.07(a) or Section 6.07(b) or Article VII, if any GNC Party, on the one
hand, and Nutra or any of its Affiliates, on the other hand, are adverse parties
in any Action and such assistance, testimony, documents or other information is
reasonably pertinent thereto; provided, further, that this shall not limit in
any respect any rights a Party may have with respect to discovery or the
production of documents or other information in connection with any such Action.

(d) The Parties agree that their respective rights and obligations to maintain,
preserve, assert or waive any attorney-client and work product privileges
belonging to either Party with respect to the Business and the Retained
Businesses (collectively, “Privileges”), shall be governed by the provisions of
this Section 6.07(d). With respect to matters relating to the Retained
Businesses, and with respect to all Business Records, documents, communications
or other

 

68



--------------------------------------------------------------------------------

information (collectively, “Information”) of any GNC Party prepared in
connection with this Agreement, the Transaction Documents or the transactions
contemplated hereby or thereby, GNC shall have sole authority to determine
whether to assert or waive any Privileges, including the right to assert any
Privilege against Buyer and its Affiliates. Buyer and its Affiliates (including,
as of the Initial Closing Date, Nutra) shall take no action without the prior
written consent of Parent that would reasonably be expected to result in any
waiver of any such Privileges of any GNC Party. After the Initial Closing, Nutra
shall have sole authority to determine whether to assert or waive any Privileges
with respect to matters relating to Nutra or the Business (except for the
Information solely prepared in connection with this Agreement, the Transaction
Documents, or the transactions contemplated hereby or thereby). However, Nutra
may not assert any such Privileges of Buyer related to pre-Initial Closing
advice or communications relating to the Business against any GNC Party. GNC and
its Affiliates shall take no action after the Initial Closing without the prior
written consent of Buyer that would reasonably be expected to result in any
waiver of any such Privileges of Buyer. The rights and obligations created by
this Section 6.07(d) shall apply to all Information as to which the GNC Parties
or Buyer would be entitled to assert or has asserted a Privilege without regard
to the effect, if any, of the transactions contemplated hereby (the “Privileged
Information”). Upon receipt by a GNC Party, or Buyer and its Affiliates, as the
case may be, of any subpoena, discovery or other request from any Person that
actually or arguably calls for the production or disclosure of Privileged
Information of the other Party or if the GNC Parties or Buyer or its Affiliates
(including, as of the Initial Closing Date, Nutra), as the case may be, obtains
knowledge that any current or former employee of GNC or its Affiliates or Buyer
or its Affiliates (including, as of the Initial Closing Date, Nutra), has
received any subpoena, discovery or other request from any Person that actually
or arguably calls for the production or disclosure of Privileged Information of
one or more of the other Parties, GNC or Buyer shall promptly notify the other
Parties of the existence of the request and shall provide such other Party a
reasonable opportunity to review the Privileged Information and to assert any
rights it may have under this Section 6.07(d) or otherwise to prevent the
production or disclosure of Privileged Information. Parent’s and Seller’s
transfer of any Business Records or other Information to Buyer in accordance
with this Agreement and GNC’s agreement to permit Buyer to obtain Information
existing prior to the Initial Closing are made in reliance on the Parties’
respective agreements, as set forth in this Section 6.07(d), to maintain the
confidentiality of such Information and to take the steps provided herein for
the preservation of all Privileges that may belong to or be asserted by GNC or
Buyer, as the case may be. The access to Business Records and other Information
being granted pursuant to Section 6.07, Section 6.08, Section 9.03, Section 9.04
and Article VII, the agreement to provide witnesses and individuals pursuant to
this Section 6.07 and the disclosure to Buyer and GNC of Privileged Information
relating to Nutra or the Business or the Retained Businesses pursuant to this
Agreement in connection with the transactions contemplated hereby shall not be
asserted by GNC or Buyer to constitute, or otherwise deemed, a waiver of any
Privilege that has been or may be asserted under this Section 6.07(d) or
otherwise.

Section 6.08. Retention of Business Records and Post-Closing Access.

(a) After the Initial Closing, Buyer shall cause Nutra to hold at least one copy
of all Business Records relating to the conduct of the Business on or before the
Initial Closing Date and not to destroy or dispose of such copy for a period of
six (6) years from the Initial Closing Date or such longer time as may be
required by applicable Law.

 

69



--------------------------------------------------------------------------------

(b) From and after the Initial Closing, Buyer shall cause Nutra to (i) give the
GNC Parties and their Representatives reasonable access during normal business
hours and upon reasonable prior notice and under reasonable circumstances to the
Business Records of Nutra relating to the conduct of the Business on or before
the Initial Closing Date, (ii) furnish to the GNC Parties and their
Representatives such information relating to the conduct of the Business on or
before the Initial Closing Date reasonably requested by the GNC Parties or their
Representatives in connection with financial reporting, third party ligation or
any other reasonable business purpose (in each case other than in connection
with any claim or Action brought by (A) any GNC Party against the Buyer or any
of its Affiliates (including from and after the Initial Closing, Nutra) or
(B) Buyer or any of its Affiliates (including, from and after the Initial
Closing, Nutra) against any GNC Party or any Affiliate of any GNC Party), and
(iii) cause the Representatives of Nutra to reasonably cooperate with the GNC
Parties and their Representatives, in each case, to the extent reasonably
requested by the GNC Parties in connection with financial reporting, third party
ligation or any other reasonable business purpose (in each case other than in
connection with any claim or Action brought by (A) any GNC Party against the
Buyer or any of its Affiliates (including from and after the Initial Closing,
Nutra) or (B) the Buyer or any of its Affiliates (including, from and after the
Initial Closing, Nutra) against any GNC Party or any Affiliate of any GNC
Party).

(c) From and after the Initial Closing, GNC shall, and shall cause the other GNC
Parties, to (i) give Buyer and its Representatives reasonable access during
normal business hours and upon reasonable prior notice and under reasonable
circumstances to the Business Records of GNC and the other GNC Parties relating
to the conduct of the Business on or before the Initial Closing Date,
(ii) furnish to Buyer and its Representatives such information relating to the
conduct of the Business on or before the Initial Closing Date reasonably
requested by Buyer or its Representatives in connection with financial
reporting, third party ligation or any other reasonable business purpose (in
each case other than in connection with any claim or Action brought by (A) Buyer
or any of its Affiliates (including, from and after the Initial Closing, Nutra)
against any GNC Party or any of its Affiliates or (B) any GNC Party against
Buyer or any of its Affiliates (including, from and after the Initial Closing,
Nutra)), and (iii) cause the Representatives of any GNC Party to reasonably
cooperate with Buyer and its Representatives, in each case, to the extent
reasonably requested by Buyer in connection with financial reporting, third
party ligation or any other reasonable business purpose (in each case other than
in connection with any claim or Action brought by (A) Buyer or any of its
Affiliates (including, from and after the Initial Closing, Nutra) against any
GNC Party or any of its Affiliates or (B) any GNC Party against Buyer or any of
its Affiliates (including, from and after the Initial Closing, Nutra)).

(d) Any such access shall be granted in a manner as not to unreasonably
interfere with the conduct of the business of the Party granting such access.
Notwithstanding the foregoing, either Party may withhold such access, as and to
the extent necessary to avoid contravention or waiver, as to any document or
information the disclosure of which could reasonably be expected to violate any
Contract or any Law or result in the waiver of any legal privilege or
work-product privilege; provided, that to the extent practicable and in
accordance with such Contract or Law, and in a manner that does not result of
the waiver of any such privilege, such Party shall make reasonable and
appropriate substitute disclosure arrangements under circumstances in which
these restrictions apply; provided, further, that nothing in this
Section 6.08(d) shall limit in any respect any rights any Party may have with
respect to discovery or the production of documents or other information in
connection with any litigation.

 

70



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, the provisions of Article VI shall govern
with respect to Tax-related matters to the extent any provision in Article VII
is in conflict with Section 6.08(a) or Section 6.08(b).

Section 6.09. Confidentiality.

(a) Effective upon, and only upon, the Initial Closing, the Confidentiality
Agreement shall terminate.

(b) GNC, Parent and Seller shall not, and shall cause their Representatives and
Subsidiaries not to, directly or indirectly, until the second anniversary of the
final Subsequent Closing Date, without the prior written consent of Buyer,
disclose to any third party (other than each other and their respective
Representatives) any confidential or proprietary information related to Nutra or
the Business; provided, that the foregoing restriction shall not (i) apply to
any information (A) generally available to, or known by, the public (other than
as a result of disclosure in violation of this Section 6.09(b)) or
(B) independently developed by GNC, Parent, Seller or any of their Subsidiaries
(other than in connection with the Business prior to the Initial Closing)
without reference to or use of the applicable confidential or proprietary
information, or (ii) prohibit any disclosure (A) required by Law so long as, to
the extent legally permissible and feasible, GNC, Parent or Seller, as
applicable, provides Buyer with reasonable prior notice of such disclosure and a
reasonable opportunity to contest such disclosure or (B) made in connection with
the enforcement of any right or remedy relating to this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby.
Notwithstanding anything to the contrary set forth in this Section 6.09(b), GNC,
Parent, Seller and their respective Subsidiaries and Representatives shall be
deemed to have satisfied their obligations hereunder with respect to
confidential or proprietary information related to Nutra or the Business if they
exercise the same degree of care (but no less than a reasonable degree of care)
as they take to preserve confidentiality for their own similar information.

(c) Buyer shall not, and shall cause its Representatives, Subsidiaries
(including Nutra) and other Affiliates not to, directly or indirectly, for a
period of three (3) years after the Initial Closing Date, without the prior
written consent of Parent, disclose to any third party (other than each other
and their respective Representatives) any confidential or proprietary
information related to the Retained Businesses; provided, that the foregoing
restriction shall not (i) apply to any information (A) generally available to,
or known by, the public (other than as a result of disclosure in violation of
this Section 6.09(c)) or (B) independently developed by Buyer or any of its
Subsidiaries (other than by the Retained Businesses prior to the Initial
Closing) without reference to or use of the applicable confidential or
proprietary information, or (ii) prohibit any disclosure (A) required by Law so
long as, to the extent legally permissible and feasible, Buyer provides GNC,
Parent and Seller with reasonable prior notice of such disclosure and a
reasonable opportunity to contest such disclosure or (B) made in connection with
the enforcement of any right or remedy relating to this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby.
Notwithstanding anything to the contrary set forth in this Section 6.09(c),
Buyer and its Subsidiaries, Affiliates and Representatives shall be deemed to
have satisfied their obligations hereunder with respect to confidential or
proprietary information related to the Retained Businesses if they exercise the
same degree of care (but no less than a reasonable degree of care) as they take
to preserve confidentiality for their own similar information.

 

71



--------------------------------------------------------------------------------

Section 6.10. Non-Solicitation; Non Hire.

(a) From the Initial Closing Date until the later of four (4) years from and
after the Initial Closing Date and two (2) years after the date when Seller no
longer owns any Remaining Interests (the “Restricted Period”), GNC shall not,
and shall cause the other GNC Parties not to, directly or indirectly:

(i) request, induce or attempt to influence any management-level or other key
employee to terminate his or her employment with or service to Guarantor, Buyer
or Nutra or their Affiliates; or

(ii) hire or employ, or solicit the employment of, or make or extend any offer
of employment to, any management-level or other key employee who is then
employed, or was employed at any time during the period beginning one (1) year
prior to the Initial Closing Date and ending at the end of the Restricted
Period, by Guarantor, Buyer or Nutra or their Affiliates.

(b) Except as set forth on Schedule 6.10(b), during the Restricted Period, Buyer
and Guarantor shall not, and shall cause their Subsidiaries, including Nutra,
not to, directly or indirectly:

(i) request, induce or attempt to influence any management-level or other key
employee of a GNC Party to terminate his or her employment with or service to
such GNC Party; or

(ii) hire or employ, or solicit the employment of, or make or extend any offer
of employment to, any management-level or other key employee who is then
employed, or was employed at any time during the period beginning one (1) prior
to the Initial Closing Date and ending at the end of the Restricted Period, by a
GNC Party (excluding, for the avoidance of doubt, Nutra after the Initial
Closing).

(c) The Parties mutually agree this Section 6.10 is reasonable and necessary to
protect and preserve Buyer’s and GNC’s legitimate business interests and the
value of Nutra, the Business and the Retained Businesses, and to prevent any
unfair advantage conferred on any Party and their respective successors.

Section 6.11. Public Announcements. The timing and content of the initial and
any subsequent press release or public announcement regarding any aspect of this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby to the financial community, government agencies or the general
public shall be mutually agreed upon in advance by the Parties. Notwithstanding
the foregoing, each Party may make any such announcement, if consistent in all
material respects with such initial press release or initial public
announcement, which it in good faith believes, based on advice of counsel, is
required by Law or any listing

 

72



--------------------------------------------------------------------------------

agreement with any national securities exchange to which such Party is subject;
provided, that such Party shall consult with and agree on the language of any
such announcement with the other Party prior to any such announcement to the
extent practicable, and shall in any event promptly provide the other Party with
copies of any such announcement.

Section 6.12. Indemnification and Exculpation.

(a) For a period of six (6) years from the Initial Closing Date, Buyer shall
cause Nutra to, indemnify, defend and hold harmless, to the fullest extent
permitted under Law and the Organizational Documents, in each case, in effect as
of the date of this Agreement (prior to the adoption of amended Organizational
Documents in connection with the Initial Closing), the individuals who on or
prior to the Initial Closing Date were directors, officers or employees of Nutra
(collectively, the “D&O Indemnitees”), as applicable, with respect to all acts
or omissions by them in their capacities as such or taken at the request of
Nutra at any time prior to the Initial Closing Date. For a period of six
(6) years from the Initial Closing Date, such rights shall not be amended, or
otherwise modified in any manner that would adversely affect the rights of the
D&O Indemnitees, unless such modification is required by applicable Law. In
addition, Buyer shall cause Nutra to advance and pay any expenses of any D&O
Indemnitee under this Section 6.12 as incurred to the fullest extent permitted
under Law, the Organizational Documents of Nutra in effect as of the date of
this Agreement (prior to the adoption of amended Organizational Documents in
connection with the Initial Closing), provided that the Person to whom expenses
are advanced provides an undertaking to repay such advances in full and
immediately to the extent it is determined such Person is not entitled to
indemnification pursuant to Nutra’s Organizational Documents in effect as of the
date of this Agreement (prior to the adoption of amended Organizational
Documents in connection with the Initial Closing).

(b) Parent shall maintain in effect the runoff director and officer insurance
that is being offered under its existing director and officer insurance
arrangements for the benefit of the D&O Indemnitees.

(c) If during the six (6) year period following the Initial Closing, Nutra or
any of its successors or assigns (i) consolidates with or merges into any other
Person and is not the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case, Nutra
shall ensure that proper provision shall be made so that the successors and
assigns of Nutra shall assume all of the obligations thereof set forth in this
Section 6.12.

(d) The obligations of Buyer under this Section 6.12 shall not be terminated or
modified in such a manner as to adversely affect any D&O Indemnitee to whom this
Section 6.12 applies without the consent of the affected D&O Indemnitee. The
provisions of this Section 6.12 (i) are intended to be for the benefit of, and
shall be enforceable by, each D&O Indemnitee and such D&O Indemnitee’s heirs and
Representatives and (ii) are in addition to, and not in substitution for, any
other rights to indemnification or contribution that any such Person may have by
Contract, at Law or otherwise.

 

73



--------------------------------------------------------------------------------

Section 6.13. Bankruptcy; GNC Credit Facilities.

(a) Until the later of the termination of the Product Supply Agreement in
accordance with its terms and the final Subsequent Closing Date, GNC agrees that
it shall not, and it shall cause the other GNC Parties not to, commence or
otherwise support any involuntary bankruptcy case against Seller, Nutra or GNC
Purchaser. Until the earlier of the consummation of the fourth and final
Subsequent Closing and such time when Seller holds no Remaining Interests, the
GNC Parties shall not, and shall cause their Subsidiaries and Affiliates not to,
take any action or omit to take any action that would (a) cause Nutra, Seller or
GNC Purchaser to become an obligor, a borrower or a guarantor under, any GNC
Credit Facility or any Indebtedness of the GNC Parties, or subject any of the
assets of any of Nutra, Seller or GNC Purchaser to any Lien pursuant to any of
the foregoing, (b) otherwise subject Nutra to any restrictions under any GNC
Credit Facility or any other Indebtedness of the GNC Parties.

(b) As soon as reasonably practicable following the Initial Closing (and in any
event within one (1) Business Day), the GNC Parties shall file in the
appropriate filing offices UCC termination statements and intellectual property
releases and such other instruments and documents which are reasonably requested
by Buyer and reasonably obtainable by GNC to evidence the fact that Nutra and
Seller have been released as guarantors under the GNC Credit Facilities and the
termination or release of all Liens on any assets of Nutra or the Seller granted
in connection with the GNC Credit Facilities.

Section 6.14. Further Assurances. In furtherance and not in limitation of
Section 6.02 and Section 6.03, each of the Parties shall use their commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement (including, without limitation, the applicable Seller Party
shall execute (with proper witnesses and acknowledgement, as applicable) and
deliver any document, instrument or affidavit that is (i) reasonably required by
Chicago Title Insurance Company to issue a title insurance policy with extended
coverage to Nutra with respect to each Scheduled Real Property, or
(ii) reasonably requested by Buyer in order to vest title in Nutra properly and
obtain certain endorsements to each title insurance policy for the Scheduled
Real Properties); provided, that the foregoing shall in no event be interpreted
to require any Party to waive any condition precedent to its obligations to
close the transactions contemplated hereby.

Section 6.15. Guaranty.

(a) Guarantor hereby guarantees to the GNC Parties the full and timely payment
and performance by Buyer of all of Buyer’s obligations hereunder, subject to the
limitations herein, if and when such payments and obligations become due in
accordance herewith (the “Guaranteed Obligations”). The Guaranteed Obligations
are primary, absolute, unconditional and irrevocable, and such obligations shall
continue in full force and effect until the payment of all of the Guaranteed
Obligations and are not conditioned upon any event or contingency or upon any
attempt first to obtain payment from Buyer under this Agreement, or pursuit of
any other right or remedy against Buyer through the commencement of an Action or
otherwise. With respect to its obligations hereunder, Guarantor expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
all defenses which may be available by virtue of any valuation, stay, moratorium
law or other similar applicable Law now or hereafter in effect, any right to
require the marshalling of assets of Buyer, and all suretyship defenses
generally. Guarantor acknowledges

 

74



--------------------------------------------------------------------------------

and agrees that its obligations hereunder shall continue in full force and
effect, without notice from any other party in the event the obligations of
Buyer or Guarantor under this Agreement are amended or in any way modified, and
that the Guaranteed Obligations shall continue and shall apply in full to such
amended obligations of Buyer or Guarantor as though the amended terms had been
part of this Agreement from the original date of execution thereof. Guarantor
acknowledges and agrees that its obligations hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure or
delay on the part of any GNC Party or Seller Indemnitee to assert any claim or
demand or to enforce any right or remedy against Buyer; (b) any change in the
time, place or manner of payment or performance of any of the Guaranteed
Obligations or any rescission, waiver, compromise, consolidation or other
amendment or modification of any of the terms or provisions of this Agreement;
(c) any change in the corporate existence, structure or ownership of Buyer;
(d) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting Buyer; (e) the existence of any claim, set-off or other right which
Guarantor may have at any time against Buyer, whether in connection with the
Guaranteed Obligations or otherwise; or (f) the adequacy of any means the GNC
Parties or other Seller Indemnitees may have of obtaining payment or performance
related to the Guaranteed Obligations. Notwithstanding anything to the contrary
herein, the GNC Parties hereby agree that Guarantor shall have all defenses,
claims, and rights of set-off, deduction or release with respect to the payment
or performance of the Guaranteed Obligations that are available to the Buyer
pursuant to the terms of the Agreement.

(b) Guarantor hereby represents and warrants that (i) it is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, (ii) it has all requisite power, authority and capacity to enter
into, execute and deliver this Agreement and to perform its obligations under
this Agreement, and (iii) this Agreement has been duly executed and delivered by
Guarantor and Guarantor’s obligations under Section 6.10 and this Section 6.15,
assuming that this Agreement has been duly and validly authorized, executed and
delivered by the GNC Parties, constitutes a legal, valid and binding obligation
of Guarantor, enforceable against Guarantor in accordance with its terms, except
as limited by Laws affecting the enforcement of creditors’ rights generally, by
general equitable principles or by the discretion of any Governmental Authority
before which any Action seeking enforcement may be brought (regardless of
whether enforcement is sought in a proceeding at law or in equity).

Section 6.16. General Release.

(a) Notwithstanding anything to the contrary set forth in this Agreement,
effective as of the Initial Closing, in consideration of the mutual agreements
contained herein, including the cash consideration to be received by the GNC
Parties pursuant to Article II and Article III, each GNC Party, on behalf of
itself and each of its past, present and future Affiliates, firms, corporations,
limited liability companies, partnerships, trusts, associations, organizations,
investors, stockholders, members, partners, trustees, principals, predecessors,
successors and assigns (each, a “GNC Releasing Party” and, collectively, the
“GNC Releasing Parties”), hereby absolutely, unconditionally and irrevocably
releases, acquits and forever discharges Nutra, its former, present and future
Affiliates, parent and subsidiary companies, joint ventures, predecessors,
successors and assigns (including Buyer and its Affiliates), and their
respective former, present and future representatives, investors, stockholders,
members, partners, insurers and indemnitees (collectively, the “Released
Parties”), of and from any and all manner of action or inaction, cause or causes
of action, Actions, Liens, Contracts, promises, Liabilities or Damages

 

75



--------------------------------------------------------------------------------

(whether for compensatory, special, incidental or punitive Damages, equitable
relief or otherwise) of any kind or nature whatsoever, past, present or future,
at law, in equity or otherwise (including with respect to conduct which is
negligent, grossly negligent, willful, intentional, with or without malice, or a
breach of any duty, Law or rule), whether known or unknown, whether fixed or
contingent, whether concealed or hidden, whether disclosed or undisclosed,
whether liquidated or unliquidated, whether foreseeable or unforeseeable,
whether anticipated or unanticipated, whether suspected or unsuspected, which
such GNC Releasing Parties, or any of them, ever have had or ever in the future
may have against the Released Parties, or any of them, and which, in each case,
are based on acts, events or omissions occurring up to and including the Initial
Closing (the “Released Claims”); provided, however, that the foregoing release
shall not release, impair or diminish, and the term “Released Claims” shall not
include, in any respect any rights of: (i) any GNC Party or Seller Indemnitee
under this Agreement or any other Transaction Document; (ii) the GNC Releasing
Parties to indemnification, reimbursement or advancement of expenses under the
provisions of the Nutra Organizational Documents, any directors’ and officers’
liability insurance policy maintained by Nutra, or any indemnification agreement
to which any such GNC Releasing Party and Nutra are parties and which is set
forth on Schedule 6.16; (iii) if applicable to any GNC Releasing Party, any
rights available to such GNC Releasing Party to receive salaries, bonuses
(including any transaction bonus or success bonus), severance, accrued vacation
or other paid time off, employee benefits (to the extent such benefits are
vested under the terms of the applicable Nutra Plan or applicable Law) or
expenses that have accrued in respect of employment with Nutra in the ordinary
course of business; or (iv) any statutory or other rights that are prohibited by
Law from being released, compromised or exchanged.

(b) Without limiting the generality of the foregoing, with respect to the
Released Claims, each GNC Party, each on behalf of itself and each GNC Releasing
Party, hereby expressly waives all rights under Section 1542 of the Civil Code
of the State of California (the “California Civil Code”) and any similar Law or
common law principle in any applicable jurisdiction prohibiting or restricting
the waiver of unknown claims. Section 1542 of the California Civil Code reads as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

(c) Notwithstanding the provisions of Section 1542 of the California Civil Code
or any similar Law or common law principle in any applicable jurisdiction, and
for the purpose of implementing a full and complete release and discharge of the
Released Parties, each GNC Party, each on itself and each GNC Releasing Party,
expressly acknowledges that the foregoing release is intended to include in its
effect all claims which any GNC Party or any GNC Releasing Party does not know
or suspect to exist in his, her or its favor against any of the Released Parties
(including unknown and contingent claims), and that the foregoing release
expressly contemplates the extinguishment of all such claims (except to the
extent expressly set forth herein). Each GNC Party, each on behalf of itself and
each GNC Releasing Party, covenants and agrees not to, and agrees to cause its
respective Affiliates not to, whether in its own capacity, as successor, by
reason of assignment or otherwise, assert, commence, institute or join in, or
assist or encourage any third party in asserting, commencing, instituting or
joining in, any Action of any kind whatsoever, in law or equity, in each case
against the Released Parties, or any of them, with respect to any Released
Claims, except as otherwise set forth in Section 6.16(a).

 

76



--------------------------------------------------------------------------------

(d) Each GNC Party, each on behalf of itself and each GNC Releasing Party,
acknowledges that it may hereafter discover facts in addition to or different
from those which it now knows or believes to be true with respect to the subject
matter of the Released Claims, but each GNC Party, each on behalf of itself and
each GNC Releasing Party, intends to and, by operation of this Agreement shall
have, fully, finally and forever settled and released any and all Released
Claims without regard to the subsequent discovery of such different or
additional facts.

Section 6.17. Supplement Pack Technology. Parent has developed certain
technology that, when implemented, can facilitate and enhance the use and
operation of automatic tablet pouch packaging machines (including the Yuyama
machines owned by Nutra), which technology includes enhanced functionality for
the design and creation of, and selection of components in, supplement packs
(the “GNC Supplement Pack Technology”). While the GNC Supplement Pack Technology
is owned and will be retained by Parent, Parent will work together with Buyer in
good faith with respect to the licensing and exploitation of such technology by
Nutra, and the use and further development thereof for the mutual benefit of
Parent, Buyer and Nutra. Accordingly, the Parties agree that they will work
together in good faith to enter into an agreement relating to the licensing,
exploitation and further development of the GNC Supplement Pack Technology
within ninety (90) days of the Initial Closing.

ARTICLE VII

TAX MATTERS

Section 7.01. Tax Treatment; Transfer Taxes.

(a) The Parties agree that, for U.S. federal income tax purposes, the Seller
Class B Interests acquired by Buyer pursuant to the Minority Purchase are not
intended to be (and absent a contrary determination within the meaning of
Section 1313(a) of the Code, shall not be) treated as a partnership or other
equity interest in Seller.

(b) Notwithstanding anything to the contrary in this Agreement, all excise,
sales, use, value added, registration stamp, recording, documentary,
conveyancing, franchise, property, transfer, gains and similar Taxes, levies,
charges and fees (collectively, “Transfer Taxes”) arising from the transactions
contemplated by this Agreement shall be borne 50% by Buyer and 50% by Seller.
Each Tax Return with respect to a Transfer Tax shall be prepared by the party
that customarily has primary responsibility for filing such Tax Return pursuant
to applicable Law and such party shall pay all Transfer Taxes shown as due
thereon in accordance with Law, provided that (i) the other party shall promptly
reimburse the first party for its share of such Transfer Taxes upon demand and
(ii) Buyer shall reimburse Seller at the Initial Closing for its share of any
Transfer Taxes paid by Seller at or prior to the Initial Closing. Buyer and
Seller further agree, upon request, to use commercially reasonable efforts to
obtain any certificate or other document from any Taxing Authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Transfer Tax.

 

77



--------------------------------------------------------------------------------

Section 7.02. Tax Treatment, Tax Returns; Tax Refunds.

(a) Unless otherwise required by applicable Law or by a final determination of a
Governmental Authority to the contrary, the Parties agree to treat the purchase
of the Initial Interests contemplated by this Agreement as governed by Rev. Rul.
99-5, 1991-1 C.B. 434 (Situation 1), as set forth in the Nutra LLC Agreement,
and agree to file all Tax Returns in a manner consistent with the foregoing, and
not take any position, whether in any Tax Return, audit, examination, adjustment
or action with respect to a Tax, which is inconsistent with such treatment.

(b) No later than ninety (90) days after the determination of the Final Purchase
Price for the Initial Interests, Buyer shall prepare and deliver to Seller a
proposed allocation of the Final Purchase Price (plus any Liabilities required
to be taken into account as consideration for the Initial Interests under
applicable Tax Law) among the separate classes of assets of Nutra, in accordance
with Section 1060 of the Code and the applicable Treasury Regulations
thereunder. If Seller disagrees with any items reflected in the proposed
allocation, Seller shall notify Buyer in writing of such disputed items within
forty-five (45) days after receipt thereof and, thereafter, Seller and Buyer
shall cooperate in good faith to resolve such disputed items for a period of
thirty (30) days (or such longer period as mutually agreed by the Parties). To
the extent that Seller and Buyer are unable to resolve any disputed items, the
Parties shall jointly submit any remaining disputed items for resolution to an
independent “Big 4” accounting firm mutually selected by Buyer and Seller, and
shall instruct the accounting firm to render its decision (which decision shall
include a written statement of findings and conclusions) resolving the disputed
matters within thirty (30) days after such firm is retained, which decision
shall be final and binding on the Parties. The fees and expenses of any
accounting firm engaged pursuant to this Section 7.02(b) shall be borne equally
by the Parties. The purchase price allocation as finally agreed or determined
pursuant to this Section 7.02(b) shall be the “Initial Purchase Price
Allocation.” The Parties shall (i) be bound by the Initial Purchase Price
Allocation for purposes of determining any Taxes and (ii) prepare and file IRS
Form 8594 (or any successor forms thereto) and all Tax Returns to be filed with
any Taxing Authority in a manner consistent with the Initial Purchase Price
Allocation; provided, however, that nothing contained herein shall be construed
so as to prevent any Party from settling, or require any Party to commence or
participate in any Action challenging any determination made by any Governmental
Authority based upon or arising out of the Initial Purchase Price Allocation.

(c) No later than thirty (30) days after the determination of the Final
Subsequent Purchase Price for each Subsequent Acquisition Share Portion, Buyer
shall prepare and deliver to Seller a proposed allocation of the implied fair
market values (determined consistent with the Final Subsequent Purchase Price
(plus any Liabilities required to be taken into account as consideration for the
Subsequent Acquisition Share Portion under applicable Tax Law)) of the separate
classes of assets of Nutra, consistent with Section 1060 of the Code and the
Treasury Regulations promulgated thereunder. Thereafter, the Parties shall
follow the same procedure as set forth in Section 7.02(b) to resolve any
disputed items. The allocation as finally agreed or determined pursuant to this
Section 7.02(c) with respect to each Subsequent Acquisition Share Portion shall
be a “Subsequent Purchase Price Allocation.” The Parties shall (i) be bound by
each Subsequent Purchase Price Allocation for purposes of determining any Taxes
and (ii) prepare and file IRS Form 8308 and the informational statements
required pursuant to Treasury Regulations Sections 1.743-1(k)(1)(i) and
1.751-1(a)(3), as applicable (or any successor forms thereto) and all Tax
Returns to be filed with any Taxing Authority in a manner consistent with each
Subsequent

 

78



--------------------------------------------------------------------------------

Purchase Price; provided, however, that nothing contained herein shall be
construed so as to prevent any Party from settling, or require any Party to
commence or participate in any Action challenging any determination made by any
Governmental Authority based upon or arising out a Subsequent Purchase Price.

(d) The Parties agree that Nutra shall be treated as if it ceased to be part of
GNC’s U.S. federal consolidated group, and any other group for which a GNC Group
Tax Return is filed, as of the end of the day on which the Certificate of
Conversion is effective. GNC shall include the income of Nutra (including any
deferred items triggered into income by Treasury Regulations Secion 1.1502-13
and any excess loss account taken into income under Treasury Regulations
Section 1.1502-19) on GNC’s consolidated federal income Tax Returns and pay any
federal income Taxes attributable to such income. For all other Tax purposes,
GNC and Buyer shall treat (and shall cause their respective Affiliates to treat)
the Initial Closing Date as the last day of the relevant Tax period to the
maximum extent permitted by applicable Law. Any and all Tax deductions related
to the payment of (i) the Unpaid Nutra Transaction Expenses and (ii) all other
amounts paid by Nutra, or by GNC, Parent, Seller or Buyer on behalf of Nutra
prior to or in connection with the Initial Closing shall be treated for U.S.
federal and applicable state and local income tax purposes as having been paid
by Nutra in, and reflected as a deduction on, the GNC Group Tax Returns or
Separate Nutra Tax Returns for the Tax period ending on the Initial Closing Date
or shall be allocated to the portion of the Tax period ending on the Initial
Closing Date in respect of any Straddle Tax Period. To the extent permitted by
applicable Law, any state or local tax credits attributable to any Pre-Closing
Tax Period shall be assigned or otherwise transferred to Parent.

(e) Parent shall prepare (or cause to be prepared) and timely file, or cause to
be prepared and timely filed, all GNC Group Tax Returns for all Tax periods
ending on or before the Initial Closing Date and all Straddle Tax Periods and
shall pay all Taxes shown as due thereon. All such Tax Returns, insofar as they
relate to Nutra, shall be prepared in a manner consistent with past practice
(unless otherwise required by applicable Law). Parent or its Affiliate shall
provide Buyer with copies of any separate company pro-forma portion of any GNC
Group Tax Return relating to Nutra within seventy five (75) days after filing
such Tax Return.

(f) Parent shall prepare (or cause to be prepared) any Separate Nutra Tax
Returns required to be filed after the Initial Closing Date for any Tax period
ending on or prior to the Initial Closing Date. All such Tax Returns shall be
prepared in a manner consistent with past practice (unless otherwise required by
applicable Law) and shall be submitted to Buyer (together with any relevant
workpapers and supporting documentation) for its review and comment at least
twenty (20) Business Days (or, in the case of Tax Returns for any non-Income
Tax, at least ten (10) Business Days) prior to the due date (including any
applicable extension) for filing such Tax Return. Parent shall consider in good
faith and incorporate any reasonable comments timely received from Buyer and
shall not file any such Tax Return without the written consent of Buyer, which
shall not be unreasonably withheld, conditioned or delayed. Buyer shall cause
all such Tax Returns to be filed in a timely manner and shall pay all Taxes
shown as due thereon in accordance with Law, provided that Parent shall
reimburse Buyer for such Taxes ten (10) days prior to the due date for paying
such Taxes.

 

79



--------------------------------------------------------------------------------

(g) Nutra shall prepare and timely file all Separate Nutra Tax Returns for all
Straddle Tax Periods. All such Tax Returns shall be prepared in a manner
consistent with past practice (unless otherwise required by applicable Law) and
shall be submitted to Parent (together with any relevant workpapers and
supporting documentation) for its review and comment at least ten (10) Business
Days (or, in the case of Tax Returns for any non-Income Tax, at least five
(5) Business Days) prior to the due date (including any applicable extension)
for filing such Tax Return. Nutra and Buyer shall consider in good faith and
incorporate any reasonable comments timely received from Parent and shall not
file any such Tax Return without the written consent of Parent, which shall not
be unreasonably withheld, conditioned or delayed. Subject to Section 7.06, Nutra
shall pay all Taxes shown as due on any Tax Return for any Straddle Tax Period
in accordance with Law, provided that Parent shall reimburse Nutra for the
portion of such Taxes allocable to the Pre-Closing Tax Period ten (10) days
prior to the due date for paying such Taxes.

(h) Neither Buyer nor any of its Affiliates (including Nutra after the Initial
Closing) shall amend any Tax Return of Nutra for any Tax period ending on or
prior to the Initial Closing Date or any Straddle Tax Period without the prior
written consent of Parent.

(i) Parent shall be entitled to any overpayments, reductions in Tax, refunds or
credits of Taxes of Nutra attributable to any Pre-Closing Tax Period, plus any
interest actually received with respect thereto from an applicable Governmental
Authority (collectively, “Tax Refunds”). Any Tax Refund relating to a Straddle
Tax Period shall be apportioned between Parent and Buyer in a manner consistent
with Section 7.06(b). Buyer shall pay, or cause to be paid, such amount to
Parent, no later than ten (10) days following receipt of such Tax Refund, net of
any out-of-pocket expenses incurred in connection with obtaining such Tax Refund
(including any Income Taxes imposed thereon). With respect to any Pre-Closing
Tax Period (i) if Buyer determines that Nutra is entitled to a Tax Refund it
shall promptly notify Parent of such determination, and (ii) upon Parent’s
request Buyer shall cause Nutra to initiate a claim for a Tax Refund or amend
any Tax Return at Parent’s sole expense; provided, however, that Buyer shall not
be required to initiate such Tax Refund claim or amend such Tax Return if it can
reasonably be expected that such Tax Refund claim or Tax Return amendment would
materially increase the Tax Liability of Buyer or Nutra for any Post-Closing Tax
Period.

Section 7.03. Cooperation on Tax Matters. GNC, Buyer and Parent shall, and shall
cause their respective Affiliates to, cooperate fully, as and to the extent
reasonably requested by the other, in connection with the preparation, execution
and filing of Tax Returns pursuant to Section 7.02 and the conduct of any Tax
Claim. Such cooperation shall include access to records and information which
are reasonably relevant to any such Tax Return or Tax Claim, making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder and executing powers of attorney.
GNC, Buyer and Parent shall, and shall cause their respective Affiliates to,
(a) retain all books and records with respect to Tax matters pertinent to Nutra
or the Business relating to any Tax period beginning before the Initial Closing
Date until the expiration of the applicable statute of limitations, (b) abide by
all record retention agreements entered into with any Taxing Authority, and
(c) furnish the other with copies of all correspondences received from any
Taxing Authority in connection with any Tax Claim with respect to any Taxes or
Tax Returns of Nutra. Notwithstanding anything to the contrary in this
Agreement, Parent and its Affiliates shall not be required to transfer to Buyer
any (i) GNC Group Tax Returns or related workpapers or (ii) Tax Returns or
related workpapers of GNC, Parent, Seller, or any other GNC Party.

 

80



--------------------------------------------------------------------------------

Section 7.04. Buyer Covenants. Buyer and its Affiliates (including Nutra after
the Initial Closing) shall not cause or permit Nutra or any of its Subsidiaries
to take any actions or engage in any transaction outside the ordinary course of
business on the Initial Closing Date, other than the transactions contemplated
by this Agreement.

Section 7.05. Tax Sharing Agreements. Any and all existing Tax Sharing
Agreements between Nutra, on the one hand, and GNC and any of its Affiliates
(other than Nutra), on the other hand, shall be terminated as of the Initial
Closing Date. After such date Nutra shall not have any rights or obligations
under any such terminated Tax Sharing Agreement.

Section 7.06. Tax Indemnification.

(a) GNC hereby indemnifies the Buyer Indemnitees against, and agrees to hold
each of them harmless from, any and all Damages incurred by any Buyer Indemnitee
in connection with or arising from (i) Taxes imposed upon Nutra, or for which
Nutra is otherwise determined to be liable (including any Taxes for which Nutra
is liable pursuant to Treasury Regulation § 1.1502-6 or similar provisions of
state, local or foreign law as a result of having been a member of a Company
Group and any Taxes resulting from Nutra ceasing to be a member of any Company
Group), with respect to any Pre-Closing Tax Period; (ii) Taxes of GNC, Parent,
Seller or any of their respective Affiliates (other than Nutra); (iii) Taxes to
the extent arising out of or resulting from any breach by GNC, Parent or Seller
of any covenant contained in this Article VII other than the covenants contained
in clauses (i) through (ii); (iv) Taxes to the extent arising out of or related
to any breach of any representation or warranty contained in Section 4.15,
except to the extent such Taxes are otherwise indemnified pursuant to the
foregoing clauses (i) through (iii); and (v) the portion of Transfer Taxes for
which Seller is liable pursuant to Section 7.01(b); provided, however, that for
purposes of this Section 7.06(a), Taxes shall include the amount of Taxes that
would have been paid but for the application of any credit or loss deduction
attributable to any Post-Closing Tax Period. Notwithstanding the foregoing, GNC
shall have no Liability for any Taxes that are imposed on any Buyer Indemnitee
as a direct result of actions taken by such Buyer Indemnitee or any of its
Affiliates after the Initial Closing, other than actions expressly contemplated
by or taken in accordance with the terms of this Agreement.

(b) In the case of any Straddle Tax Period:

(i) real, personal and intangible property Taxes and any other Taxes levied on a
per diem basis (“Per Diem Taxes”), of Nutra for any Pre-Closing Tax Period shall
be equal to the amount of such Per Diem Taxes for the entire Straddle Tax Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Tax Period that are in the Pre-Closing Tax Period and the
denominator of which is the total number of days in the Straddle Tax Period; and

 

81



--------------------------------------------------------------------------------

(ii) all other Taxes of Nutra (other than Per Diem Taxes) for any Pre-Closing
Tax Period shall be computed based on the interim closing of the books as of the
close of business on the Initial Closing Date. All deductions attributable to
any Unpaid Nutra Transaction Expenses shall be apportioned to the Pre-Closing
Tax Period. Any exemptions, deductions or credits relating to a Straddle Tax
Period that are calculated on an annual or other periodic basis shall be
apportioned to the Pre-Closing Tax Period by determining the amount thereof for
the entire Straddle Tax Period and then multiplying such amount by a fraction,
the numerator of which is the number of days during the Straddle Tax Period that
are in the Pre-Closing Tax Period and the denominator of which is the total
number of days in the Straddle Tax Period.

(c) The obligation to indemnify under Section 7.06(a) shall survive the Initial
Closing until sixty (60) days after expiration of the applicable statute of
limitations (including extensions). For the avoidance of doubt, none of the
limitations contained in Section 9.04 shall apply with respect to the
indemnification in this Section 7.06 except as specifically set forth in
Section 7.08.

Section 7.07. Procedures Relating to Indemnification of Tax Claims.

(a) If a claim for Taxes, including notice of a pending audit, shall be made by
any Taxing Authority, which, if successful, might result in a claim for
indemnity pursuant to Section 7.06(a) (any such claim, a “Tax Claim”), the party
which receives such claim shall notify the other party in writing within fifteen
(15) days of receipt of such Tax Claim; provided, that the failure of an
Indemnified Party to give such notice to an Indemnifying Party shall not affect
the indemnification provided hereunder except to the extent that the
Indemnifying Party has actually been prejudiced by such failure.

(b) Parent shall control any Tax Claim with respect to any GNC Group Tax Return,
and Buyer shall not participate in or control any such Tax Claim, provided that
Parent shall keep Buyer reasonably informed as to the status of any such Tax
Claim that relates to the Business or otherwise relates directly to Nutra (other
than solely as a member of a Company Group).

(c) With respect to any Tax Claim relating to a Tax period ending on or prior to
the Initial Closing Date not described in Section 7.07(b), Parent shall have the
right to control the conduct of such Tax Claim unless Parent fails to provide
Buyer with written notice of its election to control such Tax Claim within
twenty (20) days of Parent’s receipt of notice of such Tax Claim in accordance
with Section 7.07(a); provided, however, that (i) Parent shall keep Buyer
reasonably informed as to the status of such Tax Claim, (ii) if the resolution
of such Tax Claim would reasonably be expected to have a material Effect on the
Tax Liability of Buyer or any of its Affiliates (including Nutra) for any
Post-Closing Tax Period, then Buyer shall be entitled to participate in any such
Tax Claim and (iii) Parent shall not settle or otherwise compromise such Tax
Claim without Buyer’s written consent, which shall not be unreasonably withheld,
conditioned or delayed. If Parent does not elect to control a Tax Claim pursuant
to this Section 7.07(c) within the time period set forth above, then Buyer shall
control such Tax Claim; provided, however, that (A) Buyer shall keep Parent
reasonably informed as to the status of such Tax Claim and (B) Buyer shall not
settle or otherwise compromise such Tax Claim without Parent’s written consent,
which shall not be unreasonably withheld, conditioned or delayed.

 

82



--------------------------------------------------------------------------------

(d) With respect to any Tax Claim relating to a Straddle Tax Period, to the
extent possible the Tax Items subject to such Tax Claim shall be distinguished
and segregated and each party shall control the defense and settlement of those
Taxes for which it is liable. If any Tax Item cannot be identified as being a
Liability of only one party or cannot be separated from a Tax Item for which the
other party is liable, the party which has the greater potential Liability for
those Tax Items that cannot be so attributed or separated (or both) shall
control the defense and settlement of the Tax Claim. With respect to any Tax
Claim subject to this Section 7.07(d), (i) the controlling party shall keep the
other reasonably informed as to the status of such Tax Claim, (ii) if the
resolution of such Tax Claim would reasonably be expected to have a material
adverse effect on the Tax Liability of the non-controlling party or any of its
Affiliates (including in the case of Buyer, Nutra), then the non-controlling
party shall be entitled to participate in any such Tax Claim and (iii) the
controlling party shall not settle or otherwise compromise such Tax Claim
without the other party’s written consent, which shall not be unreasonably
withheld, conditioned or delayed.

Section 7.08. Coordination with Article IX. Except to the extent specifically
set forth in this Agreement, the recourse of any Buyer Indemnitee for any and
all Damages relating to or arising from Tax matters, including those set forth
in Section 4.15 or this Article VII, shall be controlled by this Article VII
rather than Article IX. In the event the provisions of Section 7.06 or
Section 7.07 and the provisions of Article IX conflict or otherwise each apply
by their terms, Section 7.06 or Section 7.07, as applicable, shall exclusively
govern all matters concerning Taxes; provided, that Sections 9.04(a)(iii),
9.04(a)(v), 9.04(a)(vi), 9.04(a)(vii), 9.04(b)(iv), 9.04(b)(v), 9.04(b)(vi),
9.04(c), 9.04(d), 9.04(e), 9.04(f) and 9.08 shall apply in any event.

ARTICLE VIII

EMPLOYEE MATTERS

Section 8.01. Employees.

(a) Subject in each case to all applicable Laws, effective no later than
immediately prior to the Initial Closing, GNC shall cause all Business Employees
to be employed by Nutra. Effective no later than immediately prior to the
Initial Closing, GNC shall take all action necessary (including amending GNC
Plans and obtaining consent from insurance carriers and other third-party
service providers, if applicable) to provide that Nutra shall remain a
participating employer under the GNC Plans (other than any deferred compensation
plans, short term incentive compensation plans or equity based compensation
plans) (such GNC Plans in which Nutra remains a participating employer, the
“Transition Plans”) through May 31, 2019 (the “Benefits Transition Date”) and
that the Business Employees shall continue actively participating (and shall
remain eligible to participate) in the Transition Plans through the Benefits
Transition Date (and shall thereafter cease to actively participate in such
Transition Plans). Nutra shall reimburse GNC for the actual out-of-pocket cost
to GNC for benefits under Transition Plans, including insurance premiums and
contributions to retirement plans, in each case, associated with the
continuation of the Business Employees in the Transition Plans from the Initial
Closing Date through the Benefits Transition Date, plus any administrative costs
associated therewith as set forth in the Transition Services Agreement. Nutra
shall indemnify GNC for any Damages incurred or suffered by GNC under the
Transition Plans with respect to any Business Employee, but only to the extent
related to a claim for benefits related to participation in the Transition Plans
between the Initial Closing Date and the Benefits Transition Date, and except to
the extent that such Damages were as a result of the Fraud, gross negligence or
willful misconduct of GNC, its Affiliates or the administrators or other
third-party service providers of the Transition Plans. Notwithstanding the
foregoing,

 

83



--------------------------------------------------------------------------------

effective on the Initial Closing Date the Business Employees will cease
participation in GNC Plans that are non-qualified deferred compensation plans,
or equity based compensation plans, including but not limited to the General
Nutrition Centers, Inc. Deferred Compensation Plan, the GNC Holdings, Inc. 2011
Stock and Incentive Plan, and the GNC Holdings, Inc. 2015 Stock and Incentive
Plan, and Nutra will cease being a participating employer under such plans.

(b) As of the Benefits Transition Date, Nutra shall, or shall cause its
Subsidiaries to, have in effect a defined contribution plan that includes a
qualified cash or deferred arrangement within the meaning of Section 401(k) of
the Code (the “Nutra 401(k) Plan”) to provide benefits as of the Benefits
Transition Date to the Business Employees who participate in the GNC Live Well
Later 401(k) Plan (the “GNC 401(k) Plan”) immediately prior to the Benefits
Transition Date. As soon as practicable following (i) Nutra’s presentation to
GNC of evidence reasonably satisfactory to GNC that the Nutra 401(k) Plan meets
the requirements for qualification under Section 401(a) of the Code, (ii) GNC’s
presentation to Nutra of evidence reasonably satisfactory to Nutra that the GNC
401(k) Plan meets the requirements for qualification under Section 401(a) of the
Code, (iii) the completion of all blackout periods for the GNC 401(k) Plan, if
any, and (iv) the presentation to GNC of instructions for the transfer of the
assets of the GNC 401(k) Plan to the trustee of the Nutra 401(k) Plan, GNC shall
cause to be transferred to the Nutra 401(k) Plan the assets and liabilities from
the GNC 401(k) Plan for the Business Employees (excluding those employees who
retired effective on or prior to the date of transfer, except as otherwise
elected by said retiree) in accordance with applicable requirements of the Code.
Unless otherwise agreed by GNC and Nutra, such transfer of assets shall consist
of cash, cash equivalents or participant loan receivables equal to all the
accrued benefit liabilities in the GNC 401(k) Plan for the Business Employees
and their respective beneficiaries, including accrued benefit liabilities
arising under any applicable qualified domestic relations order. Nutra shall
direct the trustee of the Nutra 401(k) Plan to accept such transfer of assets
and liabilities from the GNC 401(k) Plan. Upon such transfer of assets, the
Nutra 401(k) Plan shall assume the accrued benefit liabilities under the GNC
401(k) Plan solely with respect to the amount of the transferred accrued
benefits with respect to the Business Employees and GNC shall not have any
further accrued benefit liability under the GNC 401(k) Plan with respect to the
amount of accrued benefits transferred to the Nutra 401(k) Plan for the Business
Employees and their respective beneficiaries. In order to implement this
Section 8.01(b), Nutra and GNC shall cooperate in the exchange of information,
the notification of Business Employees and the preparation of any documentation
required to be filed with any governmental agency.

(c) As of the Benefits Transition Date, Nutra shall, or shall cause its
Subsidiaries to, establish or maintain flexible spending accounts for medical
and dependent care expenses under a new or existing plan (“Nutra’s FSA”) for
each Business Employee who, on or prior to the Benefits Transition Date, is a
participant in a flexible spending account for medical or dependent care
expenses under a GNC Plan (“GNC FSA”) or who elects to participate in Nutra’s
FSA and shall honor and continue, through the end of the plan year in which the
Benefits Transition Date occurs, the elections made by each such Business
Employee under the GNC FSA in respect of such flexible spending accounts that
are in effect immediately prior to the Benefits Transition Date. Nutra or one of
its Subsidiaries shall credit or debit, as applicable, effective as of the
Benefits Transition Date, the applicable account of each Business Employee under
Nutra’s FSA with an amount equal to the balance of each such Business Employee’s
account under the GNC FSA as of immediately prior to the Benefits Transition
Date. Unless Nutra and GNC mutually agree that it would be

 

84



--------------------------------------------------------------------------------

impracticable to do so in light of the expected amounts, then GNC and Nutra
will, as soon as practicable after the Benefits Transition Date, determine
whether the amount of pay withheld under the GNC FSA on account of Business
Employees as of the Benefits Transition Date is greater than or less than the
amount of claims paid under the GNC FSA prior to the Benefits Transition Date in
respect of Business Employees (the amount of such difference, the “FSA True-Up
Amount”), and if the FSA True-Up Amount is negative, Nutra shall pay to GNC the
FSA True-Up Amount, and if the FSA True-Up Amount is positive, then GNC shall
pay to Nutra the FSA True-Up Amount. From and after the Benefits Transition
Date, Nutra or one of its Subsidiaries shall assume and be solely responsible
for all claims by the Business Employees under the GNC FSA incurred at any time
during the calendar year in which the Benefits Transition Date occurs, whether
incurred prior to, on or after such date, that have not been paid in full as of
such date.

(d) For the one-year period following the Initial Closing Date or such longer
period as may be required by applicable Law or Contract, Nutra shall provide the
Business Employees with base salaries at least equal to the base salaries that
are in effect for Business Employees immediately prior to the Initial Closing
and employee benefits that are substantially comparable in the aggregate to the
benefits received by similarly situated employees of Buyer and its Subsidiaries;
provided, that for purposes of determining employee benefit comparability, any
long-term or equity-based incentives, retention bonuses, defined benefit
retirement benefits, retiree medical health care contribution credits and
retiree life insurance benefits and de minimis fringe benefits shall be
disregarded. For the avoidance of doubt, in connection with Business Employees
continuing to participate in GNC Plans pursuant to Section 8.01(a), Nutra shall
be deemed to be in compliance with its obligations under this paragraph for the
period prior from the Initial Closing Date through the Benefits Transition Date.

(e) Buyer and its Subsidiaries shall use commercially reasonable efforts to
(i) give each Business Employee credit under each employee benefit plan and
personnel policy of Buyer or its Subsidiaries that covers such Business Employee
after the Benefits Transition Date (including any vacation and severance
policies) solely for purposes of eligibility, vesting and entitlement to
vacation and severance benefits for such Business Employee’s service with GNC
and its Subsidiaries, (ii) allow such Business Employee to participate in each
plan providing welfare benefits (including medical, dental, vision, life
insurance, short-term and long-term disability insurance) without regard to
preexisting-condition limitations, waiting periods, evidence of insurability or
other exclusions or limitations not imposed on such Business Employee by the
corresponding Plans immediately prior to the Benefits Transition Date, and
(iii) credit such Business Employee with any expenses that were covered by the
applicable Plans immediately prior to the Benefits Transition Date for purposes
of determining deductibles, co-pays and other applicable limits under any
similar replacement plans, except in each case of clauses (i) through (iii)
above, where such crediting would result in duplicate benefits with respect to
the same period of service and only to the same extent such service was credited
under the applicable Plan immediately prior to the Benefits Transition Date.

(f) Except as provided in the Transition Services Agreement, GNC and the other
GNC Parties shall remain responsible for all, and shall pay and perform when
due, all obligations and liabilities under each GNC Plan, whether arising prior
to, on or after the Initial Closing Date, including any such liabilities arising
out of the status of Nutra as an ERISA Affiliate of GNC or any of the other GNC
Parties prior to Initial Closing, except in each case to the extent such
obligations or liabilities are expressly assumed by Nutra under this Agreement.
Nutra shall be responsible for, and shall pay and perform when due, all
obligations and liabilities under each Nutra Plan, whether such Liabilities
arise prior to, on or after the Initial Closing Date.

 

85



--------------------------------------------------------------------------------

(g) This Section 8.01 shall survive the Initial Closing and shall be binding on
all successors and assigns of GNC, Parent, Seller, Buyer and Nutra. Nothing set
forth in this Section 8.01 shall confer any rights or remedies upon any employee
or former employee of Nutra, any Business Employee or upon any other Person
other than the parties hereto and their respective successors and assigns or
shall constitute an amendment to any Nutra Plan or any other plan or arrangement
covering the Business Employees. Nothing in this Section 8.01 shall obligate
Buyer or Nutra to continue the employment of any Business Employee for any
specific period.

ARTICLE IX

INDEMNIFICATION

Section 9.01. Survival. The representations and warranties of the Parties
contained in this Agreement, in the other Transfer Documents and in any
certificate or other writing delivered pursuant hereto or thereto or in
connection herewith or therewith, and all covenants and agreements of the
Parties that are to be performed prior to the Initial Closing shall survive the
Initial Closing for a period of fifteen (15) months after the Initial Closing
Date; provided, that the Fundamental Representations and the representations and
warranties contained in Section 5.01 (Organization and Qualification),
Section 5.02 (Authorization), Section 5.08 (Brokers), Section 5.09 (Purchase for
Investment) shall survive for a period equal to six (6) years following the
Initial Closing Date or the Subsequent Closing Date, as the case may be;
provided, that the Principal Representations set forth in Section 4.08(c) (FDA)
and Section 4.13(b) (OSHA) shall survive for a period equal to two (2) years
following the Initial Closing Date and the Principal Representations set forth
in Section 4.12 (Environmental) and Section 4.25 (DOJ NPA) shall survive for a
period equal to three (3) years following the Initial Closing Date; provided
that the representations and warranties contained in Section 4.15 (Taxes) shall
survive the Initial Closing until sixty (60) days after expiration of the
applicable statute of limitations (including extensions). All of the covenants
contained in this Agreement and in the Transfer Documents that by their nature
are required to be performed after the Initial Closing shall survive the Initial
Closing until fully performed or fulfilled, unless and only to the extent that
non-compliance with such covenants or agreements is waived in writing by the
Party entitled to such performance. Notwithstanding the preceding two sentences,
any breach of any covenant, agreement, representation or warranty in respect of
which indemnification may be sought under this Agreement shall survive the time
at which it would otherwise terminate pursuant to the preceding two sentences,
if notice of such breach giving rise to such right of indemnification shall have
been given to the Party against whom such indemnification may be sought prior to
such time. The Parties acknowledge and agree that with respect to any claim that
any Party may have against any other Party that is permitted pursuant to the
terms of this Agreement, the survival periods set forth and agreed to in this
Section 9.01 shall govern when any such claim may be brought and shall replace
and supersede any statute of limitations that may otherwise be applicable.

 

86



--------------------------------------------------------------------------------

Section 9.02. Indemnification.

(a) Subject to Article VII relating to Taxes and the provisions of this
Article IX, including the limitations set forth in Section 9.04, effective at
and after the Initial Closing, GNC, Parent and Seller, jointly and severally,
agree to indemnify Buyer and its Affiliates (including Nutra) and their
respective directors, officers, employees, successors, assigns, agents and other
Representatives (collectively, the “Buyer Indemnitees”) against and agree to
hold each of them harmless from any and all Damages incurred or suffered by any
Buyer Indemnitee, whether or not involving a Third Party Claim, to the extent
based upon, arising out of or relating to:

(i) any inaccuracy in or breach of any representation or warranty of GNC,
Parent, Seller or, to the extent such representation or warranty is made as of
the Initial Closing or some earlier date Nutra, in Article IV of this Agreement,
or otherwise expressly set forth in any other Transfer Document and in any
certificate or other writing delivered pursuant hereto or thereto or in
connection herewith or therewith;

(ii) any breach of any covenant or agreement made or to be performed by GNC,
Parent or Seller or, prior to the Initial Closing, Nutra, pursuant to this
Agreement or any Transfer Document;

(iii) any Employee Plan that is sponsored, maintained or contributed to, or
required to be contributed to, by GNC, Parent or any of their respective
Affiliates (other than any Nutra Plan);

(iv) without duplication, any Liability to the extent arising in connection with
or relating to any Retained Business;

(v) without duplication, any Liability to the extent arising from the 2019 Prop
65 Matter; and

(vi) without duplication, any Liability to the extent arising from the
December 19, 2018 recall by the U.S. Consumer Product Safety Commission of the
Women’s Iron Complete Dietary Supplement 60-count caplets.

(b) Subject to Article VII relating to Taxes and the provisions of this
Article IX, including the limitations set forth in Section 9.04, effective at
and after the Initial Closing, Buyer agrees to indemnify GNC, Parent, Seller and
their respective Affiliates (excluding Nutra), and their respective directors,
officers, employees, successors, assigns, agents and other Representatives
(collectively, the “Seller Indemnitees”) against and agrees to hold each of them
harmless from any and all Damages incurred or suffered, or imposed upon, by any
Seller Indemnitee, whether or not involving a Third Party Claim, to the extent
based upon, arising out of or relating to:

(i) any inaccuracy in or breach of any representation or warranty of Buyer in
this Agreement, in any other Transfer Document and in any certificate or other
writing delivered pursuant hereto or thereto or in connection herewith or
therewith; or

 

87



--------------------------------------------------------------------------------

(ii) any breach of covenant or agreement made or to be performed by Buyer
pursuant to this Agreement or any Transfer Document.

(c) For purposes of determining the amount of Damages subject to indemnification
pursuant to Section 9.02(a)(i) (except for Damages arising out of or relating to
a breach of the representations and warranties in Section 4.06(A)-(B) (Financial
Statements), or Section 4.07(a)-(b) (Absence of Certain Developments), which
shall not be subject to this Section 9.02(c)), but not for purposes of
determining whether the representations and warranties giving rise to such right
to indemnification have been breached, any qualification or exception contained
in such representation or warranty relating to materiality or Material Adverse
Effect applicable thereto shall be disregarded. The parties agree and
acknowledge that Damages to the Buyer Indemnitees (including Nutra) subject to
indemnification hereunder, and the underlying conduct, facts, events or
circumstances, may include an adverse impact on the value of the Remaining
Interests to be acquired hereunder by Buyer.

Section 9.03. Procedures. Except with respect to Tax Claims, which are addressed
in Article VII, claims for indemnification under this Agreement shall be
asserted and resolved as follows:

(a) Any Buyer Indemnitee or Seller Indemnitee seeking indemnification under this
Agreement (an “Indemnified Party”) with respect to any claim asserted against
the Indemnified Party by a third party (“Third Party Claim”) in respect of any
matter that is subject to indemnification under Section 9.02 shall promptly
transmit a written notice (a “Claim Notice”) to the other Party (the
“Indemnifying Party”) of the Third Party Claim (and in any event within sixty
(60) Business Days of the date on which the Indemnified Party knows of the Third
Party Claim) describing in reasonable detail the nature of the Third Party
Claim, a copy of all papers served with respect to such claim (if any), the
basis of the Indemnified Party’s request for indemnification under this
Agreement and a reasonable estimate of any Damages suffered with respect
thereto; provided, that, the failure to give such Claim Notice on a timely basis
will not affect the indemnification provided hereunder except to the extent the
Indemnifying Party will have actually and materially been prejudiced as a result
of such failure.

(b) Subject to Section 9.03(b), the Indemnifying Party shall have the right to
defend the Indemnified Party against such Third Party Claim. The Indemnifying
Party will promptly notify the Indemnified Party (and in any event within
fifteen (15) days after having received any Claim Notice or reasonably sooner,
if the nature of the Third Party Claim or applicable Law so requires) with
respect to whether or not it is exercising its right to defend the Indemnified
Party against such Third Party Claim. If the Indemnifying Party notifies the
Indemnified Party that the Indemnifying Party elects to assume the defense of
the Third Party Claim, then the Indemnifying Party shall have the right to
defend such Third Party Claim with counsel (it being understood that the fees
and expenses of such counsel shall be borne solely by the Indemnifying Party)
selected by the Indemnifying Party, which counsel shall be reasonably acceptable
to the Indemnified Party, in all appropriate proceedings, to a final conclusion
or settlement at the discretion of the Indemnifying Party in accordance with
this Section 9.03(b). The Indemnifying Party shall have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnifying Party shall not enter into any
settlement agreement without the written consent of the Indemnified Party (which
consent shall not be unreasonably withheld,

 

88



--------------------------------------------------------------------------------

conditioned or delayed). Notwithstanding the foregoing, such consent shall not
be required if (i) the settlement agreement contains a complete, final and
unconditional general release by the third party asserting the Third Party Claim
to all Indemnified Parties affected by the Third Party Claim, (ii) the
settlement agreement does not contain any sanction or restriction upon the
conduct or operation of any business conducted by the Indemnified Party or its
Affiliates, (iii) the settlement agreement does not contain any findings or
admissions of any violation of Law or any violation of the rights of any Person
and (iv) the settlement agreement does not involve any relief other than
monetary damages that are paid in full by Indemnifying Party. The Indemnified
Party may participate in, but not control, any defense or settlement of any
Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 9.03(b), and the Indemnified Party shall bear its own costs and expenses
with respect to such participation. Further, the Indemnified Party may, in
connection with any Third Party Claim controlled by the Indemnifying Party
pursuant to this Section 9.03(b), participate in or initiate and control any
counter claim or cross claim against any Person (except the Indemnifying Party)
and the Indemnified Party shall bear its own costs and expenses with respect to
such counter claim or cross claim.

(i) Notwithstanding anything else to the contrary in this Agreement, in no event
shall the Indemnifying Party have the right to assume control of any defense,
if, and for so long as, any of the following are true with respect to the
applicable Third Party Claim: (1) the Indemnifying Party does not acknowledge to
the Indemnified Party in writing, within ten (10) Business Days of receipt by
the Indemnifying Party of the Claim Notice, its obligations to indemnify the
Indemnified Party with respect to all elements of such Third Party Claim to the
extent required in this Article IX, (2) the Indemnifying Party does not provide
the Indemnified Party with evidence reasonably acceptable to the Indemnified
Party that the Indemnifying Party will have the financial resources to defend
such Third Party Claim and fulfill its obligations hereunder, (3) the applicable
Third Party Claim seeks non-monetary relief against the Indemnified Party or
involves monetary relief that would be reasonably likely to result in Liability
to the Indemnified Party that is greater than the amount for which the
Indemnifying Party may be responsible, (4) the applicable Third Party Claim
involves criminal allegations, (5) the applicable Third Party Claim is one in
which the Indemnifying Party is also a party to such Third Party Claim and the
outside counsel of the Indemnified Party determines in good faith that joint
representation would be a conflict of interests, (6) the settlement or an
adverse judgment of such Third Party Claim is, in the good faith judgment of the
Indemnified Party, likely to establish a pattern or practice adverse to the
continuing business interests of the Indemnified Party or any of its Affiliates,
or (7) the applicable Third Party Claim involves a Third Party Claim which, upon
reasonable determination by counsel for the Indemnified Party, the Indemnifying
Party failed or is failing to diligently prosecute or defend. In the event the
Indemnifying Party is not eligible to assume control of any defense of a Third
Party Claim for which indemnification is sought hereunder pursuant to this
Section 9.03(b)(i) and the Indemnifying Party has acknowledged its obligations
to indemnify the Indemnified Party with respect to all elements of such Third
Party Claim to the extent required in this Article IX, then the Indemnified
Party may not enter into any compromise or settlement of such Third Party Claim
without the Indemnifying Party’s consent as it relates to monetary elements of
such compromise or settlement (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

89



--------------------------------------------------------------------------------

(c) If the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 9.03(b) within fifteen (15) Business Days after receipt of any Claim
Notice or reasonably sooner, if the nature of the Third Party Claim or
applicable Law so requires, then the Indemnified Party shall defend itself
against the applicable Third Party Claim, and be reimbursed for its reasonable
cost and expense (but only if the Indemnified Party is actually entitled to
indemnification hereunder) in regard to the Third Party Claim with counsel
selected by the Indemnified Party, in all appropriate proceedings and in good
faith, which proceedings shall be prosecuted diligently by the Indemnified
Party. In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings.
The Indemnifying Party will be bound by any determination made in such Third
Party Claim or any settlement, compromise or discharge effected by the
Indemnified Party in accordance with this Section 9.03. The Indemnifying Party
may participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 9.03(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation.

(d) If requested by the Indemnifying Party, the Indemnified Party agrees, at the
sole cost and expense of the Indemnifying Party, to cooperate with the
Indemnifying Party and its counsel in contesting any Third Party Claim that the
Indemnifying Party elects to contest, including providing reasonable access to
documents, records and information. In addition, the Indemnified Party will make
its personnel reasonably available at no cost to the Indemnifying Party for
conferences, discovery, proceedings, hearings, trials or appeals as may be
reasonably requested by the Indemnifying Party. Access to such documents,
records, information and personnel shall be granted during normal business hours
at a location and in a manner reasonably calculated to minimize disruption to
the Indemnified Party’s business and operations. The Indemnifying Party agrees
to reimburse the Indemnified Party for its reasonable out-of-pocket expenses,
including attorneys’ fees, but excluding personnel salaries, incurred by the
Indemnified Party in connection with providing access to such documents,
records, information and personnel. The Indemnified Party also agrees to
cooperate with the Indemnifying Party and its counsel in the making by the
Indemnifying Party of any related counterclaim against the Person asserting the
Third Party Claim or any cross complaint against any Person and executing powers
of attorney to the extent necessary; provided, that, the Indemnifying Party may
not initiate any such counterclaim or cross complaint without the consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed) if such counterclaim or cross complaint would reasonably be expected
to have a material adverse effect on the Indemnified Party’s business or relates
to its customers, suppliers, vendors or other service providers. Nothing
contained herein will require the Indemnified Party to initiate any counterclaim
or cross claim.

(e) A claim for indemnification for any matter not involving a Third Party Claim
shall be asserted by notice to the Party from whom indemnification is sought as
promptly as practicable (the failure to give prompt notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations except to the
extent the Indemnifying Party is actually and materially prejudiced by such
delay), which notice shall describe in reasonable detail the nature of the claim
and the basis of the Indemnified Party’s request for indemnification under this
Agreement

 

90



--------------------------------------------------------------------------------

(f) If the Indemnifying Party chooses to defend any Third Party Claim, the
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, cause, or agree to, the waiver of the attorney-client
privilege, attorney work-product immunity or any other privilege or protection
in respect of confidential legal memoranda and other privileged materials
drafted by, or otherwise reflecting the legal advice of, internal or outside
counsel of an Indemnified Party (the “Subject Materials”) relating to such Third
Party Claim. Each party hereto mutually acknowledges and agrees, on behalf of
itself and its Affiliates, that (i) each shares a common legal interest in
preparing for the defense of legal proceedings, or potential legal proceedings,
arising out of, relating to or in respect of any actual or threatened Third
Party Claim or any related claim or counterclaim, (ii) the sharing of Subject
Materials will further such common legal interest and (iii) by disclosing any
Subject Materials to and/or sharing any Subject Materials with the Indemnifying
Party, the Indemnifying Party shall not waive the attorney-client privilege,
attorney work-product immunity or any other privilege or protection. The
Indemnified Party shall not be required to make available to the Indemnifying
Party any information that is subject to an attorney-client or other applicable
legal privilege that based on the advice of outside counsel would be impaired by
such disclosure or any confidentiality restriction under applicable Law;
provided that in the event any information is not disclosed pursuant to this
sentence, then the Indemnified Party shall use commercially reasonable efforts
to summarize or otherwise provide such information in a manner that does not
impair or waive the Indemnified Party’s attorney-client or similar privilege or
violate any applicable confidentiality restriction.

(g) The Indemnified Party shall, upon the reasonable request of the Indemnifying
Party and upon advance notice at mutually convenient times, make reasonably
available to the Indemnifying Party such books, records or other documents and
employees and representatives reasonably related to such Third Party Claim or
any related claim or counterclaim that are within the Indemnified Party’s
possession and control that are necessary or appropriate for such litigation or
other legal proceeding or for any internal or external audit work in respect of
such Third Party Claim conducted by the Indemnifying Party; provided, however,
that any confidential or privileged materials shall not be disclosed by the
Indemnified Party other than as needed for such defense, and the Indemnifying
Party agrees to enter into a commercially reasonable confidentiality and non-use
agreement with the Indemnified Party with respect to such books, records and
other documents and any information contained therein.

Section 9.04. Limitations on Liability. Notwithstanding anything to the contrary
herein:

(a) With respect to indemnification by GNC, Parent and Seller pursuant to
Section 9.02(a)(i):

(i) GNC, Parent and Seller shall not be liable for any indemnification pursuant
to Section 9.02(a)(i) attributable to a single course of conduct or related set
of facts, events or circumstances unless the amount of Damages incurred or
suffered by the Buyer Indemnitees for such breach exceeds $35,000 (“De Minimis
Amount”).

 

91



--------------------------------------------------------------------------------

(ii) GNC, Parent and Seller shall not be liable for any indemnification pursuant
to Section 9.02(a)(i) unless the aggregate amount of Damages incurred or
suffered by the Buyer Indemnitees for such breach and all other breaches
otherwise subject to indemnification hereunder exceeds one million seven hundred
sixty thousand ($1,760,000) (the “Deductible”), at which time GNC, Parent and
Seller shall be liable for all amounts in excess of eight hundred eighty
thousand dollars ($880,000); provided, however, that for the avoidance of doubt,
(A) Damages attributable to a single course of conduct or related set of facts,
events or circumstances that do not exceed the De Minimis Amount pursuant to
Section 9.04(a) shall not be counted towards the calculation of the Deductible,
and (B) Damages indemnifiable on account of any breach of any Fundamental
Representation shall not be counted towards the calculation of the Deductible.

(iii) For the avoidance of doubt, the limitations set forth in
Section 9.04(a)(i)-(ii) shall not apply to any claims of, or causes of action to
the extent based upon or arising out of or involving or otherwise by reason of
an inaccuracy in or breach of any Fundamental Representation, Principal
Representation or the representations and warranties contained in Section 4.15
(Taxes).

(iv) In no event shall the GNC Parties’ aggregate Liability for indemnification
pursuant to Section 9.02(a)(i) exceed twenty six million four hundred thousand
dollars ($26,400,000) (the “Initial Cap”), which amount shall, on the date that
is fifteen months after the Initial Closing Date, decrease to seventeen million
six hundred thousand dollars ($17,600,000) (the “Adjusted Cap”, and together
with the Initial Cap, the “Cap”), it being understood, for the avoidance of
doubt, that (A) any indemnification by the GNC Parties pursuant to
Section 9.02(a)(i) pursuant to Claim Notices delivered prior to the date that is
fifteen (15) months after the Initial Closing Date shall be subject to the
Initial Cap and (B) all amounts paid by the GNC Parties to the Buyer Indemnitees
for indemnification pursuant to Section 9.02(a)(i) shall count towards the
Adjusted Cap; provided, further, that the Cap shall not apply to indemnification
for Damages arising out of or relating to any breach of any Fundamental
Representation or the representations and warranties contained in Section 4.15
(Taxes).

(v) Notwithstanding anything to the contrary in this Agreement, in no event
shall the GNC Parties’ aggregate Liability arising out of or relating to
Section 9.02(a)(i) or Section 7.06 exceed the aggregate of the Final Purchase
Price and any and all Subsequent Purchase Prices actually paid by Buyer
hereunder (or that Buyer would have paid but for any offset pursuant to
Section 9.07) (the “Overall Cap”).

(vi) In no event shall the GNC Parties be liable under Section 9.02(a) or
Section 7.06 for any Damages arising from an action taken or not taken by GNC,
Parent or Seller at the written request of or with the written consent of Buyer.

 

92



--------------------------------------------------------------------------------

(vii) No Buyer Indemnitee shall be entitled to indemnification under
Section 7.06 or this Article IX to the extent any Liability was included in the
calculation of the post-Initial Closing adjustment contemplated by Section 2.08.
For the avoidance of doubt, if any amount of Damages were taken into account in
connection with the post-Initial Closing adjustment contemplated by
Section 2.08, this Section 9.04(a)(vii) shall not preclude any Buyer Indemnitee
from seeking any indemnification payment related to the Damages in connection
with such matter in question that exceeds the amount of Damages taken into
account in connection with the post-Initial Closing adjustment contemplated by
Section 2.08.

(b) With respect to indemnification by Buyer pursuant to Section 9.02(b)(i):

(i) Buyer shall not be liable for any indemnification pursuant to
Section 9.02(b)(i) attributable to a related set of facts, events or
circumstances unless the amount of Damages suffered by the Seller Indemnitees
for such breach exceeds the De Minimis Amount.

(ii) Buyer shall not be liable for any indemnification pursuant to
Section 9.02(b)(i) unless the aggregate amount of Damages suffered by the Seller
Indemnitees for such breach and all other breaches otherwise subject to
indemnification hereunder exceeds the Deductible, at which time Buyer shall be
liable from the first dollar; provided, however, that for the avoidance of
doubt, Damages attributable to a related set of facts, events or circumstances
that do not exceed the De Minimis Amount pursuant to Section 9.04(a) shall be
counted towards the calculation of the Deductible.

(iii) For the avoidance of doubt, the limitations set forth in
Section 9.04(b)(i)-(ii) shall not apply to any claims of, or causes of action
based upon, arising out of, involving or otherwise by reason of an inaccuracy or
breach in any representation or warranty of Buyer set forth in Section 5.01
(Organization and Qualification), Section 5.02 (Authorization), Section 5.08
(Brokers), or Section 5.09 (Purchase for Investment).

(iv) Notwithstanding anything to the contrary in this Agreement, in no event
shall Buyer’s aggregate Liability arising hereunder exceed the Overall Cap.

(v) in no event shall Buyer be liable under Section 9.02(b) or Section 7.06 for
any Damages arising from an action taken or not taken by Buyer at the written
request of or with the written consent of any GNC Party.

(vi) Seller Indemnitees shall not have a right to assert claims for
indemnification under any provision of this Agreement (including Section 7.06)
for Damages to the extent that such Damages arise out of actions taken (or
omitted to be taken) by any GNC Party.

 

93



--------------------------------------------------------------------------------

(c) Each Indemnified Party shall have a duty to mitigate any Damages arising out
of or relating to this Agreement or the transactions contemplated hereby to the
extent required by applicable Law.

(d) The amount of any Damages for which an Indemnified Party claims
indemnification under this Agreement shall be reduced by (i) the net proceeds
actually received or recovered (after deduction of the costs of recovery and
increase in insurance premiums) from third party insurers with respect to such
Damages; (ii) any Tax Benefit Actually Realized in the taxable year during which
the event giving rise to such Damages occurs, or the two succeeding taxable
years, which Tax Benefit is attributable to such Damages, and (iii) any
indemnification, contribution, offset or reimbursement net proceeds actually
received from third parties with respect to such Damages; provided, that such
Indemnified Party shall use commercially reasonable efforts to obtain recoveries
from insurers, including title insurers, and other third parties in respect of
this Section 9.04(i). If an Indemnified Party (A) actually receives insurance
proceeds from third party insurers with respect to such Damages, (B) has a Tax
Benefit Actually Realized in the taxable year during which the event giving rise
to such Damages occurs, or the two succeeding taxable years, or (C) actually
receives indemnification, contribution, offset or reimbursement payments from
third parties with respect to such Damages, in each case, at any time subsequent
to any indemnification payment pursuant to Section 7.06 or this Article IX, then
such Indemnified Party shall promptly reimburse the applicable Indemnifying
Party for any payment made or expense incurred by such Indemnifying Party in
connection with providing such indemnification up to the net proceeds of such
amount actually received by such Indemnified Party. For the avoidance of doubt,
no Party shall have any obligation to first submit a claim against, seek to
collect or actually collect upon any insurance policy or other collateral
source, or institute litigation or arbitration against any Person, as a
precondition to making a claim for indemnification hereunder.

(e) In the event an Indemnified Party shall recover Damages in respect of a
claim of indemnification under this Article IX or Section 7.06, no other
Indemnified Party shall be entitled to recover the same Damages in respect of a
claim for indemnification.

(f) Notwithstanding anything provided under applicable Law, no Party shall have
any Liability (including, without limitation, under Article IV, Article V,
Article VII or this Article IX) for, and Damages shall not include, any
punitive, special or indirect Damages, in each case, except to the extent any
such Damages are reasonably foreseeable or are awarded and paid with respect to
a Third Party Claim as to which a Party is entitled to indemnification under
this Agreement.

(g) The representations, warranties, covenants and other agreements contained in
this Agreement and the other Transfer Documents, and the Indemnified Party’s
right to indemnification with respect thereto, shall not be effected or deemed
waived by any reason of any investigation, diligence, verification or
examination made by or on behalf of the Indemnified Party or by reason of the
fact that the Indemnified Party knew or should have known that any such
representation or warranty is, was or might be inaccurate. It shall not be a
defense to any claim for any breach of a representation, warranty or covenant
made by any Party in this Agreement or the Transfer Documents that the other
Party knew or should have known the facts or information underlying such breach
(and the Parties shall be deemed to have relied upon the express representations
and warranties set forth herein notwithstanding).

 

94



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, the limitations set forth in this Section 9.04 shall not
apply to indemnification for Damages resulting from, arising out of, or caused
by or relating to Fraud or intentional or willful breach of a Party, which shall
be fully indemnified from the first dollar.

(i) THE RIGHTS OF INDEMNIFICATION SET FORTH IN THIS ARTICLE IX SHALL BE
ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON (INCLUDING ANY INDEMNIFYING PARTY)
ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE
OF THE INDEMNIFIED PARTY OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED ON
THE INDEMNIFIED PARTY.

Section 9.05. Assignment of Claims. If the Indemnified Party receives any
payment from an Indemnifying Party in respect of any Damages pursuant to
Section 9.02 or Section 7.06 and the Indemnified Party could have recovered all
or a part of such Damages from a third party (a “Potential Contributor”) based
on the underlying claim asserted against the Indemnifying Party, the Indemnified
Party shall, to the extent permitted by Law and any pertinent Contract, assign
such of its rights to proceed against the Potential Contributor (other than any
Potential Contributors with which the Indemnified Party (including Nutra with
respect to Buyer following the Initial Closing) has a commercial relationship)
as are necessary to permit the Indemnifying Party to recover from the Potential
Contributor the amount of such payment.

Section 9.06. Exclusivity.

(a) Except as explicitly set forth in any other Transfer Document (including the
Security Documents) and except in the case of Fraud, the sole and exclusive
remedy for any and all claims, Damages or other matters arising under, out of,
or related to this Agreement and the other Transfer Documents or the
transactions contemplated hereby and thereby, shall be the rights of
indemnification set forth in Section 7.06 and this Article IX only, and no
Person will have any other entitlement, remedy or recourse, whether in contract,
tort, strict liability, equitable remedy or otherwise, it being agreed that all
of such other remedies, entitlements and recourse are expressly waived and
released by the Parties to the fullest extent permitted by Law. This
Section 9.06(a) will not operate to interfere with or impede the operation of
the covenants contained in this Agreement or the other Transfer Documents that
by their nature are required to be performed after the Initial Closing, with
respect to a Party’s right to seek equitable remedies (including specific
performance or injunctive relief) or Buyer’s rights pursuant to the Security
Agreement. The provisions of this Section 9.06(a), together with the covenants
contained in this Agreement and in the other Transfer Documents that by their
nature are required to be performed after the Initial Closing, were specifically
bargained-for between GNC, Seller and Parent, on the one hand, and Buyer, on the
other hand, and were taken into account by the Parties in arriving at the
Preliminary Purchase Price and the Base Purchase Price. Each Party,
respectively, specifically relied upon the provisions of this Section 9.06(a) in
agreeing to the Preliminary Purchase Price and the Base Purchase Price and in
agreeing to provide the specific representations and warranties set forth in
Article IV (in the case of GNC, Parent, Seller and Nutra), Article V (in the
case of Buyer) and in the other Transfer Documents. For the avoidance of doubt,
this Article IX does not govern with respect to the rights and remedies of the
parties pursuant to any Transaction Document which is not a Transfer Document.

 

95



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, if there is Fraud, then the
survival periods set forth in Section 7.06 and Section 9.01 shall not apply with
respect to any indemnification claim under this Agreement resulting from such
Fraud.

Section 9.07. Manner of Payment; Set-off.

(a) Notwithstanding anything contained herein to the contrary, upon a final
determination pursuant to this Article IX that a Buyer Indemnitee is entitled to
an indemnification payment pursuant to Article IX of this Agreement, Buyer shall
have the right to withhold an amount equal to the aggregate dollar value of such
indemnification payment against any future Special Distributions or any Final
Subsequent Purchase Price on a dollar-for-dollar basis and shall,
contemporaneously with the exercise of such right, provide written notice to
Seller specifying in reasonable detail the basis therefor.

(b) Following the closing of the second Subsequent Closing, or earlier upon
delivery of a Put Notice or a Call Notice (as defined in the Nutra LLC
Agreement), upon a good faith determination of a bona fide claim or claims for
indemnity by a Buyer Indemnitee pursuant to Article IX of this Agreement made in
good faith, which claim or claims have not been resolved or satisfied prior to
the date of a Special Distribution or any Subsequent Closing, and upon written
notice to Seller specifying in reasonable detail the basis therefor to Seller,
Buyer shall have the right to withhold an amount equal to the aggregate dollar
value of such claim or claims (or Buyer’s good faith estimate thereof) against
any future Special Distributions or any Final Subsequent Purchase Price on a
dollar-for-dollar basis until such time as such claim or claims have been
finally resolved or satisfied in accordance with this Article IX.

(c) If the final amount of Damages determined to be payable in respect of such
indemnification claim underlying any claim in connection with Section 9.07(b) is
less than the amount withheld by Buyer pursuant to Section 9.07(b), then Buyer
shall promptly pay to Seller the difference, plus interest on the amount of such
difference for the period commencing on the date of the written notice delivered
pursuant to Section 9.07(b) through the date on which such payment is made
calculated at the Prime Rate. If the final amount of Damages determined to be
payable in respect of such indemnification claim exceeds the amount withheld by
Buyer pursuant to Section 9.07(b), then the applicable Buyer Indemnitee shall
continue to be entitled to indemnification in an amount equal to the amount of
such excess. Nothing contained in this Section 9.07, shall impose any limitation
on any liability of Seller hereunder or otherwise limit the recovery that any
Buyer Indemnitee shall otherwise be entitled to under this Article IX.

Section 9.08. Characterization of Indemnity Payments. The Parties agree that any
indemnification payments made pursuant to Section 7.06 or this Article IX to any
Buyer Indemnitee other than Nutra shall be treated for all Tax purposes as an
adjustment to the Final Purchase Price (or, with respect to any Subsequent
Closing, the Final Subsequent Purchase Price) unless otherwise required by
applicable Law. To the maximum extent permitted by Law, the Parties agree to
treat indemnification payments made pursuant to Section 7.06 or this Article IX
to Nutra as whichever of the following is most appropriate under the
circumstance, as mutually agreed by Seller and Buyer: (a) the non-taxable
reimbursement of Nutra for payment of a liability of Seller that was retained by
Seller and excluded from the transactions deemed to occur on the Initial Closing
Date under Revenue Ruling 99-5 (Situation 1), 1999-1 C.B. 434, (b) to the extent

 

96



--------------------------------------------------------------------------------

that the payment of a liability resulting from such Damage would give rise to a
Tax deduction by Nutra, as a capital contribution by Seller to Nutra, to be
accompanied by a special allocation to Seller of the corresponding Tax deduction
or (c) as a capital contribution by Seller to Nutra, to be accompanied by an
equivalent corresponding retroactive downward adjustment to the net fair market
value of the assets deemed contributed by Seller to Nutra pursuant to Revenue
Ruling 99-5 (Situation 1), 1999-1 C.B. 434. To the extent that Seller and Buyer
are unable to agree on such tax treatment, the Parties shall jointly submit any
remaining disputed items for resolution to an independent “Big 4” accounting
firm mutually selected by Buyer and Seller, and shall instruct the accounting
firm to render its decision (which decision shall include a written statement of
findings and conclusions) resolving the disputed matters within thirty (30) days
after such firm is retained, which decision shall be final and binding on the
Parties. The fees and expenses of any accounting firm engaged pursuant to this
Section 9.08 shall be borne equally by the Parties.

Section 9.09. Waiver of Rights Against Nutra. Each of GNC, Parent and Seller
hereby irrevocably waives any rights that it may have under any agreement or at
law or in equity to assert any claim against or to seek contribution,
indemnification or any other form of reimbursement from Nutra for any payment
made by GNC, Parent or Seller to the Buyer Indemnitees pursuant to this
Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.01. Notices. All notices, requests, claims, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed sent, given and delivered (a) immediately if given by personal delivery,
(b) one (1) day after deposit with an overnight delivery service, (c) three (3)
days after deposit in the mail via registered or certified mail (return receipt
requested) to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice) and (d) upon confirmation of
receipt if given by electronic mail, facsimile or other customary means of
electronic communication as provided below:

if to Buyer, to:

c/o International Vitamin Corporation

1 Park Plaza, Suite 800

Irvine, CA 92614

Attention: Bence Rabo, General Counsel

Tel: (949) 664-5508

E-mail: bence.rabo@ivcinc.com

with a copy (which shall not constitute notice) to:

International Vitamin Corporation

1 Park Plaza Suite 800

Irvine, CA 92614

Attention: Bence Rabo

Tel: (949) 664-5508

E-mail: bence.rabo@ivcinc.com

 

97



--------------------------------------------------------------------------------

and

Sidley Austin LLP

1999 Avenue of the Stars, 17th Floor

Los Angeles, CA 90067

Attention: David M. Grinberg

Tel: (310) 595-9470

E-mail: dgrinberg@sidley.com

if to GNC, Parent or Seller, to:

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Tel: (412) 288-4600

Fax: (412) 288-4764

Attention: Kenneth A. Martindale

Tricia Tolivar

Email: ken-martindale@gnc-hq.com

tricia-tolivar@gnc-hq.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

330 N. Wabash Ave

Suite 2800

Chicago, IL 60611

Tel: (312) 876-7700

Fax: (312) 993-9767

Attention: Jason Morelli

Email: Jason.morelli@lw.com

or to such other address or facsimile number as any Party shall notify the other
Parties (as provided above) from time to time. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

Section 10.02. Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by Parent and Buyer, or in the case of a waiver, by the Party against
whom the waiver is to be effective.

 

98



--------------------------------------------------------------------------------

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Except as otherwise provided in
Section 9.06, the rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by Law.

Section 10.03. Expenses. Regardless of whether the transactions provided for in
this Agreement are consummated, except as otherwise provided herein, each Party
shall pay its own expenses incident to this Agreement and the transactions
contemplated herein.

Section 10.04. Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.

(a) This Agreement, and all Actions (whether at law or in equity, whether in
contract or tort, statute or otherwise) that may be based upon, arise out of or
relate to this Agreement or the Transaction Documents or the negotiation,
execution or performance hereof or thereof (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or the other Transaction Documents
or as an inducement to enter into this Agreement and the other Transaction
Documents) or the transactions contemplated hereby and thereby, shall be
governed by and construed and enforced in accordance with the law of the State
of Delaware, without regard to the choice of law or conflicts of law principles
thereof. The Parties expressly waive any right they may have, now or in the
future, to demand or seek the application of a governing law other than the law
of the State of Delaware.

(b) Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware or, if such court shall not have jurisdiction, any
federal court of the United States of America sitting in Delaware, and any
appellate court from any appeal thereof, in any Action arising out of or
relating to this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such Action except in such
courts, (ii) agrees that any claim in respect of any such Action may be heard
and determined in the Court of Chancery of the State of Delaware or, to the
extent permitted by Law, in such federal court, (iii) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such Action in the Court of
Chancery of the State of Delaware or such federal court and (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such Action in the Court of Chancery of the State of Delaware or
such federal court. Each of the Parties agrees that a final judgment in any such
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law. Each Party irrevocably
consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY

 

99



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE OTHER TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.04.

Section 10.05. Assignment; Successors and Assigns; No Third Party Beneficiaries.
Except as otherwise provided herein, this Agreement may not, without the prior
written consent of the other Parties (which may be granted or withheld in the
other Parties’ sole and absolute consent), be assigned by operation of Law or
otherwise, and any attempted assignment shall be null and void; provided that,
Buyer may, in its sole and absolute discretion, assign its rights (but not its
obligations) hereunder without the prior written consent of any other party
hereto to (a) any of its Affiliates and (b) any of the financing sources of
Buyer for purpose of creating a security or collateral interest herein;
provided, that no such assignment shall relieve any Party hereto of any of its
obligations hereunder. Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the Parties and their respective heirs,
successors, permitted assigns and legal representatives. No provision of this
Agreement is intended to confer any rights, benefits, remedies or Liabilities
hereunder upon any Person other than the Parties and their respective successors
and assigns; provided, however, that the Indemnified Parties shall be express
third party beneficiaries of and have the right to enforce Article IX.

Section 10.06. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each Party shall have received a
counterpart hereof signed by all of the other Parties. Until and unless each
Party has received a counterpart hereof signed by the other Parties, this
Agreement shall have no effect and no Party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication). The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in .PDF or other equivalent format or by
facsimile shall be sufficient to bind the Parties to the terms and conditions of
this Agreement.

Section 10.07. Entire Agreement. This Agreement, including the Exhibits and
Schedules attached thereto, and the Transaction Documents constitute the entire
agreement among the Parties with respect to the matters covered hereby and
supersedes all previous written, oral or implied understandings among them with
respect to such matters.

Section 10.08. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

100



--------------------------------------------------------------------------------

Section 10.09. Specific Performance.

(a) The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that any breach of this Agreement
would not be adequately compensated by monetary damages. Except as otherwise set
forth in this Section 10.09, including the limitations set forth herein, the
Parties acknowledge and agree that, prior to the valid termination of this
Agreement, Buyer, on the one hand, and GNC, Parent and Seller, on the other
hand, shall, in the event of any breach or threatened breach by GNC, Parent or
Seller, on the one hand, or Buyer, on the other hand, of any of their respective
covenants or agreements set forth in this Agreement, be entitled to seek
equitable relief, including an injunction or injunctions to prevent or restrain
breaches or threatened breaches of this Agreement, by the other, as applicable,
and to specifically enforce the terms and provisions of this Agreement to
prevent breaches or threatened breaches of, or to enforce compliance with, the
covenants and agreements of the other under this Agreement. The Parties hereto
have specifically bargained for the right to specific performance of the
obligations hereunder, in accordance with the terms and conditions of this
Section 10.09.

(b) Each Party hereby agrees not to raise any objections to the availability of
the equitable remedy of specific performance when available pursuant to the
terms of this Agreement to prevent or restrain breaches of this Agreement by
such Party, and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and agreements of such Party under this Agreement
in accordance with the terms of this Section 10.09. Any Party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to
provide any bond or other security in connection with such order or injunction,
all in accordance with the terms of this Section 10.09.

Section 10.10. Disclosure Schedule. The Parties acknowledge and agree that
(a) the inclusion of any items or information in the Disclosure Schedules that
are not required by this Agreement to be so included is solely for the
convenience of Buyer, (b) the disclosure by GNC, Parent, Seller or Nutra of any
matter in the Disclosure Schedules shall not be deemed to constitute an
acknowledgement by GNC, Parent, Seller or Nutra that the matter is required to
be disclosed by the terms of this Agreement or that the matter is material or
significant, (c) if any section of the Disclosure Schedules lists an item or
information in such a way as to make its relevance to the disclosure required by
or provided in another section of the Disclosure Schedules or the statements
contained in any Section of this Agreement reasonably apparent on its face, the
matter shall be deemed to have been disclosed in or with respect to such other
section, notwithstanding the omission of an appropriate cross-reference to such
other section or the omission of a reference in the particular representation
and warranty to such section of the Disclosure Schedule, (d) except as provided
in clause (c) above, headings have been inserted in the Disclosure Schedules for
convenience of reference only, (e) the Disclosure Schedules are qualified in
their entirety by reference to specific provisions of this Agreement, and
(f) the Disclosure Schedules and the information and statements contained
therein are not intended to constitute, and shall not be construed as
constituting, representations or warranties of Parent or Seller except as and to
the extent provided in this Agreement.

 

101



--------------------------------------------------------------------------------

Section 10.11. Retention of Counsel. Buyer, for itself and Nutra, and for
Buyer’s and Nutra’s respective successors and assigns, irrevocably acknowledges
and agrees that all communications between GNC, Parent and Seller, on the one
hand, and counsel, on the other hand, including, without limitation, Latham &
Watkins LLP, made in connection with the negotiation, preparation, execution,
delivery and closing under, or any dispute or Action arising under or in
connection with, this Agreement which, immediately prior to the Initial Closing,
would be deemed to be privileged communications of GNC, Parent, Seller and/or
any of their respective Subsidiaries (including Nutra) and their counsel and
would not be subject to disclosure to Buyer in connection with any process
relating to a dispute arising under or in connection with this Agreement or
otherwise, shall continue after the Initial Closing to be privileged
communications between GNC, Parent, Seller and such counsel and neither Buyer
nor any Person acting or purporting to act on behalf of or through Buyer shall
seek to obtain the same by any process on the grounds that the privilege
attaching to such communications belongs to Nutra and not GNC, Parent or Seller.
Buyer and Nutra agree that any attorney-client privilege, attorney work-product
protection, and expectation of client confidence arising from or as a result of
such counsel’s representation of Nutra, GNC, Seller or Parent prior to the
Initial Closing, and all information and documents covered by such privilege or
protection, shall belong to and be controlled by GNC and may be waived only by
GNC, and not Nutra, and shall not pass to or be claimed or used by Buyer or
Nutra, except that Nutra shall be permitted to assert such privilege or
protection against any third party.

[Signature pages follow.]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GNC HOLDINGS, INC. By:  

/s/ Kevin G. Nowe

  Name: Kevin G. Nowe   Title: SVP and Chief Legal and Compliance Officer
GENERAL NUTRITION CORPORATION By:  

/s/ Kevin G. Nowe

  Name: Kevin G. Nowe   Title: SVP and Chief Legal and Compliance Officer GNC
NEWCO PARENT, LLC By:  

/s/ Susan M. Canning

  Name: Susan M. Canning   Title: Vice President & Secretary NUTRA MANUFACTURING
LLC By:  

/s/ Tricia Tolivar

  Name: Tricia Tolivar   Title: EVP and Chief Financial Officer

[Signature Page to Master Transaction Agreement]



--------------------------------------------------------------------------------

IVL, LLC By:  

/s/ Eric Bauer

  Name: Eric Bauer   Title: CFO IVL HOLDING, LLC (solely for the limited
purposes expressly set forth in Section 2.02) By:  

/s/ Eric Bauer

  Name: Eric Bauer   Title: CFO INTERNATIONAL VITAMIN CORPORATION (solely for
the limited purposes expressly set forth in Section 6.10 and Section 6.15) By:  

/s/ Eric Bauer

  Name: Eric Bauer   Title: Chief Financial Officer

[Signature Page to Master Transaction Agreement]